SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet – Liabilities 3 Statement of income 4 Statement of comprehensive income (loss) 5 Statement of cash flows 6 Statements of changes in Equity 01/01/2013 to 09/30/2013 7 01/01/2012 to 09/30/2012 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet – Liabilities 11 Statement of income 13 Statement of comprehensive income (loss) 15 Statement of cash flows 16 Statements of changes in Equity 01/01/2013 to 09/30/2013 17 01/01/2012 to 09/30/2012 18 Statement of value added 19 Comments on performance 20 Notes to interim financial information 63 Comments on Company’s Business Projections 127 Other information deemed relevant by the Company 128 Reports and statements Report on review of interim financial information n/a Management statement of interim financial information 131 Management statement on the report on review of interim financial information 132 0 COMPANY DATA / CAPITAL COMPOSITION Number of Shares (in thousands) CURRENT QUARTER 9/30/2013 Paid-in Capital Common 435,380 Preferred 0 Total 435,380 Treasury shares Common 10,600 Preferred 0 Total 10,600 1 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET – ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2013 PRIOR YEAR 12/31/2012 1 Total Assets 6,427,388 6,435,206 1.01 Current Assets 2,532,991 2,193,251 1.01.01 Cash and cash equivalents 83,833 95,836 1.01.01.01 Cash and banks 38,651 30,546 1.01.01.02 Short-term investments 45.182 65,290 1.01.02 Short-term investments 177.797 307,704 1.01.02.01 Fair value of short-term investments 177.797 307,704 1.01.03 Accounts receivable 977,548 826,531 1.01.03.01 Trade accounts receivable 977,548 826,531 1.01.03.01.01 Receivables from clients of developments 933,159 804,458 1.01.03.01.02 Receivables from clients of construction and services rendered 44,389 22,073 1.01.04 Inventories 718,527 730,869 1.01.04.01 Properties for sale 718,527 730,869 1.01.07 Prepaid expenses 25,895 40,470 1.01.07.01 Prepaid expenses and others 25,895 40,470 1.01.08 Other current assets 549,391 191,841 1.01.08.01 Non current assets for sale 5,800 14,000 1.01.08.02 Assets for sale from discontinuing operations 449,151 - 1.01.08.03 Others 94,440 177,841 1.01.08.03.01 Others accounts receivable and others 16,222 16,259 1.01.08.03.02 Derivative financial instruments 2,830 5,088 1.01.08.03.03 Receivables from related parties 75,388 156,494 1.02 Non current assets 3,894,397 4,241,955 1.02.01 Non current assets 808,338 638,005 1.02.01.03 Accounts receivable 198,188 237,485 1.02.01.03.01 Receivables from clients of developments 198,188 237,485 1.02.01.04 Inventories 394,851 194,765 1.02.01.09 Others non current assets 215,299 205,755 1.02.01.09.03 Others accounts receivable and others 124,713 119,948 1.02.01.09.04 Receivables from related parties 90,743 80,327 1.02.01.09.05 Derivative financial instruments (157) 5,480 1.02.02 Investments 3,019,012 3,547,195 1.02.02.01 Interest in associates and affiliates 2,913,198 3,375,772 1.02.02.01.02 Interest in subsidiaries 2,795,948 3,149,641 1.02.02.01.04 Other investments 117,250 226,131 1.02.02.02 Interest in subsidiaries 105,814 171,423 1.02.02.02.01 Interest in subsidiaries - goodwill 105,814 171,423 1.02.03 Property and equipment 18,552 16,908 1.02.03.01 Operation property and equipment 18,552 16,908 1.02.04 Intangible assets 48,495 39,847 1.02.04.01 Intangible assets 48,495 39,847 2 INDIVIDUAL BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2013 PRIOR YEAR 12/31/2012 2 Total Liabilities 6,427,388 6,435,206 2.01 Current liabilities 2,032,574 1,710,192 2.01.01 Social and labor obligations 45,223 46,901 2.01.01.02 Labor obligations 45,223 46,901 2.01.01.02.01 Salaries, payroll charges and profit sharing 45,223 46,901 2.01.02 Suppliers 56,745 44,484 2.01.02.01 Local suppliers 56,745 44,484 2.01.03 Tax obligations 47,806 27,919 2.01.03.01 Federal tax obligations 47,806 27,919 2.01.04 Loans and financing 649,895 541,060 2.01.04.01 Loans and financing 421,478 356,781 2.01.04.02 Debentures 228,417 184,279 2.01.05 Others obligations 1,168,656 991,258 2.01.05.01 Payables to related parties 619,768 473,214 2.01.05.02 Others 548,888 518,044 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 305,656 246,218 2.01.05.02.05 Other obligations 80,834 90,953 2.01.05.02.06 Payables to venture partners 113,896 110,513 2.01.05.02.07 Obligations assumed on the assignment of receivables 48,502 70,360 2.01.06 Provisions 64,249 58,570 2.01.06.01 Tax, labor and civel lawsuits 64,249 58,570 2.01.06.01.01 Tax lawsuits 255 372 2.01.06.01.02 Labor lawsuits 28,160 18,410 2.01.06.01.04 Civel lawsuits 35,834 39,788 2.02 Non current liabilities 1,925,537 2,180,510 2.02.01 Loans and financing 1,672,846 1,808,593 2.02.01.01 Loans and financing 846,835 818,973 2.02.01.01.01 Loans and financing in local currency 846,835 818,973 2.02.01.02 Debentures 826,411 989,620 2.02.02 Others obligations 115,993 238,194 2.02.02.02 Others 115,993 238,194 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 56,982 34,189 2.02.02.02.04 Other liabilities 18,568 22,047 2.02.02.02.05 Payables to venture partners 14,443 119,535 2.02.02.02.06 Obligations assumed on the assignment of receivables 26,000 62,423 2.02.03 Deferred taxes 63,926 63,926 2.02.03.01 Deferred income tax and social contribution 63,926 63,926 2.02.04 Provisions 72,772 69,797 2.02.04.01 Tax, labor and civel lawsuits 72,772 69,797 2.02.04.01.04 Civel lawsuits 72,772 69,797 2.03 Equity 2,469,277 2,544,504 2.03.01 Capital 2,740,660 2,735,794 2.03.02 Capital Reserves 8,979 35,233 2.03.02.04 Granted options 121,897 108,181 2.03.02.05 Treasury shares -41,701 -1,731 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.05 Accumulated losses -280,362 -226,523 3 INDIVIDUAL STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2013 to 9/30/2013 YEAR TO DATE 1/1/2013 to 9/30/2013 PRIOR YEAR QUARTER 7/1/2012 to 9/30/2012 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2012 to 09/30/2012 3.01 Gross Sales and/or Services 298,783 898,550 289,763 942,559 3.01.01 Real estate development and sales and construction services rendered 329,801 986,571 323,127 1,038,024 3.01.03 Taxes on sales and services -31,018 -88,021 -33,364 -95,465 3.02 Cost of sales and/or services -168,001 -596,713 -231,341 -740,081 3.02.01 Cost of real estate development -168,001 -596,713 -231,341 -740,081 3.03 Gross profit 130,782 301,837 58,422 202,478 3.04 Operating expenses/income -96,326 -292,866 -45,066 -158,337 3.04.01 Selling expenses -23,746 -85,301 -25,999 -76,472 3.04.02 General and administrative expenses -30,109 -90,588 -32,115 -98,174 3.04.04 Other operating revenues 0 0 4,100 0 3.04.05 Other operating expenses -31,621 -68,517 -10,561 -26,622 3.04.05.01 Depreciation and amortization -15,266 -29,792 -10,561 -21,777 3.04.05.02 Other operating expenses -16,355 -38,725 0 -4,845 3.04.06 Equity pick-up -10,850 -48,460 19,509 42,931 3.05 Income (loss) before financial results and income taxes 34,456 8,971 13,356 44,141 3.06 Financial -41,351 -119,001 -41,595 -134,504 3.06.01 Financial income 8,077 23,281 4,644 13,756 3.06.02 Financial expenses -49,428 -142,282 -46,239 -148,260 3.07 Income before income taxes -6,895 -110,030 -28,239 -90,363 3.08 Income and social contribution taxes 0 0 -112 2,874 3.08.01 Current 0 0 0 0 3.08.02 Deferred 0 0 -112 2,874 3.09 Income (loss) from continuing operation -6,895 -110,030 -28,351 -87,489 3.10 Income (loss) from discontinuing operation 22,672 56,191 33,192 61,861 3.10.1 Income (loss) from discontinuing operation 22,672 56,191 33,192 61,861 3.11 Income (loss) for the period 15,777 -53,839 4,841 -25,628 3.99 Income (loss) per share (Reais) 3.99.01 Basic earnings (loss) per share 3.99.01.01 ON -0.03680 -0.12590 0.01120 -0.05930 3.99.02 Diluted earnings (loss) per share 3.99.02.01 ON -0.03580 -0.12590 0.00960 -0.05930 4 INDIVIDUAL STATEMENT OF COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2013 to 9/30/2013 YEAR TO DATE 1/1/2013 to 9/30/2013 PRIOR YEAR QUARTER 7/1/2012 to 9/30/2012 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2012 to 9/30/2012 4.01 Income (loss) for the period 15,777 -53,839 4,841 -25,628 4.03 Comprehensive income (loss) for the period 15,777 -53,839 4,841 -25,628 5 INDIVIDUAL STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2013 to 9/30/2013 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2012 to 9/30/2012 6.01 Net cash from operating activities 78,305 195,682 6.01.01 Cash generated in the operations 79,420 -32,071 6.01.01.01 Loss before income and social contribution taxes -110,030 -90,363 6.01.01.02 Stock options expenses 13,611 14,363 6.01.01.03 Unrealized interest and finance charges, net 39,439 28,716 6.01.01.04 Depreciation and amortization 29,792 21,777 6.01.01.05 Write-off of property and equipment, net 10,707 1,186 6.01.01.06 Provision for legal claims 32,772 37,250 6.01.01.07 Warranty provision -4,246 2,726 6.01.01.08 Provision for profit sharing 14,699 19,500 6.01.01.09 Allowance for doubtful accounts -3,798 3,754 6.01.01.10 Provision for realization of non-financial assets – properties for sale -559 -28,630 6.01.01.11 Provision for penalties due to delay in construction works -3,971 -4,545 6.01.01.12 Financial instruments 5,273 -6,383 6.01.01.13 Equity pick-up 48,460 -42,931 6.01.01.14 Provision for realization of non-financial assets – intangible 571 11,509 6.01.01.15 Write-off of investments 6,700 0 6.01.02 Variation in Assets and Liabilities -1,115 227,753 6.01.02.01 Trade accounts receivable -161,649 -20,565 6.01.02.02 Properties for sale 178,985 220,019 6.01.02.03 Other accounts receivable -6,820 -20,668 6.01.02.04 Transactions with related parties 327,661 200,317 6.01.02.05 Prepaid expenses 14,576 -1,748 6.01.02.06 Suppliers 12,262 -6,629 6.01.02.07 Obligations for purchase of land and adv. from customers 82,231 -122,117 6.01.02.08 Taxes and contributions 19,887 -7,898 6.01.02.09 Salaries and payable charges -16,377 4,051 6.01.02.10 Other obligations -93,901 -17,009 6.02 Net cash from investing activities 83,303 37,414 6.02.01 Purchase of property and equipment and intangible assets -50,792 -42,101 6.02.02 Redemption of short-term investments 1,348,642 497,239 6.02.03 Short-term investments -1,218,735 -460,598 6.02.04 Additional investments in subsidiaries -4,587 42,874 6.02.05 Received dividends 8,775 0 6.03 Net cash from financing activities -173,611 -228,230 6.03.01 Capital increase 4,866 2 6.03.02 Loans and financing obtained 571,720 332,429 6.03.03 Payment of loans and financing -638,071 -442,216 6.03.06 Payables to venture partners -101,709 -105,149 6.03.07 Loan transactions with related parties -10,417 -13,296 6.05 Net decrease of cash and cash equivalents -12,003 4,866 6.05.01 Cash and cash equivalents at the beginning of the period 95,836 32,226 6.05.02 Cash and cash equivalents at the end of the period 83,833 37,092 6 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2013 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated losses Others comprehensive income Total Equity 5.01 Opening balance 2,735,794 35,233 0 -226,523 0 2,544,504 5.03 Opening adjusted balance 2,735,794 35,233 0 -226,523 0 2,544,504 5.04 Capital transactions with shareholders 4,866 -26,254 0 0 0 -21,388 5.04.01 Capital increase 4,866 0 0 0 0 4,866 5.04.03 Realization of granted options 0 13,716 0 0 0 13,716 5.04.04 Acquired treasury shares 0 -39,970 0 0 0 -39,970 5.05 Total of comprehensive loss 0 0 0 -53,839 0 -53,839 5.05.01 Loss for the period 0 0 0 -53,839 0 -53,839 5.07 Closing balance 2,740,660 8,979 0 -280,362 0 2,469,277 7 INDIVIDUAL STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2012 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total equity 5.01 Opening balance 2,734,157 16,335 0 -102,019 0 2,648,473 5.03 Opening Adjusted balance 2,734,157 16,335 0 -102,019 0 2,648,473 5.04 Capital transactions with shareholders 2 14,797 0 0 0 14,799 5.04.01 Capital increase 2 0 0 0 0 2 5.04.03 Realization of granted options 0 14,797 0 0 0 14,797 5.05 Comprehensive Income 0 0 0 -25,628 0 -25,628 5.05.01 Loss for the period 0 0 0 -25,628 0 -25,628 5.07 Closing balance 2,734,159 31,132 0 -127,647 0 2,637,644 8 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2013 to 9/30/2013 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2012 to 9/30/2012 7.01 Revenues 986,571 1,038,024 7.01.01 Real estate development, sale and services 982,773 1,041,778 7.01.04 Allowance for doubtful accounts 3,798 -3,754 7.02 Inputs acquired from third parties -557,671 -647,599 7.02.01 Cost of Sales and/or Services -538,017 -681,097 7.02.02 Materials, energy, outsourced labor and other -19,654 33,498 7.03 Gross added value 428,900 390,425 7.04 Retentions -29,792 -21,777 7.04.01 Depreciation, amortization and depletion -29,792 -21,777 7.05 Net added value produced by the Company 399,108 368,648 7.06 Added value received on transfer -27,606 56,687 7.06.01 Equity pick-up -50,887 42,931 7.06.02 Financial income 23,281 13,756 7.07 Total added value to be distributed 371,502 425,335 7.08 Added value distribution 371,502 425,335 7.08.01 Personnel and payroll charges 117,946 130,865 7.08.02 Taxes and contributions 106,417 112,853 7.08.03 Compensation – Interest 200,978 207,245 7.08.04 Compensation – Company capital -53,839 -25,628 7.08.04.03 Retained losses -53,839 -25,628 9 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2013 PRIOR YEAR 12/31/2012 1 Total Assets 8,199,678 8,714,662 1.01 Current Assets 6,227,366 6,406,346 1.01.01 Cash and cash equivalents 274,625 587,956 1.01.01.01 Cash and banks 187,520 219,453 1.01.01.02 Short-term investments 87,105 368,503 1.01.02 Short-term investments 506,981 979,799 1.01.02.01 Fair value of short-term investments 506,981 979,799 1.01.03 Accounts receivable 2,103,130 2,493,170 1.01.03.01 Trade accounts receivable 2,103,130 2,493,170 1.01.03.01.01 Receivables from clients of developments 2,042,973 2,468,348 1.01.03.01.02 Receivables from clients of construction and services rendered 60,157 24,822 1.01.04 Inventories 1,489,538 1,901,670 1.01.07 Prepaid expenses 42,003 61,685 1.01.07.01 Prepaid expenses and others 42,003 61,685 1.01.08 Other current assets 1,811,089 382,066 1.01.08.01 Non current assets for sale 122,168 139,359 1.01.08.02 Assets for sale from discontinuing operations 1,532,226 0 1.01.08.03 Others 156,695 242,707 1.01.08.03.01 Others accounts receivable 70,629 77,573 1.01.08.03.02 Receivables from related parties 83,236 155,910 1.01.08.03.03 Derivative financial instruments 2,830 9,224 1.02 Non Current assets 1,972,312 2,308,316 1.02.01 Non current assets 1,246,710 1,385,494 1.02.01.03 Accounts receivable 301,570 820,774 1.02.01.03.01 Receivables from clients of developments 301,570 820,774 1.02.01.04 Inventories 656,716 274,034 1.02.01.09 Others non current assets 288,424 290,686 1.02.01.09.03 Others accounts receivable and others 160,801 165,154 1.02.01.09.04 Receivables from related parties 127,780 115,089 1.02.01.09.05 Derivative financial instruments -157 10,443 1.02.02 Investments 575,078 646,590 1.02.02.01 Interest in associates and affiliates 575,078 646,590 1.02.02.01.01 Interest in subsidiaries 575,078 646,590 1.02.03 Property and equipment 42,979 46,145 1.02.03.01 Operation property and equipment 42,979 46,145 1.02.04 Intangible assets 107,545 230,087 1.02.04.01 Intangible assets 64,074 58,664 1.02.04.02 Goodwill 43,471 171,423 10 CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2013 PRIOR YEAR 12/31/2012 2 Total Liabilities 8,199,678 8,714,662 2.01 Current liabilities 3,048,496 2,632,309 2.01.01 Social and labor obligations 73,376 104,585 2.01.01.02 Labor obligations 73,376 104,585 2.01.01.02.01 Salaries, payroll charges and profit sharing 73,376 104,585 2.01.02 Suppliers 98,964 154,763 2.01.02.01 Local suppliers 98,964 154,763 2.01.03 Tax obligations 159,617 222,578 2.01.03.01 Federal tax obligations 159,617 222,578 2.01.04 Loans and financing 1,049,820 960,333 2.01.04.01 Loans and financing 625,608 613,973 2.01.04.01.01 In Local Currency 625,608 613,973 2.01.04.02 Debentures 424,612 346,360 2.01.05 Others obligations 909,310 1,131,480 2.01.05.01 Paybales to related parties 94,873 129,254 2.01.05.02 Others 814,437 1,002,226 2.01.05.02.01 Minimum mandatory dividends 0 6,279 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 445,257 503,889 2.01.05.02.05 Payables to venture partners 115,304 161,373 2.01.05.02.06 Other obligations 184,390 196,346 2.01.05.02.07 Obligations assumed on assignment of receivables 69,486 134,339 2.01.06 Provisions 64,249 58,570 2.01.06.01 Tax, labor and civel lawsuits 64,249 58,570 2.01.06.01.01 Tax lawsuits 255 372 2.01.06.01.02 Labor lawsuits 28,160 18,410 2.01.06.01.04 Civel lawsuits 35,834 39,788 2.01.07 Liabilities on non current assets for sale and from discontinuing operations 693,160 0 2.01.07.02 Liabilities on assets from discontinuing operations 693,160 0 2.02 Non current liabilities 2,883,520 3,387,465 2.02.01 Loans and financing 2,460,134 2,680,104 2.02.01.01 Loans and financing 1,085,014 1,290,561 2.02.01.01.01 Loans and financing in local currency 1,085,014 1,290,561 2.02.01.02 Debentures 1,375,120 1,389,543 2.02.02 Other obligations 205,896 477,196 2.02.02.02 Others 205,896 477,196 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 107,995 70,194 2.02.02.02.04 Other obligations 39,519 88,709 2.02.02.02.05 Payables to venture partners 14,443 162,333 2.02.02.02.06 Obligations assumed on assignment of receivables 43,939 155,960 2.02.03 Deferred taxes 82,393 80,375 2.02.03.01 Deferred income tax and social contribution 82,393 80,375 2.02.04 Provisions 135,097 149,790 2.02.04.01 Tax, labor and civel lawsuits 135,097 149,790 2.02.04.01.01 Tax lawsuits 1,435 14,298 2.02.04.01.02 Labor lawsuits 41,018 36,665 2.02.04.01.04 Civel lawsuits 92,644 98,827 2.03 Equity 2,267,662 2,694,888 11 CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 9/30/2013 PRIOR YEAR 12/31/2012 2.03.01 Capital 2,740,660 2,735,794 2.03.01.01 Capital 2,740,660 2,735,794 2.03.02 Capital Reserves -243,470 35,233 2.03.02.02 Special goodwill reserve -252,449 0 2.03.02.04 Granted options 121,897 108,181 2.03.02.05 Treasury shares -41,701 -1,731 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.05 Retained earnings/accumulated losses -280,362 -226,523 2.03.09 Non-controlling interest 50,834 150,384 12 CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2013 to 9/30/2013 YEAR TO DATE 1/1/2013 to 9/30/2013 PRIOR YEAR QUARTER 7/1/2012 to 9/30/2012 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2012 to 9/30/2012 3.01 Gross Sales and/or Services 628,047 1,776,461 743,453 2,237,336 3.01.01 Real estate development and sales and construction services rendered 680,029 1,933,052 808,386 2,424,600 3.01.03 Taxes on sales and services -51,982 -156,591 -64,933 -187,264 3.02 Cost of sales and/or services -454,544 -1,381,015 -586,815 -1,800,512 3.02.01 Cost of real estate development -454,544 -1,381,015 -586,815 -1,800,512 3.03 Gross profit 173,503 395,446 156,638 436,824 3.04 Operating expenses/income -145,376 -396,138 -148,247 -390,838 3.04.01 Selling expenses -46,165 -161,792 -55,888 -160,747 3.04.02 General and administrative expenses -55,155 -157,759 -60,105 -179,835 3.04.05 Other operating expenses -46,259 -82,421 -51,654 -113,841 3.04.05.01 Depreciation and amortization -18,142 -38,573 -17,317 -45,482 3.04.05.02 Other operating expenses -28,117 -43,848 -34,337 -68,359 3.04.06 Equity pick-up 2,203 5,834 19,400 63,585 3.05 Income (loss) before financial results and income taxes 28,127 -692 8,391 45,986 3.06 Financial -48,486 -131,313 -49,124 -145,578 3.06.01 Financial income 16,998 52,686 11,229 39,847 3.06.02 Financial expenses -65,484 -183,999 -60,353 -185,425 3.07 Income before income taxes -20,359 -132,005 -40,733 -99,592 3.08 Income and social contribution taxes -7,019 -20,448 -7,346 -25,395 3.08.01 Current -4,492 -13,657 -5,038 -16,874 3.08.02 Deferred -2,527 -6,791 -2,308 -8,521 3.09 Income (loss) from continuing operation -27,378 -152,453 -48,079 -124,987 3.10 Income (loss) from discontinuing operation 46,993 127,758 71,973 133,024 3.10.01 Income (loss) from discontinuing operation 46,993 127,758 71,973 133,024 3.11 Income (loss) for the period 19,615 -24,695 23,894 8,037 3.11.01 Income (loss) attributable to the Company 15,777 -53,840 4,841 -25,628 3.11.02 Net income attributable to non-controlling interests 3,838 29,145 19,053 33,665 3.99 Income (loss) per share (Reais) 13 CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 4/1/2013 to 6/30/2013 YEAR TO DATE 1/1/2012 to 6/30/2013 PRIOR YEAR QUARTER 4/1/2012 to 6/30/2012 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2012 to 06/30/2012 3.99.01 Basic earnings (loss) per share 3.99.01.01 ON -0.03680 -0.12590 0.01120 -0.05930 3.99.02 Diluted earnings (loss) per share 3.99.02.01 ON -0.03580 -0.12590 0.00960 -0.05930 14 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 7/1/2013 to 9/30/2013 YEAR TO DATE 1/1/2013 to 9/30/2013 PRIOR YEAR QUARTER 7/1/2012 to 9/30/2012 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2012 to 9/30/2012 4.01 Income (loss) for the period 19,615 -24,695 23,894 8,037 4.03 Consolidated comprehensive income (loss) for the period 19,615 -24,695 23,894 8,037 4.03.01 Income (loss) attributable to Gafisa 15,777 -53,840 4,841 -25,628 4.03.02 Net income attributable to the noncontrolling interests 3,838 29,145 19,053 33,665 15 CONSOLIDATED STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2013 to 9/30/2013 YEAR TO DATE PRIOR YEAR 1/1/2012 to 9/30/2012 6.01 Net cash from operating activities 46,026 149,954 6.01.01 Cash generated in the operations 53,773 18,696 6.01.01.01 Loss before income and social contribution taxes -132,005 -99,592 6.01.01.02 Stock options expenses 13,715 14,798 6.01.01.03 Unrealized interest and finance charges, net 48,904 57,869 6.01.01.04 Depreciation and amortization 38,573 45,482 6.01.01.05 Write-off of property and equipment, net 20,098 8,667 6.01.01.06 Provision for legal claims 47,388 67,050 6.01.01.07 Warranty provision -624 11,281 6.01.01.08 Provision for profit sharing 26,235 30,750 6.01.01.09 Allowance for doubtful accounts -5,731 -17,752 6.01.01.10 Provision for realization of non-financial assets – properties for sale -1,373 -40,208 6.01.01.11 Provision for penalties due to delay in construction works -1,417 1,190 6.01.01.12 Financial instruments 5,273 -6,383 6.01.01.13 Equity pick-up -5,834 -63,585 6.01.01.14 Provision for realization of non-financial assets – intangible 571 11,509 6.01.02 Variation in Assets and Liabilities -7,747 131,258 6.01.02.01 Trade accounts receivable 51,683 -41,818 6.01.02.02 Properties for sale -235,647 435,779 6.01.02.03 Other accounts receivable -41,393 -12,396 6.01.02.04 Transactions with related parties 40,943 61,771 6.01.02.05 Prepaid expenses 19,520 2,529 6.01.02.06 Suppliers 11,308 32,826 6.01.02.07 Obligations for purchase of land and adv. from customers 45,090 -201,012 6.01.02.08 Taxes and contributions -13,060 35,221 6.01.02.09 Salaries and payable charges -36,909 6,761 6.01.02.10 Other obligations 159,288 -171,529 6.01.02.11 Income tax and social contribution paid -8,570 -16,874 6.02 Net cash from investing activities -122,671 243,409 6.02.01 Purchase of property and equipment and intangible assets -60,350 -76,218 6.02.02 Redemption of short-term investments 3,708,304 2,945,483 6.02.03 Short-term investments -3,399,254 -2,857,044 6.02.04 Short-term Investiments obtained -19,454 231,188 6.02.05 Received dividends 14,745 0 6.02.06 AUSA purchase -366,662 0 6.03 Net cash from financing activities -80,932 -28,149 6.03.01 Capital increase 4,866 2 6.03.02 Loans and financing obtained 1,237,027 685,128 6.03.03 Payment of loans and financing -1,158,400 -609,724 6.03.04 Treasury shares -39,970 0 6.03.05 Proceeds from subscription of redeemable equity interest in securitization fund -5,089 11,920 6.03.06 Payables to venture partners -106,675 -148,988 6.03.07 Loans with related parties -12,691 33,513 6.05 Net increase of cash and cash equivalents -157,577 365,214 6.05.01 Cash and cash equivalents at the beginning of the period 432,202 69,548 6.05.02 Cash and cash equivalents at the end of the period 274,625 434,762 16 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2013 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated losses Others comprehensive income Total shareholders’ equity Non controlling interest Total equity consolidated 5.01 Opening balance 2,735,794 35,233 0 -226,523 0 2,544,504 150,384 2,694,888 5.03 Opening adjusted balance 2,735,794 35,233 0 -226,523 0 2,544,504 150,384 2,694,888 5.04 Capital transactions with shareholders 4,866 -278,703 0 0 0 -273,837 -128,695 -402,532 5.04.01 Capital increase 4,866 0 0 0 0 4,866 1,232 6,098 5.04.03 Realization of granted options 0 13,716 0 0 0 13,716 2,687 16,403 5.04.04 Acquired treasury shares 0 -39,970 0 0 0 -39,970 -3,556 -43,526 5.04.06 Dividends 0 0 0 0 0 0 -9,007 -9,007 5.04.08 Ownership acquisition with non controlling interests 0 -252,449 0 0 0 -252,449 -120,051 -372,500 5.05 Total of comprehensive income (loss) 0 0 0 -53,839 0 -53,839 29,145 -24,694 5.05.01 Income (loss) for the period 0 0 0 -53,839 0 -53,839 29,145 -24,694 5.07 Closing balance 2,740,660 -243,470 0 -280,362 0 2,216,828 50,834 2,267,662 17 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2012 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total shareholders’ equity Non controlling interest Total equity consolidated 5.01 Opening balance 2,734,157 16,335 0 -102,019 0 2,648,473 101,621 2,750,094 5.03 Opening Adjusted balance 2,734,157 16,335 0 -102,019 0 2,648,473 101,621 2,750,094 5.04 Capital transactions with shareholders 2 14,797 0 0 0 14,799 1,018 15,817 5.04.01 Capital increase 2 0 0 0 0 2 4,700 4,702 5.04.03 Realization of granted options 0 14,797 0 0 0 14,797 962 15,759 5.04.04 Acquired treasury shares 0 0 0 0 0 0 -1,973 -1,973 5.04.06 Dividends 0 0 0 0 0 0 -4,640 -4,640 5.04.08 Acquisition / selling of ownership percentage 0 0 0 0 0 0 1,969 1,969 5.05 Comprehensive Income (loss) 0 0 0 -25,628 0 -25,628 33,665 8,037 5.05.01 Income (loss) for the period 0 0 0 -25,628 0 -25,628 33,665 8,037 5.07 Closing balance 2,734,159 31,132 0 -127,647 0 2,637,644 136,304 2,773,948 18 CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2013 to 9/30/2013 YEAR TO DATE FROM PRIOR YEAR 1/1/2012 to 9/30/2012 7.01 Revenues 1,933,052 2,424,600 7.01.01 Real estate development, sale and services 1,842,997 2,406,848 7.01.04 Allowance for doubtful accounts 90,055 17,752 7.02 Inputs acquired from third parties -1,252,174 -1,729,450 7.02.01 Cost of sales and/or services -1,268,679 -1,671,342 7.02.02 Materials, energy, outsourced labor and other 16,505 -58,108 7.03 Gross added value 680,878 695,150 7.04 Retentions -38,573 -45,482 7.04.01 Depreciation, amortization and depletion -38,573 -45,482 7.05 Net added value produced by the Company 642,305 649,668 7.06 Added value received on transfer 58,520 103,432 7.06.01 Equity pick-up 5,834 63,585 7.06.02 Financial income 52,686 39,847 7.07 Total added value to be distributed 700,825 753,100 7.08 Added value distribution 700,825 753,100 7.08.01 Personnel and payroll charges 238,886 230,728 7.08.02 Taxes and contributions 219,443 233,405 7.08.03 Compensation – Interest 296,335 314,595 7.08.03.01 Interest 296,335 314,595 7.08.04 Compensation – Company capital -53,839 -25,628 7.08.04.03 Retained losses -53,839 -25,628 IR Contact Info André Bergstein Danilo Cabrera Stella Hae Young Hong Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 3Q13 Conference Call 6th of November, 2013 > 7:00 am US EST In English (simultaneous translation from Portuguese) +1-516-3001 Code: Gafisa > 10:00 am Brasília time In Portuguese Phones: +55-11-3728-5800 (Brazil) Code: Gafisa Replay: +55-11-3127-4999 (Brazil) Code: 35443637 +55-11-3127-4999 (US) Code: 78762276 Webcast : www.gafisa.com.br/ir Shares GFSA3 – Bovespa GFA – NYSE Total shares outstanding: 1 Average daily trading volume (0 days²): R$31.7 million 1) Including 599,486 treasury shares 2) Until September 30, 2013 G AFISA R ELEASES 3Q13 R ESULTS FOR IMMEDIATE RELEASE - São Paulo, November 5th, 2013 Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), Brazil’s leading diversified national homebuilder, today reported financial results for the third quarter ended September 30, 2013. During the third quarter we continued to implement the 2013 business plan. The volume of launches reached R$498 million in the period, a slight increase over the previous quarter, and totaled R$1.3 billion for the 9M13 period. Delays in obtaining certain licenses and project approvals in the Gafisa segment, particularly in the city of São Paulo, and in the Alphaville segment, resulted in some launches being moved to the fourth quarter. Consequently, the last three months of the year are expected to contain a higher concentration of launches, with $430 million already launched in the month of October. Given the strong fourth quarter pipeline, and assuming stable market conditions, the Company expects to achieve its full year launch guidance. Market conditions remain positive, with supply and demand evenly balanced in the Company’s three segments. Nevertheless, selective product development and thorough preparation in the lead up to project launches are key drivers of sales absorption. Third quarter sales volumes were similar to last quarter, keeping pace with launch activity. As predicted, the number of cancellations has declined throughout the year and in the third quarter, the volume fell 23% on a sequential basis. Looking ahead, preliminary fourth quarter operating results appear positive, with sales of approximately R$370 million in October. Cash generation was a third quarter highlight, given a return to positive cash generation of R$32.1 million in the quarter, versus cash burn of R$27.6 million in the 2Q13. For the 9M13 period, the result was a cash burn of R$80.1 million. Operational cash flow was positive at R$194.5 million in the 3Q13, and totaled R$423.4 million in the first nine months of the year. Delivery volumes reached 3,106 units in the 3Q13. Fourth quarter volumes are expected to be concentrated in the Tenda and Alphaville segments. The Company’s turnaround plan, which was initiated almost two years ago, is expected to be substantially concluded in early 2014. As stated in this report, Tenda has successfully delivered nearly 25 thousand legacy units since the end of 2011 and reduced its complexity, thereby returning capital to the Company’s cash balances. At the same time, the brand has been relaunched under a profitable business model and new projects are performing well. The Gafisa brand is now focused on the states of São Paulo and Rio de Janeiro, and having almost completed the delivery of legacy projects outside of these core markets, is on the cusp of achieving metrics expected for the segment. Throughout the turnaround period Alphaville has maintained a consistent rate of growth and strong results. And Alphaville kept the pace of growth of recent years, with consistent results. The final stage of the restructuring is underway with the settlement of the sale of the 70% stake in Alphaville, expected to be complete by year-end. Funds shall be used to reduce our indebtness, leaving the Company with an appropriate capital structure, lower level of leverage and focus on the strengthened Gafisa and Tenda operations. In keeping with the new configuration of the Company’s portfolio, we are in the process of developing a business plan for the five-year period dated 2014 to 2018. The planning process will take into account certain material assumptions and guidelines regarding project development in coming years. These include the expected size of Gafisa and Tenda’s operations, the amount of capital allocated to each operation, the appropriate level of leverage for the Company’s operations, the respective expected returns for each business unit, and, in particular, our commitment to capital discipline and shareholder value generation. 21 CONSOLIDATED FINANCIAL RESULTS ▲ Net revenue recognized by the “PoC” method was R$628.0 million in the third quarter , a 15.5% y-o-y reduction and in line with 2Q13. ▲ Gross profit for the period was R$173.5 million, up from the R$143.8 million in 2Q13 and from the R$156.6 million registered in 3Q12. Gross margin rose to 27.6% in the third quarter, up from 22.4% in the 2Q13 and 21.1% in 3Q12. ▲ Adjusted EBITDA was R$140.1 million, a 49.2% increase compared to the R$93.9 million in 2Q13 . The EBITDA margin reached 22.3%, compared with 14.7% in 2Q13. ▲ Net income for the period was R$15.8 million , compared to a net loss of R$14.1 million in the 2Q13, and net income of R$4.8 million in the 3Q12. ▲ Operating cash generation reached R$194.5 million in the 3Q13 and R$423.4 million YTD until September 30, 2013, resulting in positive free cash flow of R$32.1 million in the 3Q13, compared with cash burn of R$27.6 million in the 2Q13. CONSOLIDATED OPERATING RESULTS ▲ Launches totaled R$498.3 million in the 3Q13, a 8.1% sequential increase and a 10.3% y-o-y rise . Launches for the first nine months of the year totaled R$1.3 billion. The result represents 42% of the mid-range of full-year launch guidance of R$2.7 to R$3.3 billion. ▲ Consolidated pre-sales totaled R$429.6 million in the 3Q13, reaching R$1.2 billion in 9M13. Sales from launches represented 44.1% of the total, while sales from inventory comprised the remaining 55.9%. ▲ Consolidated sales speed of launches reached 22.5% in the 3Q13 and 41.3% in the 9M13. Consolidated sales over supply (SoS) reached 10.6% in the 3Q13 and 24.8% in the 9M13. ▲ Consolidated inventory at market value remaining stable at R$3.6 billion compared to 2Q13. ▲ Gafisa Group delivered 7,779 units were during the 9M13 . 22 I NDEX Recent Events 05 Key Numbers Gafisa Group 06 Updated Status of the Turnaround Strategy 07 Consolidated Operating Result 09 Consolidated Financial Result 12 Revenues 12 Gross Profit 13 Selling, General and Administrative Expenses 13 EBITDA 14 Net Income 15 Backlog of Revenues and Results 15 Gafisa Segment 16 Tenda Segment 18 Alphaville Segment 20 Balance Sheet 21 Cash and Cash Equivalents 21 Accounts Receivable 21 Liquidity 21 Outlook 23 Gafisa Group Consolidated Income Statement 25 Gafisa Group Consolidated Balance Sheet 26 Cash Flow 27 Glossary 43 23 RECENT EVENTS Updated Status of Alphaville On June 7 th , Gafisa signed an agreement to sell a 70% stake in Alphaville to the private equity funds Blackstone and Pátria. On July 3 rd , Gafisa completed the purchase of the outstanding 20% stake in Alphaville, belonging to Alphapar, thus holding 100% of Alphaville’s capital stock. Since the announcement of the transaction, the Company and its advisors have been working on meeting the conditions precedent to the completion of the transaction. Approval by CADE – the antitrust agency - has already been granted, as well as consents from creditors and partners. The completion of the transaction is expected to occur towards the end of the 4Q13. Capital Structure Following the Acquisition of a 20% stake in Alphaville As mentioned above, in the 3Q13 the Company settled the acquisition of the outstanding 20% stake in ​​Alphaville. This transaction resulted in a temporary increase in the Company's leverage to 126% (Net Debt/Equity) at the end of 3Q13. The following should be noted: (i) cash disbursement and debt issuance related to the acquisition of the remaining 20% stake; and (ii) reduction in Shareholders Equity due to adjustments in the lines of minority shareholders and goodwill constituted in the acquisition of the remaining 20% stake; which ultimately contributed to this transient increase in the Company’s leverage. Alphaville Transaction – Impact in Capital Structure With the settlement of the sale of the 70% stake in Alphaville, the projected Net Debt/Equity ratio is expected to reach around 55%, due to the following impacts: (i) cash entry net of taxes and transaction costs; (ii) profit recorded as a result of the operation, impacting the Company’s Shareholders’Equity, and (iii) reversal of goodwill previously recorded. The Company reaffirms its commitment with a healthy capital structure, by means of a level of leverage which is adequate for its operations. Classification of Assets as Available for Sale with Retention of Associate Non-Controlling Interest Given the impending sale of a 70% stake in Alphaville and associated transfer of operations to the buyer, these assets have been classified as available for sale. The adjustments were made in accordance with brazilian accounting standards and international practices, and the effect of classifying Alphaville operations as assets available for sale on the ongoing operations for the current and comparative prior periods are summarized below. The income statement from September 30 th , 2012 was restated considering the effects of the Alphaville deconsolidation and presented in a separate heading titled "Result from discontinued operations". The financial statements of prior periods (3Q12 and 9M12) were presented on a comparable basis. 24 Key Numbers for the Gafisa Group Table 1 – Operating and Financial Highlights – (R$000, and % Gafisa, unless otherwise specified) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Launches 498,348 461,043 8.1% 451,943 10.3% 1,266,943 1,462,201 -13.4% Launches, units 2,041 2,138 -4.5% 1,361 50.0% 5,796 3,826 51.5% Pre-sales 428,994 553,639 -22.5% 689,331 -37.8% 1,200,914 1,727,863 -30.5% Pre-sales, units 1,902 2,670 -28.8% 1,929 -1.4% 5,403 4,059 33.1% Pre-sales of Launches 173,491 262,411 -33.9% 447,154 -61.2% 529,436 969,181 -45.4% Sales over Supply (SoS) 10.6% 13.4% -280bps 18.7% -810bps 24.8% 34.5% -1170bps Delivered projects 575,987 608,096 -5.3% 953,361 -39.6% 1,394,081 3,255,951 -57.2% Delivered projects, units 3,106 3,073 1.1% 5,531 -43.8% 7,779 17,728 -56.1% Considering Alphaville Result as Available for Sale Net Revenue 628,047 640,864 -2.0% 743,453 -15.5% 1,776,461 2,237,336 -20.6% Gross Profit 173,503 143,798 20.7% 156,638 10.8% 395,446 436,824 -9.5% Gross Margin 28% 22% 518 bps 21% 33.3% 22% 20% 274 bps Adjusted Gross Margin¹ 34% 28% 22.5% 28% 21.4% 29% 25% 13.0% Adjusted EBITDA ² 139,997 93,921 49.1% 152,470 -8.2% 291,689 368,461 -20.8% Adjusted EBITDA Margin ² 22% 15% 764 bps 21% 4.8% 16% 16% -5 bps Adjusted Net Income (Loss) ² 23,782 6,071 291.7% 26,979 -11.8% (10,980) 22,835 -148.1% Adjusted Net Margin ² 4% 1% 283 bps 4% - -1% 1% -164 bps Net Income (Loss) 15,777 (14,144) -211.5% 4,841 225.9% (53,840) (25,628) 110.1% Net Earnings (Loss) per Share (R$) 0.0371 (0.0333) 705 bps 0.0112 231.2% (0.1267) (0.0593) -675 bps Outstanding shares ('000 final) 435,380 424,499 2.6% 432,273 0.7% 435,380 432,273 0.7% Result Available for Sale (46,993) (42,473) 10.6% (71,973) -34.7% (127,758) (133,024) -3.9% Pro-Forma – Gafisa + Tenda Backlog revenues 1,900,224 2,148,090 -11.5% 2,813,03302 -42.0% 1,900,224 2,813,033 - Backlog results ³ 624,313 708,634 -11.9% 1,118,580 -46.0% 624,313 1,118,580 - Backlog margin ³ 32.9% 33.0% -10 bps 39.8% -691 bps 32.9% 39.8% - Net Debt + Investor Obligations 2,858,095 2,519,219 13.5% 2,756,526 3.7% 2,858,095 2,756,526 - Cash and cash equivalents 781,606 1,101,160 -29.0% 991,335 -21.2% 781,606 991,335 - Shareholder’s Equity 2,216,828 2,449,326 -9.5% 2,637,644 -16.0% 2,216,828 2,637,644 - Shareholder’s Equity + Minority shareholders 2,267,662 2,618,458 -13.4% 2,773,947 -18.3% 2,267,662 2,773,947 - Total Assets 8,199,678 8,492,744 -3.5% 8,532,289 -3.9% 8,199,678 8,532,289 - (Net Debt + Obligations) / (Equity + Minority) 126.0% 96.2% 2998bps 104.5% 2150bps 126.0% 104.5% - Note: Financial operational unaudited information 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority 3) Backlog results net of PIS/COFINS taxes – 3.65%; and excluding the impact of PVA (Present Value Adjustment) method according to Law nº 11,638 Results by Segment Table 2 – Main Operational & Financial Figures - Contribution by Segment – 9M13 Gafisa (A) Tenda (B) Alphaville (C) (A) + (B) + (C) Deliveries (PSV R$000) Deliveries (% contribution) 61% 32% 7% 100% Deliveries (units) Launches (R$000) Launches (% contribution) 32% 20% 48% 100% Launches (units) 578 2,060 4,484 7,122 Pre-Sales (R$000) Pre-Sales (% contr.) 42% 27% 31% 100% Net Revenues (R$000) 1 - , Revenues (% contribution) 66.1% 33.9% - 100% Gross Profit (R$000) 1 377,772 17,674 - Gross Margin (%) 32.2% 2.9% - 22.3% EBITDA 2 (R$000) EBITDA Margin (%) 18.3% -8.4% 30.8% 16.4% 1) Alphaville results recognized as available for sale. 25 Updated Status of the Turnaround Strategy Gafisa Segment The Gafisa segment remains focused on the core markets of São Paulo and Rio de Janeiro, which form part of the Company’s core strategy. The recovery in gross margin reflects the reduced participation of legacy projects in Gafisa’s results. Third quarter consolidated pro forma backlog revenue for the Gafisa Segment totaled R$1.8 billion, of which around R$121 million relates to projects located in discontinued markets. The projects outside core markets comprised 4 construction sites and 1,216 units under construction. The Company expects to hold two final outstanding construction sites at the beginning of 2014. Table 3. Operational Wrap Up - Gafisa Turnaround (R$000 and units) 3Q13 4Q12 SP+RJ Other Markets Total SP+RJ Other Markets Total Main Indicators PSV in Inventory 1,543,056 320,803 1,659,206 324,888 Units in Inventory 2,539 730 2,932 715 Projects under construction 46 4 50 52 6 58 Units to be delivered 11,135 1,216 12,542 2,456 Cost to be incurred 1,484,363 76,915 1,673,828 273,862 The higher volume of deliveries versus the second half of 2012 resulted in increased sales cancellations in the 1H13, which has since normalized in the 3Q13. In the first nine months of the year, the volume of dissolutions was R$402.3 million, of which 38% refer to completed units and 34.6% to units in non-core markets. Of the cancelled units, 38.3% were resold in the same period (44.8% resold in São Paulo, 49.4% resold in Rio de Janeiro and 31.0% resold in other markets). Table 4. Gross Sales and Dissolutions 2011 – 9M13 (R$000) – Gafisa Segment by Region FY 2011 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 9M13 SP+ RJ Gross Sales 2,333,974 340,477 519,648 453,055 543,915 1,857,094 244,389 291,258 221,193 768,138 Dissolutions (288,933) (42,264) (71,194) (122,727) (75,181) (311,365) (126,771) (89,652) (46,683) (263,106) Net Sales 2,045,041 298,213 448,454 330,328 468,734 1,545,729 117,618 201,606 174,510 505,032 Other Markets Gross Sales 196,399 27,257 55,142 45,502 55,578 183,479 48,300 63,328 40,569 140,897 Dissolutions (61,351) (8,768) (47,213) (47,840) (25,860) (129,681) (64,801) (48,023) (26,363) (139,187) Net Sales 135,048 18,489 7,929 (2,338) 29,718 53,798 (16,501) 15,305 14,206 1,710 Total Gross Sales 2,530,373 367,734 574,790 498,556 599,493 2,040,574 292,689 354,585 261,762 909,035 Dissolutions (350,284) (51,032) (118,407) (170,566) (101,041) (441,047) (191,572) (137,674) (73,046) (402,293) Net Sales 2,180,089 316,702 456,383 327,990 498,452 1,599,527 101,117 216,911 188,716 506,742 While projects located in São Paulo and Rio de Janeiro are performing well, the segment’s gross margin continues to be slightly impacted by the worst performance of projects outside core markets. The Company believes in more normalized profitability leves as from the 1H14. Excluding legacy projects in discontinued markets, the Gafisa Segment gross margin would have been 34.0%. The sales speed for inventory outside of core markets remains lower than that of sales within core markets, particularly in São Paulo and Rio de Janeiro. The sale of this inventory and the run-off of legacy projects are on schedule and expected to conclude in 2014. Gross Margin by Market (2011-3Q13) Net Revenue by Market (2011-3Q13) 26 Tenda Segment The Tenda brand resumed launches in early 2013 under a new business model, which was initially focused on the markets of São Paulo and Bahia. Currently, the Company continues to operate in 4 macro regions: São Paulo, Rio de Janeiro, Minas Gerais and Northeast (Bahia and Pernambuco). The new operating model is based on three basic pillars: operating efficiency, risk management and capital discipline. Table 5. New Tenda Launches in the New Model Launches 9M13 Novo Horizonte Vila Cantuária Itaim Paulista Life Germânia Life Verde Vida Jaraguá Life Launch mar-13 mar-13 may-13 jul-13 jul-13 aug-13 PSV Launched (R$000) 67,755 45,941 33,056 24,880 37,912 40,852 # Units 580 440 240 200 340 260 % PSV Sold (YTD Sep) 100% 41% 46% 23% 50% 40% % Transferred Units (YTD) 89% 24% 35% 11% 3% 24% Project Osasco - SP Camaçari - BA São Paulo - SP Porto Alegre - RS Salvador - BA São Paulo - SP Table 6. Wrap Up Operational Turnaround Tenda (R$000 and units) 3Q13 4Q12 New Model Legacy Total New Model Legacy Total Main Indicators PSV in Inventory 122,815 591,972 - 826,671 Units in Inventory 943 3,675 - 5,552 Projects under construction 5 30 35 - 52 52 Units to be delivered 1,859 9,995 - 13,579 Cost to be incurred 92,957 170,722 - 460,629 The new business model has resulted in a consistent reduction in the level of dissolutions in recent quarters. We expect this trend to be maintained over the coming quarters, as legacy projects are replaced by projects recently launched by Tenda. In 3Q13, once again, Tenda reported a 15.4% reduction in dissolutions compared to the previous quarter and a 49.4% decline compared with the prior year period. During the 3Q13, sales cancellations declined to R$133.7 million from R$157.8 million in the 2Q13, and to R$263.8 million in the 3Q12. Of the 3,540 units experiencing sales cancellations in the Tenda segment and returned to inventory, 79.1% were resold in the 9M13 period. 27 Table 7. Dissolutions – Tenda Segment (4Q11-3Q13) (R$000) 4Q11 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 New Projects Gross Sales - 13,656 57,011 59,713 Dissolutions - (2,126) (7,433) Net Sales - 13,656 54,885 52,279 Legacy Projects Gross Sales 248,241 249,142 344,855 293,801 287,935 225,646 270,677 223,909 Dissolutions (467,000) (339,585) (329,127) (263,751) (317,589) (232,517) (155,722) (126,038) Net Sales (218,759) (90,443) 15,728 30,050 (29,653) (6,871) 114,956 97,872 Total Cancelled Units 4,444 3,157 2,984 2,202 2,509 1,700 1,172 924 Gross Sales 248,241 249,142 344,855 293,801 287,935 239,302 327,689 283,622 Dissolutions (467,000) (339,585) (329,127) (263,751) (317,589) (232,517) (157,848) (133,471) Net Sales (218,759) (90,443) 15,728 30,050 (29,653) 6,785 169,841 (150,151) Tenda remains focused on the completion and delivery of its remaining projects, and is also dissolving contracts with non-eligible clients, so as to sell the units to qualified customers. Thus, Tenda worked to improve its financial cycle, by reducing the average time required to conclude the contract signing, which has been halved from 14 months in 3Q12, to 7 months in the 3Q13. Taking into account only projects launched within the new business model, the average time is 4 months. {0> O run-off do legado de projetos, que compreende XX canteiros de obras, inferior às 84 obras do ano anterior, está dentro do cronograma e deve ser concluído em 2014. A fase final do legado de projetos de Tenda, cuja conclusão está prevista para 2014, inclui cerca de XXX unidades a serem entregues. <}0{> The run-off of legacy projects is on schedule and shall be mostly concluded in 2014. The final phase of Tenda legacy projects includes around 5,689 units to be delivered. Table 8. Run-off of Tenda Legacy Projects - Construction Sites and Evolution of Units Under Development (1Q14-4Q14) 1Q14 2Q14 3Q14 4Q14 # construction sites 7 4 2 1 # units 2,365 1,900 1,180 500 Of the 3Q13 pro forma backlog revenue for the Tenda segment, totaling around R$334 million, R$287 million was related to legacy projects, compared to R$555 million in 4Q12. Table 9. Conclusion of Legacy Projects at Tenda – Evolution of Inventory at Market Value (4Q11-3Q13) 4Q11 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 New Projects 0 0 0 0 0 Finished PSV 0 0 0 0 0 - - - PSV Under construction 0 0 0 0 0 101,132 86,611 122,815 Legacy Projects PSV Delivered Units PProntasEntregues 43,397 72,404 76,872 63,728 211,924 279,037 303,520 343,280 PSV Under construction 889,105 842,632 761,389 700,861 614,747 392,823 289,568 248,692 Total PSV Delivered Units Entregues 43,397 72,404 76,872 63,728 211,924 279,037 303,520 343,280 PSV Under construction 889,105 842,632 761,389 700,861 614,747 493,955 376,180 371,507 28 Consolidated Operating Results Consolidated Launches Third-quarter launches totaled R$498.3 million, a 8.1% increase compared to 2Q13, and 10.3% rise versus 3Q12. For the 9M13, launches were R$1.3 billion, a 13.4% decrease compared to the same period last year. The result was impacted by delays in receiving certain licenses and in the approval process for the Gafisa segment, particularly in the city of São Paulo, and for the Alphaville segment, which caused some launches to be moved to the 4Q13. Year to date launch volumes represent 42% of the mid-range of full-year launch guidance of R$2.7 to R$3.3 billion. The before mentioned delays are expected to result in a higher concentration of 4Q13 launches. 18 projects/phases were launched across 6 states in the 9M13. In terms of PSV, Gafisa accounted for 32% of the total, Alphaville 48% and Tenda the remaining 20%. Table 10. Consolidated Launches (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Gafisa Segment 107,248 215,910 -50.3% 114,291 -6.2% 406,187 794,881 -48.9% Alphaville Segment 287,455 212,077 35.5% 337,652 -14.9% 610,360 667,320 -8.5% Tenda Segment 103,644 33,056 213.5% - - 250,396 - - Total 8.1% 10.3% -13.4% Consolidated Pre-Sales Third-quarter consolidated pre-sales totaled R$429.0 million, a decrease of 22.4% compared to 2Q13, and 37.7% versus 3Q12. The result reflects the lower volume of launches in the period. In the 9M13, sales from launches represented 44.1% of the total, while sales from inventory comprised the remaining 55.9%. Table 11. Consolidated Pre-Sales (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Gafisa Segment 188,716 216,911 -12.7% 327,990 -42.3% 506,742 1,101,076 -53.9% Alphaville Segment 90,127 166,887 -46.0% 331,320 -72.8% 367,394 671,481 -45.3% Tenda Segment 150,151 169,841 -11.6% 30,050 399.7% 326,777 -44,464 -831.6% Total -22.4% -37.7% -30.5% 29 Consolidated Sales over Supply (SoS) Consolidated sales over supply reached 10.6% in 3Q13, compared to 13.4% in 2Q13. The consolidated sales speed of launches in the 9M13 reached 41.3%. Sales of this quarter were impacted by the 2 phased launches of Alphaville projects, in which the distribution of sales throughout the construction phase was already expected, and the contribution of one Gafisa segment launch in the period. Table 12. Consolidated Sales over Supply (SoS) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Gafisa Segment 9.2% 9.8% -60bps 16.5% -730bps 21.4% 39.9% -1850bps Alphaville Segment 7.9% 15.8% -790bps 36.4% -2850bps 25.8% 53.7% -2790bps Tenda Segment 17.4% 20.0% -260bps 3.8% 1360bps 31.4% -6.2% - Total 10.6% 13.4% -280bps 18.7% -810bps 24.8% 36.5% -1170bps Dissolutions The Company has achieved a consistent reduction in its dissolution levels (ex-Alphaville) since the end of 2012, with quarterly dissolutions declining approximately 64.0%, from R$573.8 million in 4Q11 to R$206.5 million in 3Q13. The most notable improvement occurred in Tenda, which achieved a 71.5% reduction in dissolutions over this period, due to the implementation of a new business model and a reduction in old projects. The Gafisa segment, in turn, also achieved a substantial reduction, with dissolutions declining 47.0% on a sequential basis. History of Dissolutions (R$ million) Of the 1,113 Gafisa segment units that were cancelled and returned to inventory in the 9M13, 38.3% have been resold. For the Tenda brand, 3,331 units were returned to inventory following their cancellation, of which 79.1% have been resold. Projects & Unit Deliveries The Company delivered 14 projects encompassing 3,106 units in the third quarter, with 1,477 units stemming from the Gafisa segment, 1,014 from Tenda and the remaining 615 from Alphaville. The delivery date is based on the “Delivery Meeting” that takes place with customers, and not upon the physical completion, which is prior to the delivery meeting. In the 9M13, projects delivered by the Gafisa Group comprised 7,779 units. The 9M13 result equates to 50% of full-year guidance. Units to be delivered in the 4Q13 are either complete or at final stages of completion, awaiting final documentation. Additional information concerning projects and units delivered by the Gafisa Group can be found in the appendix to this release. Inventory Gafisa Group inventory at market value remained stable at R$3.6 billion at the end of 3Q13. The market value of Gafisa inventory, which represents 51% of total inventory, decreased to R$1.9 billion at the end of the 3Q13, compared to R$2.0 billion at the end of the 2Q13. 30 The market value of Alphaville inventory was R$1.1 billion at the end of the 3Q13, a 19% increase compared to the 2Q13. Tenda inventory was valued at R$715 million at the end of the 3Q13, compared to R$680 million at the end of the 2Q13. As previously mentioned, third quarter consolidated dissolutions declined sharply, decreasing 23.6% on a sequential basis. Table 13. Inventory at Market Value (R$000) Inventories BoP 2Q13 Launches Dissolutions Pre-Sales Price Adjustment + Other Inventories EoP 3Q13 % Q-o-Q Gafisa Segment 2,007,810 107,248 73,046 -262,324 -61,921 1,863,859 -7.2% Alphaville Segment 886,365 287,455 64,598 -154,725 -26,287 1,057,405 19.3% Tenda Segment 679,699 103,644 133,471 -283,622 81,595 714,788 5.2% Total -700,672 -6,614 1.7% Table 14. Inventories at Market Value - Construction Status (R$000) Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total 3Q13 Gafisa Segment 46,710 453,658 848,882 188,184 326,425 1,863,859 Alphaville Segment - 246,707 397,568 247,674 165,456 1,057,405 Tenda Segment 21,626 71,659 171,600 106,623 343,280 714,788 Total ¹ Note: Inventory at market value includes projects with partners. The figure is not comparable to the accounting inventory due to the new accounting consolidation implemented on behalf of CPCs 18, 19 and 36 Additional information concerning Gafisa Group inventories can be found in the appendix to this release. Landbank Gafisa’s consolidated landbank, with a PSV of approximately R$21.2 billion, is comprised of 140 different projects/phases that are located in core market regions. In line with the Company’s strategy, 37.5% of landbank has been acquired through swaps – which require no cash obligations. During the 9M13, Gafisa expanded its landbank to support future growth plans with acquisitions totaling R$2.6 billion in PSV. Table 15. Landbank 3Q13 PSV - R$ mm (% Gafisa) % Swap Total % Swap Units % Swap Financial Potential units (%co) Potential units (100%) Gafisa Segment 6,365,518 36.8% 36.1% 0.7% 11,890 13,320 Alphaville Segment 12,783,076 100.0% - 100.0% 74,288 128,926 Tenda Segment 2,090,375 28.7% 22.9% 5.8% 18,007 18,007 Total 37.5% 35.8% 1.7% The table below summarizes changes in the Company’s landbank during the 3Q13. Table 16. Changes in Landbank – 3Q13 Initial Landbank Land Acquisition Launches Adjustments Final Landbank Gafisa Segment 6,102,340 398,063 107,248 -27,637 Alphaville Segment 12,560,960 697,771 287,455 -188,200 Tenda Segment 1,874,958 189,456 103,644 129,605 Total -86,232 31 Consolidated Financial Results Third quarter Alphaville results continue to be classified as "Assets/Liabilities Available for Sale", and the reported consolidation reflects 100% of the financial results of Alphaville. Revenues On a consolidated basis, 3Q13 net revenues totaled R$628.0 million, in line with the 2Q13 and a decrease of 15.5% compared with the 3Q12. The result reflects the contribution of revenues from the delivery of Tenda legacy projects. New launches are still in the final stages of revenues. During the 3Q13, the Gafisa segment accounted for 68.8% of net revenues, while Tenda comprised the remaining 31.2%. The below table presents detailed information on the makeup of revenues: Table 17. Gafisa + Tenda - Pre-Sales (Dissolutions) and Recognized Revenues, by Launch Year (R$000) 3Q13 3Q12 Launch Year Pre-Sales % Sales Revenues % Rev Pre-Sales % Sales Revenues % Rev Gafisa Launches 2013 36,885 19.5% 21,782 5.0% - Launches 2012 40,995 21.7% 100,993 23.4% 179,161 54.6% 59,734 13.7% Launches 2011 39,674 21.0% 221,471 51.2% 60,639 18.5% 82,117 18.9% Launches ≤ 2010 71,162 37.7% 61,407 14.2% 88,191 26.9% 251,544 57.7% Landbank - - 26,600 6.2% - - 42,214 9.7% Total Gafisa 100.0% 100.0% 100.0% 100.0% Tenda Launches 2013 74,307 49.5% 15,801 8.1% - Launches 2012 - Launches 2011 10,575 7.0% 16,383 8.4% -10,819 -36.0% 13,250 4.3% Launches ≤ 2010 65,268 43.5% 152,222 77.7% 40,869 136.0% 276,805 89.9% Landbank - - 11,389 5.8% - - 17,789 5.8% Total Tenda 100.0% 100.0% 100.0% 307,844 100.0% Consolidated Launches 2013 111,193 32.8% 37,582 6.0% - 0.0% - - Launches 2012 40,995 12.1% 100,993 16.1% 179,161 50.0% 59,734 8.0% Launches 2011 50,249 14.8% 237,854 37.9% 49,820 13.9% 95,368 12.8% Launches ≤ 2010 136,430 40.3% 213,629 34.0% 129,060 36.0% 528,350 71.1% Landbank - 0.0% 37,988 6.0% - 0.0% 60,003 8.1% Total Total Gafisa Group 100.0% 100.0% 100.0% 743,454 100.0% Additional information on the composition of Gafisa Group revenues can be found in the appendix to this earnings release. Gross Profit Gross profit for the period was R$173.5 million, compared with R$143.8 million registered in 2Q13 and a 10.8% rise y-o-y. from the R$156.6 million of the 3Q12. Gross margin in the quarter reached 27.6%, increase of 5 percentage points from the previous quarter. Still, the gross margin is improving as Gafisa and Tenda segment legacy projects are replaced by projects launched in core markets containing higher margins. The increased contribution of more profitable projects to consolidated results can be observed throughout 2013. In addition, other factors contributed to the margin improvement, such as the effect of the National Indexof Construction Costs (INCC) variation in May and the sale of landbank at Gafisa. Table 18. Gafisa + Tenda - Gross Margin (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Gross Profit 20.7% 156,638 10.8% -9.5% Gross Margin 27.6% 22.4% 519 bps 21.1% 656 bps 22.3% 19.5% 274 bps Additional information regarding the breakdown of the Gafisa Group gross margin can be found in the appendix to this earnings release. 32 Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$101.3 million in the 3Q13, a 12.6% decrease compared with the R$115.9 reported in 3Q12 and a 7.9% sequential reduction. The improvement primarily reflects reduced selling expenses, which amounted to R$46.1 million, representing a 23.6% decrease versus 2Q13. General and administrative expenses decreased by 8.2% compared to 3Q12, but rose 11.2% compared with the 2Q13. Table 19. Gafisa + Tenda - SG&A Expenses (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Selling Expenses 46,165 60,407 -23.6% 55,888 -17.4% 161,792 160,748 0.6% General & Administ. Expenses 55,155 49,599 11.2% 60,105 -8.2% 157,759 179,835 -12.3% Total SG&A Expenses -7.9% -12.6% -6.2% Launches 498,348 461,043 8.1% 451,943 10.3% 1,266,943 1,462,201 -13.4% Net Pre-Sales 429,556 553,639 -22.4% 689,361 -37.7% 1,201,476 1,727,893 -30.5% Net Revenue -2.0% -15.5% -20.6% The Company is focused on the stabilization of SG&A and given the impending completion of the turnaround cycle, continues to seek out efficiency improvements so as to reduce costs and improve productivity. Table 20. Gafisa + Tenda - SG&A / Launches (%) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Sales / Launches 9.3% 13.1% -384 bps 12.4% -310 bps 12.8% 11.0% 178 bps G&A / Launches 11.1% 10.8% 31 bps 13.3% -223 bps 12.5% 12.3% 15 bps Total SG&A / Launches 20.3% 23.9% -353 bps 25.7% -533 bps 25.2% 23.3% 193 bps Table 21. Gafisa + Tenda - SG&A / Pre-Sales (%) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Sales / Pre-Sales 10.7% 10.9% -16 bps 8.1% 264 bps 13.5% 9.3% 416 bps G&A / Pre-Sales 12.8% 9.0% 388 bps 8.7% 412 bps 13.1% 10.4% 272 bps Total SG&A/ Pre-Sales 23.6% 19.9% 372 bps 16.8% 676 bps 26.6% 19.7% 689 bps Table 22. Gafisa + Tenda - SG&A / Net Revenue (%) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Sales / Net Revenue 7.4% 9.4% -208 bps 7.5% -17 bps 9.1% 7.2% 192 bps G&A / Net Revenue 8.8% 7.7% 104 bps 8.1% 70 bps 8.9% 8.0% 84 bps Total SG&A/ Net Revenue 16.1% 17.2% -103 bps 15.6% 53 bps 18.0% 15.2% 277 bps Additional information on Gafisa Group Selling, General and Administrative Expenses can be found in the appendix to this earnings release. Management & Board Compensation In the period ended September 30, 2013 and 2012, the amounts related to management compensation are stated as follows: Table 23. Management Compensation Gafisa + Tenda (R$000) 09/30/2013 Board of Directors Executive Officers Fiscal Council Number of members 9 8 3 Fixed annual compensation 1,420 3,791 120 Salaries 1,389 3,510 120 Direct and indirect benefits 31 218 - Monthly compensation 158 421 13 Total compensation Profit sharing - 6,469 - 09/30/2012 Board of Directors Executive Officers Fiscal Council Number of members 9 7,6 3 Fixed annual compensation 1,312 3,522 104 Salaries 1,309 3,320 104 Direct and indirect benefits 3 202 - Monthly compensation 146 391 11 Total compensation Profit sharing - 7,350 - 33 Table 24. Profit Sharing 09/30/2013 09/30/2012 Executive Officers 6,469 7,350 Other employees 19,767 35,556 Operations available for sale - (12,156) Total Consolidated Adjusted EBITDA Adjusted EBITDA totaled R$140.0 million in the 3Q13, a 49.1% increase compared to the R$93.9 million of the 2Q13. During the 3Q13, the adjusted EBITDA margin reached 22.3%, compared to 14.7% in 2Q13 and 20.5% in 3Q12. Gafisa Group presented a substantial increase in its Adjusted EBITDA (+49.2%) with an Adjusted EBITDA Margin of 22.3%, reflecting an 8.6% decrease in operating costs that came despite a slight decrease in net revenues in 3Q13. Additionally, reduced SG&A (which was R$8.7 million and R$14.7 million lower than 2Q13 and 3Q12, respectively) also benefited results. Table 25. Gafisa + Tenda + Alphaville - Consolidated Adjusted EBITDA (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Net Income (Loss) -211.5% 225.9% 110.1% (+) Financial results 48,486 33,662 44.0% 49,124 -1.3% 131,313 145,578 -9.8% (+) Income taxes 7,019 6,992 0.4% 7,346 -4.5% 20,448 25,395 -19.5% (+) Depreciation & Amortization 18,142 11,022 64.6% 17,317 4.8% 38,573 45,482 -15.2% (+) Capitalized interests 42,570 36,174 17.7% 51,704 -17.7% 112,336 129,170 -13.0% (+) Expenses w/ stock options 4,170 4,884 -14.6% 3,085 35.2% 13,715 14,798 -7.3% (+) Minority shareholders 15,331 -75.0% 19,053 -79.9% 29,144 33,665 -13.4% Adjusted EBITDA 49.2% -8.2% -20.8% Net Revenue -2.0% -15.5% -20.6% Adjusted EBITDA Margin 22.3% 14.7% 766 bps 20.5% 178 bps 16.4% 16.5% -4 bps (-) Alphaville Result classified as available for sale (46,993) (42,473) 10.6% (71,973) -34.7% (127,758) (133,024) -4.0% EBITDA adjusted by expenses associated with stock option plans, as this is an entry, non-cash expense. Additional information on the EBITDA for each of the Company’s operating segments can be found in the appendix to this earnings release. Depreciation and Amortization Depreciation and amortization in the 3Q13 reached R$18.1 million, a 4.8% increase when compared to the 3Q12. Financial Results Net financial expenses totaled R$48.5 million in 3Q13, in line with the negative net result of R$49.1 million in 3Q12. Financial revenues totaled R$17.0 million, a 51.4% y-o-y increase compared to the R$11.2 million recorded in 3Q12 and the R$16.7 million reached in 2Q13, due to the higher average CDI rate in the period. Financial expenses reached R$65.5 million, compared to R$60.3 million in 2Q13 and R$50.4 million in 3Q12, due to the higher average CDI rate in the period coupled with the effect of mark-to-market adjustments. Taxes Income taxes, social contribution and deferred taxes for 3Q13 amounted to R$7.0 million, broadly in line with the 2Q13 result of $6.9 million and R$7.3 million posted in the 3Q12. Adjusted Net Income Gafisa Group ended the 3Q13 with net income of R$15.8 million, reversing a loss of R$14.1 million recorded in 2Q13. Despite the reduction in the level of the Company's revenues, net income benefited from a reduction in costs and expenses. The anticipated nonrecurring after-tax gain on the sale of Alphaville is not reflected in consolidated earnings. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method was R$624.3 million in the 3Q13. The consolidated margin for the quarter was 32.9%, in line with the result posted in 2Q13. The table below shows the backlog margin by segment: 34 Table 26. Results to be recognized (REF) by company (R$000) Gafisa Tenda Gafisa Group (Gafisa + Tenda) Alphaville Revenues to be recognized Costs to be recognized (units sold) -1,064,057 -211,853 -1,275,911 -389,582 Results to be Recognized Backlog Margin 34.5% 22.9% 32.9% 51.6% Note: Revenues to be recognized are net of PIS/Cofins (3.65%); excludes the PVA (Present Value Adjustment) method introduced by Law nº 11,638 The amounts include projects still under suspension clause. Table 27. Gafisa Group (Gafisa + Tenda) - Results to be recognized (REF) (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Revenues to be recognized -11.5% -48.7% -48.7% Costs to be recognized (units sold) -1,275,911 -1,439,456 -11.4% -2,390,611 -46.6% -1,275,911 -2,390,611 -46.6% Results to be Recognized -11.9% -52.4% -52.4% Backlog Margin 32.9% 33.0% -13 bps 35.4% -258 bps 32.9% 35.4% -258 bps Note: It is included in the gross profit margin and not included in the backlog margin: Present Value Adjustment (PVA) on receivables, revenue related to swaps, revenue and cost of services rendered, PVA over property (land) debt , cost of swaps and provision for guarantees. 35 G AFISA S EGMENT Focuses on residential developments within the upper, upper-middle, and middle-income segments, with unit prices exceeding R$250,000. Gafisa Segment Launches Third-quarter launches reached R$107.2 million and comprised 1 project/phase in the city of São Paulo. The result represents a 6.2% y-o-y decline from the R$114.3 million in 3Q12 and a reduction of 50.3% when compared to the 2Q13. Launches in the 9M13 reached R$406.2 million, a 48.9% decrease versus the same period of the previous year. Delays in obtaining certain licenses and approvals for projects in the Gafisa segment in the city of São Paulo resulted in some launches being moved to the fourth quarter. Gafisa Launches by Region (% and in R$ million) Additional information on Gafisa segment launches can be found in the appendix to this earnings release. Gafisa Segment Pre-Sales Third-quarter gross pre-sales totaled R$261.7 million, a 26.0% decrease compared to 2Q13. Net pre-sales reached R$189.3 million in 3Q13, a 12.7% decrease compared to 2Q13 and 42.3% decline y-o-y. Sales from launches during the year represented 32.3% of the total, while sales from inventory comprised the remaining 67.7%. In the 3Q13, sales speed was 9.2%, compared to 9.8% in 2Q13, and 16.5% in 3Q12. The sales speed of Gafisa segment launches was 40.4% for the year. The volume of dissolutions in the 3Q13 was R$73.0 million, a 46.9% decrease relative to the 2Q13. Of the 1,113 Gafisa segment units cancelled and returned to inventory, 38.3% were resold in the 9M13. In the core markets of Sao Paulo and Rio de Janeiro, 616 units were cancelled, with 49.5% already resold. Gafisa Segment Pre-Sales by Region (% and in R$ million) Additional information on Gafisa segment pre-sales can be found in the appendix to this earnings release. 36 Gafisa Vendas During the 3Q13, Gafisa Vendas – an independent sales unit of the Company, with operations in Sao Paulo and Rio de Janeiro, focused on selling inventory - was responsible for 55% of gross sales in the period. Gafisa Vendas currently has a team of 600 highly trained, dedicated consultants, combined with an online sales force. Gafisa Segment Delivered Projects During the 9M13, Gafisa delivered 15 projects/phases and 3,205 units, reaching 75% of the mid-range of full-year guidance of 3,500 to 5,000 units for the brand. Table 28 - Gafisa Segment Delivered Projects and Transfers Completed for the Period 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) PSV Transferred 1 243,274 208,467 16.7% 285,344 -14.7% 678,010 793,556 -14.6% Delivered Projects 6 9 - 4 - 16 27 - Delivered Units Entregues 1,477 1,642 -10.0% 709 108.3% 3,205 4,735 -32.3% Delivered PSV 2 373,144 436,038 -14.4% 366,432 1.8% 848,178 1,650,029 -48.6% Note: 1– PSV refers to potential sales value of the units transferred to financial institutions. 2– PSV refers to potential sales value of delivered units. Additional information of Gafisa segment delivered projects can be found in the appendix to this earnings release. Gafisa Segment Landbank Gafisa segment landbank, with a PSV of approximately R$6.4 billion, is comprised of 76 different projects/phases located exclusively in core markets. Amounting to nearly 12 thousand units, 76% are located in São Paulo and 24% in Rio de Janeiro. In line with the Company’s strategy, 36.8% of the landbank was acquired through swaps, which do not require cash obligations. During the 9M13, Gafisa expanded its landbank to support future lauching projections with acquisitions totaling R$1.0 billion in PSV. Table 29 – Gafisa Segment Landbank – 3Q13 PSV - R$000 (% Gafisa) % Swap Total % Swap Units % Swap Financial Potential Units (% co) Potential Units (100%) São Paulo 4,858,171 26.6% 25.6% 0.9% 9,988 11,414 Rio de Janeiro 1,507,347 68.3% 68.3% - 1,903 1,906 Total 36.8% 36.1% 0.7% Inventory The Company maintained its focus on inventory reduction initiatives. Accordingly, inventory represented 67.7% of total sales in the 9M13. The market value of Gafisa segment inventory was stable at R$1.9 billion at the end of the 3Q13. The inventory of finished units outside core markets was R$320.8 million or 17% of the total. In the same period, inventory of finished units comprised R$326.4 million, or 17% of the total inventory. Of this amount, inventory from projects launched outside core markets totaled R$320.8 million. Table 30. Inventory at Market Value 3Q13 x 2Q13 (R$000) – Gafisa Segment by Region Inventories BoP 1 2Q13 Launches Dissolutions Pre-Sales Price Adjustments + Other 5 Inventories EoP 2 3Q13 % Q-o-Q 3 São Paulo 1,289,709 107,248 35,839 -189,508 -79,838 1,163,449 -9.8% Rio de Janeiro 392,563 - 10,844 -31,685 7,884 379,607 -3.3% Other 325,537 - 29,363 -40,569 9,471 320,803 -1.5% Total Gafisa -261,762 -62,483 -7.2% Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total 3Q13 Gafisa 46,710 453,658 848,882 188,184 326,425 1,863,859 Note: 1) BoP beginning of period – 2Q13. 2) EoP end of period – 3Q13. 3) % Change 3Q13 versus 2Q13. 4) 3Q13 sales speed. 5) projects cancelled during the period. 37 T ENDA S EGMENT Focuses on affordable residential developments, with unit prices between R$100,000 and R$250,000. Tenda Segment Launches Having achieved control of both the operational and financial cycle, the Tenda brand resumed launches in 1H13. Third-quarter launches totaled R$103.6 million and included 3 projects/phases. In the 9M13, Tenda launched R$250.4 million. The brand accounted for 20.8% of 3Q13 consolidated launches and 19.7% in the 9M13. Tenda Launches by Region (% and in R$ million) In the appendix to this release, you will find more information about the Tenda segment launches. Tenda Segment Pre-Sales During the 3Q13, net pre-sales totaled R$150.1 million. Sales from units launched during the 9M13 represented 43.7% of total contracted sales. Sales from inventory accounted for the remaining 56.3%. All new projects under the Tenda brand are being developed in phases, in which all pre-sales are contingent upon the ability to pass mortgages onto financial institutions. Of the 9M13 launches totaling R$250.4 million, all were launched within the confines of Tenda’s new business model. Sales of R$142.8 million were registered (57.0% of total), of which R$79.1 million were already transferred. That accounts for 464 units transferred to financial institutions in the 3Q13 and 717 mortgage transfers in the 9M13. In the 3Q13, sales speed (sales over supply) was 17.4%, compared to 20.0% in the 2Q13. Tenda is focused on the completion and delivery of its legacy projects, and is dissolving contracts with ineligible clients, so as to resell these units to qualified customers. Of the 3,331 Tenda units that were cancelled and returned to inventory in the 9M13, 79.1% were resold to qualified customers in the same period. Table 31. Pre-Sales (Net of Dissolutions) by Market Region - Tenda Segment (R$000) 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 Tenda São Paulo -47,561 2,852 -8,111 -6,148 13,013 43,569 33,281 (%) 52.7% 17.8% -27.0% 20.3% 191.2% 25.7% 22.2% Rio de Janeiro -190 10,628 11,481 15,605 16,607 32,444 12,469 (%) 0.2% 67.5% 38.3% -52.0% 245.6% 19.1% 8.3% Minas Gerais -32,805 -30,185 -13,077 -22,121 -15,491 11,714 8,036 (%) 36.3% -192.4% -43.7% 75.0% -227.9% 6.9% 5.3% Northeast -20,629 10,150 17,384 13,219 10,214 23,253 36,126 (%) 22.8% 64.3% 58.0% -44.0% 150.0% 13.7% 24.1% Other 10,743 22,283 22,373 -30,208 -17,561 58,862 60,239 (%) -11.8% 143.0% 74.7% 100.7% -258.8% 34.7% 40.1% Total (R$) -90,443 -29,653 (%) 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% 38 In the appendix to this earnings release, you will find more information on Tenda segment pre-sales. Tenda Segment Transfers In the 3Q13, Tenda transferred 2,571 units to financial institutions, being 464 related to new projects, totaling 7,942 transfers in the 9M13 period, in which 717 are related to Tenda’s new projects. Table 32 – PSV Transferred - Tenda (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) New Projects 52,466 26,608 97.2% - - 79,074 - - Legacy Projects 230,613 249,699 -7.6% 295,010 -21.8% 480,313 868,008 -44.7% PSV Transferred 1 283,079 276,308 2.5% 295,010 -4.0% 559,387 868,008 -35.6% Note: 1- PSV refers to potential sales value of units transferred to financial institutions. Tenda Segment Delivered Projects During the 9M13, Tenda delivered 25 projects/phases and 3,540 units, representing 51% of the mid-range of full-year delivery guidance of 6,500 to 7,500 units for the brand. Additional information about Tenda segment delivered projects can be found in the appendix to this release. Tenda Segment Landbank Tenda segment landbank, with a PSV of approximately R$2.1 billion, is comprised of 51 different projects/phases located in core markets. 11% are located in São Paulo, 14% in Rio de Janeiro, 11% in Minas Gerais and the remaining in the Northeast region, specifically in the states of Bahia and Pernambuco. Altogether these amount to more than 18 thousand units. During the 9M13, Tenda expanded its landbank to support future launches with acquisitions totaling R$199.6 million in PSV, which were concentrated in the Company’s core markets. Table 33. Landbank - Tenda Segment - 3Q13 PSV - R$ mm (% Tenda) % Swap Total % Swap Units % Swap Financ ial Potential Units (%co) Potential Units (100%) São Paulo 227,992 9.9% 9.9% - 2,059 2,059 Rio de Janeiro 297,941 - - - 2,519 2,519 Northeast 1,337,301 24.9% 19.5% 5.5% 11,579 11,579 Minas Gerais 227,141 75.2% 60.7% 14.5% 1,849 1,849 Total 28.7% 22.9% 5.8% Inventory Tenda has been achieving satisfactory results on its inventory reduction initiatives, with inventory representing 56.3% of total sales for the 9M13. The market value for Tenda inventory remained stable at R$714.8 million at the end of the third quarter. The legacy projects inventory for the Tenda segment totaled R$592.0 million or 82,8% of the total. In the same period, inventory of units within the Minha Casa, Minha Vida program comprised R$436.2 million, or 61% of the total inventory, while the proportion outside the program declined from 45% in 2Q13 to 39% in 3Q13. Table 34. Inventory at Market Value 3Q13 x 2Q13 (R$000) – Tenda Segment by Region Inventories BoP 1 2Q13 Launches Dissolutions Pre-Sales Price Adjustments + Other 5 Inventories FP 2 3Q13 % Q-o-Q 3 São Paulo 133,639 65,732 26,447 -59,727 4,468 161,622 20.9% Rio de Janeiro 89,356 - 18,291 -30,760 9,856 86,743 -2.9% Minas Gerais 70,740 - 29,680 -37,716 4,543 67,247 -4.9% Northeast 86,101 37,912 12,189 -48,315 6,081 93,968 9.1% Other 299,864 - 46,864 -107,103 65,582 305,207 1.8% Total Tenda -283,622 5.2% MCMV 371,390 103,644 75,333 -194,548 80,391 436,210 17.5% Out of MCMV 308,309 - 58,138 -89,074 1,204 278,577 -9.6% Note: 1) BoP beginning of period – 2Q13. 2) EoP end of period – 3Q13. 3) % Change 3Q13 versus 2Q13. 4) 3Q13 sales speed. 5) projects cancelled during the period. 39 A LPHAVILLE S EGMENT Focuses on the sale of residential lots, with unit prices between R$130.000 and R$R$500.000, and is present in 68 cities across 23 states and in the Distrito Federal. Alphaville Segment Launches Third-quarter launches totaled R$287.4 million, a 35.5% increase compared to 2Q13 and 14.9% decrease versus the year-ago period. Launch volumes included 3 projects/phases across 2 states. The segment accounted for 48.2% of 9M13 consolidated launches, slightly up from the 45.6% a year ago. The approval term of certain allotments was longer than planned, which also led to a concentration of launches in the last quarter of the year. Additional information on Alphaville segment launches can be found in the appendix to this earnings release. Alphaville Pre-Sales Third-quarter net pre-sales reached R$90.1 million, a 46.0% decrease compared to the 2Q13 and 72.8% decline y-o-y. During the 9M13, the residential lots segment’s share of consolidated pre-sales reached 30.6%, versus 38.9% in the same period of last year. In the 3Q13, sales speed (sales over supply) was 7.9%, compared to 15.8% in the 2Q13. 9M13 sales speed from launches was 36.5%. Sales from launches represented 55.5% of total sales in the quarter. A portion of sales from Alphaville launches occurring towards the end of the 3Q13 were registered in early October. Additional information on Alphaville segment pre-sales can be found in the appendix to this earnings release. Alphaville Segment Delivered Projects During the 9M13, Alphaville delivered 2 projects/phases and 1,034 units, reaching 24.3% of the mid-range of full-year guidance of 3,500 to 5,000 units for the brand. Additional information on Alphaville segment delivered projects can be found in the appendix to this earnings release. Alphavile Segment Landbank and Inventory 3Q13 The table below presents more detail on the breakdown of Alphaville’s landbank and also inventory at market value in the 3Q13: Table 35 – Alphaville Segment Landbank - 3Q13 PSV - R$ mm (% Alphaville) % Swap Total % Swap Units % Swap Financial Potential Units (%co) Potential Units (100%) São Paulo 2,075,922 100% - 100% 12,452 22,323 Rio de Janeiro 1,031,652 100% - 100% 5,664 11,061 Other 9,675,501 100% - 100% 74,288 95,542 Total 100% - 100% Table 36. Inventory at Market Value 3Q13 x 2Q13 (R$000) Inventories BoP 1 2Q13 Launches Dissolutions Pre-Sales Price Adjustments + Other 5 Inventories FP 2 3Q13 % T/T 3 Total Alphaville -154,725 -26,287 19.3% ≤ R$200K; 347,554 67,408 20,839 -72,956 -3,125 359,720 3.5% > R$200K; ≤ R$500K 346,664 220,048 35,865 -70,106 -42,370 490,100 41.4% > R$500K 192,147 - 7,894 -11,663 19,208 207,585 8.0% Note: 1) BoP beginning of period – 2Q13. 2) EoP end of period – 3Q13. 3) % Change 3Q13 versus 2Q13. 4) 3Q13 sales speed. 5) projects cancelled during the period. 40 B ALANCE S HEET Cash and Cash Equivalents On September 30 th , 2013, cash and cash equivalents, and securities, totaled R$781.6 million, impacted by the acquisition of the remaining 20% stake in Alphaville. Accounts Receivable At the end of the 3Q13, total consolidated accounts receivable decreased 26.6% y-o-y to R$4.3 billion, and was 7.0% below the R$4.7 billion recorded in the 2Q13. Currently, Gafisa and Alphaville segments have approximately R$450 million in accounts receivable from finished units. Table 37. Total receivables (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Pro Forma Y-o-Y (%) Receivables from developments – LT (off balance sheet) 1,972,210 2,229,465 -11.5% 2,671,756 -26.2% Receivables from PoC – ST (on balance sheet) 2,103,130 2,184,064 -3.7% 2,555,248 -17.7% Receivables from PoC – LT (on balance sheet) 301,570 286,913 5.1% 731,651 -58.8% Total -6.9% -26.6% Notes: ST – Short term | LT- Long term | PoC – Percentage of Completion Method Receivables from developments: accounts receivable not yet recognized according to PoC and BRGAAP Receivables from PoC: accounts receivable already recognized according to PoC and BRGAAP Liquidity In the third quarter, the Company’s level of indebtedness and leverage was temporarily impacted by the settlement of the purchase of the outstanding (20%) shares of Alphaville. Following is a brief explanation about the impacts: Table 38. Impact Acquisition of 20% Stake in Alphaville 3Q13 2Q13 Change (R$) Impact Acquisition 20% Minority Shareholders 50,834 169,132 -118,298 -120,051 Shareholder’s Equity 2,216,828 2,449,326 -232,498 -252,449 Shareholder’s Equity + Minority -350,796 -372,500 Cash and Cash Equivalents 781,606 1,101,160 -319,554 -366,662 Total Debt + Investor Obligations 3,639,701 3,620,379 19,322 - Net Debt 2,519,219 - (Net Debt) / (Shareholder’s Equity) 126.0% 96.2% 2998 bps - The acquisition of the remaining stake (20%) of Alphaville eventually impacted the level of indebtedness of the Company and hence its leverage ratio. The transaction was financed through the partial use of the Company's cash and by funding R$250.0 million in June, or the 2Q13. The total disbursement was made in July (3Q13) in the amount of R$366.6 million. As a result of the acquisition, the Minority Shareholders line was reduced by R$120.1 million, related to the 20% stake in Alphaville recognized as Asset Available for Sale. This change has led to the first impact on the Company's shareholder’s equity. The recognition of goodwill amounting to R$252.4 million resulted in a further reduction of the Company's shareholder’s equity, which went from R$2.618 billion in the last quarter to R$2.268 billion in the 3Q13, a 13.4% decrease. Such goodwill will be reversed by the time of the settlement of the sale of the 70% stake in Alphaville. During these transitory adjustments, the Company saw its net debt/equity ratio reach 126.0%, compared to 96.2% in the previous quarter. Excluding Project Finance, this net debt/equity ratio reached 44.7% versus 27.5% in the previous period. In addition, it should be noted that at the time of settlement of the Alphaville transaction, the Company’s expected leverage ratio (Net Debt / Equity) is estimated to reach around 55%. Further detail about the Company's indebtedness structure after the transient effects of the acquisition of the remaining stake of Alphaville is noted below. Net debt totaled R$2.8 billion at the end of 3Q12, a slight increase of 3.7% over the previous year. Currently, the Company has access to a total of R$1.6 billion in construction finance lines contracted with banks and R$665 million in lines in the process of being approved. Also, Gafisa has R$2.4 billion available in construction finance lines of credit for future developments. 41 Cash generation is a highlight of the third quarter. Gafisa Group’s cash generation was around R$32.1 million, compared to cash burn of R$27.6 million in the 2Q13. Operational cash flow was positive at R$194.5 million in the 3Q13, totaling R$423.4 million in the 9M13. These figures take into consideration the classification of Alphaville as an asset available for sale. Table 39. Cash Generation YTD 4Q12 1Q13 2Q13 3Q13 Availabilities 1,248,231 1,146,176 1,101,160 781,606 Change in Availabilities (102,055) (45,016) (319,555) Total Investments - - 35,634 370,998 Alphaville Acquisition - - - 366,662 Share buyback - - 35,634 4,336 Change in Cash Ex-Investments - (102,055) (9,382) 51,443 Total Debt + Investor Obligations 3,618,845 3,602,105 3,620,378 3,639,707 Change in Total Debt + Investor Obligations - (16,740) 18,273 19,329 Cash Generation in the period - (85,315) (27,655) 32,114 Cash Generation YTD - (85,315) (112,970) (80,855) Table 40. Debt and Investor Obligations Ex - Alphaville Type of obligation (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) Debentures - FGTS (A) 1,089,263 1,062,142 2.6% 1,241,860 -12.3% Debentures - Working Capital (B) 710,069 697,527 1.8% 581,514 22.1% Project Financing SFH – (C) 756,173 736,328 2.7% 644,975 17.2% Working Capital (D) 954,449 996,543 -4.2% 1,098,974 -9.3% Total (A)+(B)+(C)+(D) (E) 0.5% -1.6% Investor Obligations (F) 129,747 127,839 127,839 1.5% 324,198 -60.0% Total debt (E) + (F) (G ) 0.5% -6.5% Cash and availabilities (H) 781,606 781,606 1,101,160 1,101,160 -29.0% 1,135,126 -31.1% Net debt (G)-(H) (I) 2,858,095 2,858,595 2,858,095 2,519,219 2,519,219 13.5% 3.7% Equity + Minority Shareholders (J) -13.4% -18.3% ND/Equity (I)/(J) (K) 126.0% 96.2% 2983 bps 99.4% 2667 bps bpsb8% ND Exc. Proj Fin / Equity (I)-((A)+(C)/(J) (L) 44.7% 27.5% 1713 bps 31.3% 1331 bps The Gafisa Group ended the third quarter with R$1.1 billion of total debt due in the short term. It should be noted, however, that 42% of this amount relates to debt linked to the Company's projects. Table 41 - Debt Maturity (R$000) Average cost (py.) Total Until Sep/14 Until Sep/15 Until Sep/16 Until Sep/17 After Sep/18 Debentures - FGTS (A) TR + (9.33% - 10.17%) 1,089,263 264,375 299,888 250,000 175,000 100,000 Debentures - Working Capital (B) CDI+(1.50% -1.95%)/IPCA+7.96%/120%CDI 710,069 159,837 392,267 149,958 8,007 - Project Financing SFH – (C) TR+(8.30%-11.00%) 756,173 221,570 368,165 110,942 51,667 3,829 Working Capital (D) CDI + (0.82-2.20%)/114-125%CDI 954,449 404,038 284,236 186,508 79,667 - Total (A)+(B)+(C)+(D) (E) Investor Obligations (F) CDI + (0.235% - 0.82%) / IGPM +7.25% - Total debt (E) + (F) (G ) % Maturity total per period 32% 37% 19% 9% 3% Volume of maturity of Project finance as % of total debt ((A)+(C))/(G) + 50.7% 41.7% 49.4% 51.4% 71.6% 100% Volume of maturity of Corporate debt as % of total debt ((B)+(D)+(F))/(G) 49.3% 58.3% 50.6% 48.6% 28.4% - Additional information on the Company’s consolidated indebtedness can be found in the appendix to this earnings release. 42 OUTLOOK Third-quarter launches totaled R$498.3 million, an 8.1% sequential increase and a 10.3% rise versus the 3Q12. For the 9M13 period, total launches were R$1.3 billion, a 13.4% decrease compared to the same period last year. This result was impacted by delays in receiving certain licenses and approvals for the Gafisa segment in the city of São Paulo and also for the Alphaville segment, resulting in some projects being moved to 4Q13. Launch volume represents 42% of the mid-range of full-year launch guidance of R$2.7 to R$3.3 billion. The above mentioned movement will result in a concentration in launches in the 4Q13. Table 42. Launch Guidance – (2013 Estimates) Guidance (2013E) Actual Figures 9M13A 9M13A as % Guidance for 2013E Consolidated Launches R$2.7 – R$3.3 bi 1.3 42% Breakdown by Brand Gafisa Launches R$1.15 – R$1.35bi 406.2 32% Alphaville Launches R$1.3 – R$1.5bi 610.4 44% Tenda Launches R$250 – R$450mn 250.4 72% The Company expects an adjusted EBITDA margin in the range of 12% - 14% in 2013, as margins continue to be impacted by (1) the resolution of Tenda legacy projects, including the delivery of around 7,000 units in 2013, and (2) the delivery of lower margin projects launched by Gafisa in non-core markets, expected to be substantially concluded in 2013. Table 43. Guidance Adjusted EBITDA Margin – (2013 Estimates) Guidance Actual Figures 9M13A 9M13A as % Guidance for 2013E Consolidated Data 12% - 14% 14% NA EBITDA by Brand EBITDA Gafisa - EBITDA Alphaville - EBITDA Tenda - The EBITDA margin presented in the guidance and for the 9M13 in this table is fro forma, and excludes the IFRS adjustments. Gafisa Group plans to deliver between 13,500 and 17,500 units in 2013, of which 27% will be delivered by Gafisa, 46% by Tenda segment and the remaining 27% by Alphaville. The Company expects to achieve full-year delivery guidance, in line with an anticipated increase in deliveries in the coming quarters. Table 44. Other Relevant Indicators – Delivery Estimates (2013E) Guidance (2013E) Actual Figures 9M13A 9M13A as % Guidance for 2013E Consolidated Amounts 13,500 – 17,500 7,779 50% Deliveries by Brand # Gafisa Delivery 3,500 – 5,000 3,205 75% # Alphaville Delivery 3,500 – 5,000 1,034 24% # Tenda Delivery 6,500 – 7,500 3,540 51% 43 C ONSOLIDATED F INANCIAL S TATEMENTS 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Net Operating Revenue 628,047 -2.0% -15.5% 1,776,461 -20.6% Operating Costs (454,544) (497,066) -8.6% (586,815) -22.5% (1,381,015) (1,800,512) -23.3% Gross profit 173,503 20.7% 156,638 10.8% 395,446 -9.5% Operating Expenses Selling Expenses (46,165) (60,407) -23.6% (55,888) -17.4% (161,792) (160,747) 0.7% General and Adm. Expenses (55,155) (49,599) 11.2% (60,105) -8.2% (157,759) (179,835) -12.3% Other Operating Rev/Expenses (28,117) (8,914) 215,4% (34,337) -18.1% (43,848) (68,359) -35.9% Depreciation and Amortization (18,142) (11,022) 64.6% (17,317) 4.8% (38,573) (45,482) -15.2% Equity pick up 2,203 (14,488) -115.2% 19,400 -88.6% 5,834 63,585 -90.8% Operating income 28,127 (632) - 8,391 235.2% (692) 45,986 -101.5% Financial Income 16,998 16,757 1.4% 11,229 51.4% 52,686 39,847 32.2% Financial Expenses (65,484) (50,419) 29.9% -60,353 8.5% (183,999) (185,425) -0.8% Net Income Before Taxes on Income -40.6% -50.0% 32.5% Deferred Taxes (2,527) (1,790) 41.2% -2,308 9.5% (6,791) (8,521) -20.3% Income Tax and Social Contribution (4,492) (5,202) -13.6% -5,038 -10.8% (13,657) (16,874) -19.1% Net Income After Taxes on Income -33.7% -43.1% 22.0% Profit from Operations Available for Sale 46,993 42,473 10.6% 71,973 -34.7% 127,758 133,024 -4.0% Minority Shareholders 3,838 15,331 -75.0% 19,053 -79.9% 29,144 33,665 -13.4% Net Income (Loss) 15,777 -211.5% 4,841 225.9% 110.1% 44 C ONSOLIDATED B ALANCE S HEET 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) Current Assets Cash and cash equivalents 781,606 1,101,160 -29.0% 1,135,126 -31.1% Receivables from clients 2,103,130 2,184,064 -3.7% 2,766,247 -24.0% Properties for sale 1,489,538 1,557,079 -4.3% 1,732,702 -14.0% Other accounts receivable 153,865 186,866 -17.7% 129,597 129.597 18.7% Deferred selling expenses 42,003 47,632 -11.8% 68,708 68.708 -38.9% Prepaid expenses and other 122,168 144,470 -15.4% 180,703 180.703 -32.4% Properties for sale 1,532,226 1,521,277 0.7% - - Non current assets for sale 2,830 3,133 -9.7% 18,182 18.182 -84.4% -7.7% 3.3% Long-term Assets Receivables from clients 301,570 286,913 5.1% 1,130,836 -73.3% Properties for sale 656,716 469,644 39.8% 269,935 269.935 143.3% Financial Instruments - 157 1,756 -108.9% - - Other 288,581 284,060 1.6% 224,850 224.850 28.3% 19.6% -23.3% Intangible and Property and Equipment 212,867 149,850 42.1% 278,833 875.232 -23.7% Investments 512,736 554,840 7.6% 596,399 - -14.0% Total Assets -3.5% -3.9% Current Liabilities Loans and financing 625,608 487,118 28.4% 744,883 744.883 -16.0% Debentures 424,212 385,757 10.0% 465,425 465.425 -8.9% Obligations for purchase of land and advances from clients 445,257 478,054 -6.9% 401,557 401.557 10.9% Materials and service suppliers 98,964 101,194 -2.2% 143,811 143.811 -31.2% Taxes and contributions 159,617 155,716 2.5% 252,143 252.143 -36.7% Obligation for investors 115,304 113,396 1.7% 156,773 156.773 -26.5% Obrigações de ativo destinado à venda 693,160 727,005 -4.7% - - - Other 486,374 425,202 14.4% 524,508 524.508 -7.3% 6.1% 13.4% Long-term Liabilities Loans and financings 1,085,014 1,245,753 -12.9% 999,066 999.066 8.6% Debentures 1,375,120 1,373,912 0.1% 1,357,949 1.3% Obligations for purchase of land 107,995 54,728 97.3% 91,183 91.183 -18.4% Deferred taxes 82,393 76,701 7.4% 91,523 91.523 -10.0% Provision for contingencies 135,097 124,081 8.9% 150,927 150.927 -10.5% Obligation for investors 14,443 14,443 0.0% 167,425 167425 -91.4% Other 83,458 111,226 -25.0% 210,998 210.998 -60.4% -3.9% -6.0% Shareholders' Equity Shareholders' Equity 2,216,828 2,449,326 -9.5% 2,637,644 -16.0% Non controlling interests 50,834 169,132 -69.9% 136,303 136.303 -62.7% -13.4% -18.3% Liabilities and Shareholders' Equity -3.5% -3.9% 45 C ASH F LOW 3Q13 3Q12 9M13 9M12 Net Income (Loss) Before Taxes on Income Expenses (income) not affecting working capital 114,379 74,307 185,778 118,288 Depreciation and amortization 18,142 17,317 38,573 45,482 Impairment allowance (384) (19,314) (802) (28,699) Expense with stock option plan 4,170 3,085 13,715 14,798 Penalty fee over delayed projects 10,681 (6,111) (1,417) (1,190) Unrealized interest and charges, net 29,480 47,012 48,904 57,869 Equity pickup (2,203) (19,400) (5,834) (63,585) Disposal of fixed asset 14,912 3,923 20,098 8,667 Warranty provision 1,816 8,997 (624) 11,281 Provision for contingencies 32,150 34,333 47,388 67,050 Profit sharing provision 8,808 10,364 26,235 30,750 Allowance (reversal) for doubtful debts (2,766) (4,700) (5,731) (17,752) Profit / Loss from financial instruments (427) (1,198) 5,273 (6,383) Clients (45,561) 51,683 (41,818) Properties for sale (96,780) 92,629 (235,647) 435,779 Other receivables (18,320) (42,096) (41,393) (9,867) Deferred selling expenses and prepaid expenses 5,630 18,842 19,520 0 Obligations on land purchases and advances from customers 20,470 (14,817) 45,090 (201,012) Taxes and contributions 4,043 18,882 (13,060) 35,221 Trade accounts payable (2,229) (7,934) 11,308 32,826 Salaries, payroll charges and bonus provision 2,417 8,731 (36,909) 6,761 Other accounts payable (80,210) 159,289 (171,529) Current account operations 54,640 7,708 40,943 61,771 Paid taxes (5,037) (8,570) (16,874) Cash used in operating activities 149,954 Purchase of property and equipment and deferred charges (33,793) (30,946) (60,350) (76,218) Redemption of securities, restricted securities and loans 1,066,444 1,082,517 3,708,304 2,945,483 Investments in marketable securities, restricted securities and loans and securities, restricted securities and loans (949,013) (1,067,585) (3,399,254) (2,857,044) Investments increase (15,578) 148,166 (19,454) 231,188 Dividends receivables 9,480 - 14,745 - Acquisition 20% AUSA (366,662) - (366,662) - Cash used in investing activities Capital increase 3 0 4,866 2 Contributions from venture partners (5,570) (106,675) (148,988) Increase in loans and financing 288,714 143,302 1,237,027 685,128 Repayment of loans and financing (300,778) (127,925) (1,158,400) (609,724) Assignment of credit receivables, net - - (39,970) - Result of shareholding subscription - 5 (5,089) 11,920 Operations of mutual (1,014) 37,416 (12,691) 33,513 Net cash provided by financing activities 47,228 Net increase (decrease) in cash and cash equivalents Cash and cash equivalents At the beggining of the period 476,749 270,670 432,202 69,548 At the end of the period 274,625 434,762 274,625 434,762 Net increase (decrease) in cash and cash equivalents 46 F INANCIAL S TATEMENTS G AFISA S EGMENT 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Net Operating Revenue 432,252 374,360 15.5% 435,609 -0.8% 1,173,896 1,362,253 -13.8% Operating Costs (266,313) (250,295) 6.4% (327,213) -18.6% (796,125) (1,046,864) -24.0% Gross profit 165,940 124,065 33.8% 108,396 53.1% 377,772 315,389 19.8% Operating Expenses Selling Expenses (27,287) (39,437) -30.8% (33,149) -17.7% (101,166) (95,004) 6.5% General and Administrative Expenses (30,108) (30,105) - (32,115) -6.2% (90,586) (98,173) -7.7% Other Operating Revenues / Expenses (11,880) (12,650) -6.1% (22,316) -46.8% (28,225) (38,553) -26.8% Depreciation and Amortization (15,284) (8,558) 78.6% (11,547) 32.4% (30,328) (33,563) -9.6% Equity pick up (5,717) (9,962) -42.6% 5,705 -200.2% (16,668) 29,721 -156.1% Operating results 75,664 23,353 224.0% 14,974 405.3% 110,799 79,817 38.8% Financial Income 9,594 9,237 3.9% 5,665 69.4% 27,060 16,965 59.5% Financial Expenses (51,710) (44,800) 15.4% (53,390) -3.1% (156,835) (162,930) -3.7% Income Before Taxes on Income 33,548 - 374.8% - 202.4% -71.3% Deferred Taxes 146 (450) -132.4% (4,475) -103.3% (318) (5,810) -94.5% Income Tax and Social Contribution (2,542) (3,011) -15.6% 2,787 -191.2% (8,454) (7,270) 16.3% Income After Taxes on Income 31,152 -298.8% -190.5% -65.0% Minority Shareholders (2,481) (983) 152.4% (4,676) -46.9% (6,202) (14,833) -58.2% Net Income 33,632 -329.0% -213.0% -66.5% 47 F INANCIAL S TATEMENTS A LPHAVILLE S EGMENT 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Net Operating Revenue 208,325 233,730 -10.9% 227,095 -8.3% 603,097 504,857 19.5% Operating Costs (126,846) (121,058) 4.8% (108,044) 17.4% (328,814) (232,392) 41.5% Gross profit 81,479 112,672 -27.7% 119,051 -31.6% 274,283 272,465 0.7% Operating Expenses Selling Expenses (15,591) (16,452) -5.2% (11,454) 36.1% (47,257) (37,788) 25.1% General and Administrative Expenses (14,634) (37,692) -61.2% (20,768) -29.5% (76,270) (72,739) 4.9% Other Operating Revenues / Expenses 12,411 (1,243) -1098.5% - 0.0% 17,862 - 100.0% Depreciation and Amortization (748) (734) 1.9% (552) 35.4% (2,370) (1,621) 46.2% Equity pick up 930 (445) -309.0% 3,202 -71.0% 339 7,361 -95.4% Operating results 63,847 56,106 13.8% 89,479 -28.6% 166,587 167,677 -0.7% Financial Income 2,713 3,453 -21.4% 2,827 -4.0% 10,767 8,628 24.8% Financial Expenses (8,930) (10,946) -18.4% (10,646) -16.1% (31,613) (28,781) 9.8% Income Before Taxes on Income 18.5% -29.4% -1.2% Deferred Taxes (4,713) (7,866) -40.1% (6,094) -22.7% (616) (12,006) -94.9% Income Tax and Social Contribution (5,924) 1,727 -443.0% (3,592) 64.9% (17,365) (2,495) 596.0% Income After Taxes on Income 10.6% -34.7% -4.0% Minority Shareholders 3,894 15,918 -75.5% 18,642 -79.1% 29,232 32,385 -9.7% Net Income 43,099 62.3% -19.2% 98,528 100,638 -2.1% 48 F INANCIAL S TATEMENTS T ENDA S EGMENT 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Net Operating Revenue 195,794 266,504 -26.5% 307,844 -36.4% 602,563 875,083 -31.1% Operating Costs (188,231) (246,770) -23.7% (259,603) -27.5% (584,890) (753,648) -22.4% Gross profit 7,563 19,734 -61.7% 48,241 -84.3% 17,673 121,435 -85.4% Operating Expenses Selling Expenses (18,878) (20,969) -10.0% (22,738) -17.0% (60,626) (65,743) -7.8% General and Administrative Expenses (25,047) (19,494) 28.5% (27,990) -10.5% (67,173) (81,662) -17.7% Other Operating Revenues / Expenses (16,238) 3,735 -534.7% (12,023) 35.1% (15,623) (29,806) -47.6% Depreciation and Amortization (2,858) (2,464) 16.0% (5,770) -50.5% (8,245) (11,919) -30.8% Equity pick up 7,920 (4,527) -274.9% 13,696 -42.2% 22,502 33,864 -33.6% Operating results 98.2% 622.1% 229.6% Financial Income 7,404 7,520 -1.5% 5,564 33.1% 25,626 22,882 12.0% Financial Expenses (13,774) (5,619) 145.1% (6,964) 97.8% (27,164) (22,495) 20.8% Income Before Taxes on Income 144.1% 575.3% 238.0% Deferred Taxes (2,672) (1,341) 99.3% 2,168 -223.3% (6,472) (2,711) 138.7% Income Tax and Social Contribution (1,950) (2,191) -11.0% (7,826) -75.1% (5,203) (9,604) -45.8% Income After Taxes on Income 128.5% 329.1% 172.5% Participações Minoritárias 2,425 396 512.3% 5,087 -52.3% 6,115 16,112 -62.0% Net Income (Loss) 134.3% 225.5% 111.4% Note: The result from asset available for sale relating to the acquisition of the 20% stake in Alphaville in presented at Gafisa Segment. 49 B ALANCE S HEET G AFISA S EGMENT 3Q13 2TQ3 Q-o-Q (%) 3Q12 Y-o-Y (%) Current Assets Cash and cash equivalents 337,984 332,292 1.7% 158,572 113.1% Receivables from clients 1,409,007 1,383,963 -0.3% 1,488,585 -5.3% Properties for sale 926,481 972,304 -4.7% 789,596 17.3% Other accounts receivable 107,503 200,545 -46.4% 117,503 -8.5% Deferred selling expenses 32,888 37,889 -13.2% 55,215 -40.4% Prepaid expenses 68 6 1041.4% 931 -92.6% Land for sale 5,800 5,800 - 75,376 -92.3% Non current assets for sale 449,151 547,560 -18.0% - 0.0% Financial Instruments 2,830 3,133 -9.7% 10,801 -73.8% 3,271,712 3,483,492 -6.1% 2,696,580 21.3% Long-term Assets Receivables from clients 281,191 264,158 6.4% 549,604 -48.8% Properties for sale 502,000 336,402 49.2% 86,683 479.1% Financial Instruments (157) 1,756 -108.9% - - Other 220,514 213,049 3.5% 156,457 40.9% 815,366 23.1% 792,744 26.6% Intangible and Property and Equipment 71,111 68,883 3.2% 64, 532 10.2% Investments 2,355,090 2,260,268 4.2% 3,044,573 -22.6% Total Assets 6,701,462 6,628,008 1.1% 6,598,429 1.6% Current Liabilities Loans and financing 515,449 369,563 39.5% 559,658 -7.9% Debentures 228,417 201,703 13.2% 314,517 -27.4% Obligations for purchase of land and advances from clients 314,269 376,656 -16.6% 111,332 182.3% Materials and service suppliers 74,331 73,822 0.7% 81,587 -8.9% Taxes and contributions 81,916 74,730 9.6% 79,283 3.3% Obligation for investors 76 110,495 -99.9% (2,024) -103.8% Other 899,907 738,504 21.9% 616,705 45.9% 2,114,366 1,945,473 8.7% 1,761,059 20.1% Long-term Liabilities Loans and financings 943,276 1,074,602 -12.2% 744,854 26.6% Debentures 826,411 825,687 0.1% 883,072 -6.4% Obligations for purchase of land 99,604 51,341 94.0% 90,572 10.0% Deferred taxes 67,424 64,404 4.7% 63,996 5.4% Provision for contingencies 4,580 68,958 -93.4% 74,696 -93.9% Obligation for investors 14,443 14,443 - 124,628 -88.4% Other 138,594 99,263 39.6% 186,255 -25.6% 2,094,331 2,198,697 -4.7% 2,168,073 -3.4% Shareholders' Equity Shareholders' Equity 2,469,276 2,449,326 0.8% 2,637,643 -6.4% Non controlling interests 23,490 34,512 -31.9% 31,653 -25.8% 2,492,765 2,483,837 0.4% 2,669,297 -6.6% Liabilities and Shareholders’Equity 6,701,462 6,628,008 1.1% 6,598,429 1.6% 50 B ALANCE S HEET T ENDA S EGMENT 3Q13 2TQ3 Q-o-Q (%) 3Q12 Y-o-Y (%) Current Assets Cash and cash equivalents 443,620 768,869 -42.3% 832,763 -46.7% Receivables from clients 694,124 800,101 -13.2% 1,066,663 -34.9% Properties for sale 563,057 594,874 5.3% 727,019 -22.6% Other accounts receivable 523,815 471,687 11.1% 172,814 203.1% Deferred selling expenses - - - 203 -100.0% Prepaid expenses 9,040 9,743 -7.2% 12,359 -26.9% Land for sale 116,367 128,570 -9.5% 105,327 10.5% Non current assets for sale 375,216 - Financial Instruments - -1.8% -6.6% Long-term Assets Receivables from clients 20,379 22,755 -10.4% 182,047 -88.8% Properties for sale 154,715 133,242 16.1% 160,682 -3.7% Other 82,955 79,662 4.1% 74,674 11.1% 9.50% -38.2% Intangible and Property and Equipment 35,943 37,432 -4.0% 34,021 5.6% Investments 205,761 204,944 0.4% 137,978 49.1% Total Assets -0.8% -8.0% Current Liabilities Loans and financing 110,158 117,555 -6.3% 120,385 -8.5% Debentures 195,795 184,054 6.4% 150,908 29.7% Obligations for purchase of land and advances from clients 78,833 101,397 -22.2% 112,264 -29.8% Materials and service suppliers 24,633 27,372 -10.0% 30,027 -18.0% Taxes and contributions 77,701 80,986 -4.1% 112,193 -30.7% Obligation for investors - 0% Other 183,319 121,705 50.6% 711,695 -74.2% 5.9% -45.8% Long-term Liabilities Loans and financings 14 1,738 171,151 -17.2% 474,877 -70.2% Debentures 548,709 548,224 0.1% 175,391 212.8% Obligations for purchase of land 8,391 3,388 147.7% 25 - Deferred taxes 14,969 12,297 21.7% 10,827 38.3% Provision for contingencies - 55,123 -100.00% 37,021 -100.0% Other 121,094 55,153 119.6% 66,554 81.9% -1.2% 9.2% Shareholders' Equity Shareholders' Equity 1,683,594 1,735,903 -3.0% 1,467,521 14.7% Non controlling interests 36,059 37,570 -4.0% 36,861 -2.2% -3.0% 14.3% Liabilities and Shareholders' Equity -0.8% -8.0% 51 B ALANCE S HEET A LPHAVILLE S EGMENT 3Q13 2TQ3 Q-o-Q (%) 3Q12 Y-o-Y (%) Current Assets Cash and cash equivalents 96,493 185,529 -48.0% 143,792 -32.9% Receivables from clients 396,054 396,157 - 210,847 87.8% Properties for sale 321,273 276,427 6.2% 216,087 48.7% Other accounts receivable 61,268 33,798 81.3% 15,211 302.8% Financial Instruments 1,306 2,446 -46.6% 7,381 -82.3% -2.0% 47.7% Long-term Assets Receivables from clients 426,381 393,550 8.3% 399,185 6.8% Properties for sale 55,398 46,294 19.7% 22,570 145.4% Financial Instruments 71 796 -91.1% - - Other 11,919 11,769 1.3% 2,789 327.4% 9.1% 16.3% Intangible and Property and Equipment 10,341 16,137 -35.9% 8,676 19.2% Investments 37,625 45,882 -18.0% 50,304 -25.2% Total Assets 0.7% 31.7% Current Liabilities Loans and financing 71,174 84,917 -16.2% 64,840 9.8% Debentures - Obligations for purchase of land and advances from clients 465 90,210 -99.5% 2,444 -81.0% Materials and service suppliers 52,326 55,720 -6.1% 32,197 62.5% Taxes and contributions 60,394 52,677 14.6% 60,667 -0.5% Obligation for investors 38,217 38,219 - 38,419 -0.5% Other 199,264 169,226 17.8% 221,632 -10.1% -14.1% 0.4% Long-term Liabilities Loans and financings 189,083 147,658 28.1% 78,820 139.9% Obligations for purchase of land - - 585 -100.0% Deferred taxes 8,555 3,842 122.7% 16,699 -48.8% Provision for contingencies 62,325 16,551 276.6% 15,444 303.5% Investor obligation 44,529 12,022 270.4% - - Other 19,815 113,352 -82.5% 56,137 -64.7% 10.5% 93.4% Shareholders' Equity Shareholders' Equity 643,542 480,206 34.0% 470,513 36.8% Non controlling interests 28,440 144,186 -80.3% 18,445 54.2% 7.6% 37.4% Liabilities and Shareholders' Equity 0.7% 31.7% 52 Appendix - Tables Consolidated Information 1. Pre-Sales (Dissolutions) and Recognized Revenues, by Launch Year 35 2. Capitalized Interests (Gafisa + Tenda) 35 3. Breakdown by Line of SG&A 35 4. Inventory (Balance sheet at cost) 36 5. Inventory (Balance sheet at cost) – Landbank available for sale 36 6. Provisions 36 7. Covenants 36 Gafisa Segment 8. Launches by Market Region 37 9. Launches by Unit Price 37 10. Pre-Sales by Market Region 37 11. Pre-Sales by Unit Price 37 12. Pre-Sales by Unit Price – Units 37 13. Delivered Projects 38 14. Launched Projects 38 15. Adjusted EBITDA 38 Tenda Segment 16. Launches by Market Region 39 17. Launches by Unit Price 39 18. Pre-Sales (Dissolutions) by Market Region 39 19. Pre-Sales (Dissolutions) by Unit Price 39 20. Pre-Sales (Dissolutions) by Unit Price – units 39 21. Delivered Projects 40 22. Launched Projects 40 23. Adjusted EBITDA 40 Alphaville Segment 24. Launches Alphaville Segment 41 25. Launches by Unit Price 41 26. Pre-Sales Alphaville Segment 41 27. Pre-Sales by Unit Price 41 28. Pre-Sales by Unit Price – units 41 29. Delivered Projects 41 30. Launched Projects 42 31. Adjusted EBITDA 42 53 Appendix - Tables Consolidated Information Revenues Table 1. Gafisa + Tenda - Pre-Sales (Dissolutions) and Recognized Revenues, by Launch Year (R$000) 9M13 9M12 Launch Year Pre-Sales % Sales Revenues % Rev Pre-Sales % Sales Revenues % Rev Gafisa Launches 2013 146,795 29.0% 55,977 4.8% - Launches 2012 245,572 48.5% 295,663 25.2% 465,227 42.3% 63,012 4.6% Launches 2011 58,053 11.5% 443,378 37.8% 214,036 19.4% 261,082 19.2% Launches ≤ 2010 56,323 11.1% 352,280 30.0% 421,813 38.3% 911,873 66.9% Landbank - - 2.3% - - 9.3% Total Gafisa 100.0% 100.0% 100.0% 100.0% Tenda Launches 2013 142,848 43.7% 37,315 6.2% - Launches 2012 - Launches 2011 4,138 1.3% 58,035 9.6% -47,221 105.7% 42,172 4.8% Launches ≤ 2010 179,791 55.0% 490,922 81.5% 2,557 -5.7% 784,011 89.6% Landbank - - 16,292 2.7% - - 48,900 5.6% Total Tenda 100.0% 100.0% -44,664 100.0% 875,083 100.0% Consolidated Launches 2013 289,643 34.7% 93,292 5.3% - Launches 2012 245,572 29.5% 295,663 16.6% 465,227 44.0% 63,012 2.8% Launches 2011 62,191 7.5% 501,412 28.2% 166,815 15.8% 303,255 13.6% Launches ≤ 2010 236,113 28.3% 843,202 47.5% 424,370 40.2% 1,695,884 75.8% Landbank - - 42,892 2.4% - - 175,185 7.8% Total Total Gafisa Group 100.0% 100.0% 100.0% 100.0% Capitalized Interests Table 2. Gafisa + Tenda – Capitalized Interests (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Initial Balance 243,434 242,020 0.6% 230,496 5.6% 239,327 204,739 16.9% Capitalized Interests 42,627 49,886 -14.6% 50,683 -15.9% 119,047 164,551 -27.7% Cap. Int. Alocated COGS -45,131 -38,086 18.5% -53,032 -14.9% -117,444 -132,716 -11.5% (-) Alphaville -11,835 -10,386 14.0% -8,426 40.5% -11,835 -8,426 40.4% Final Balance -5.9% 4.3% 0.4% General and Administrative Expenses Table 3. Gafisa + Tenda - Breakdown by Line of G&A (3Q13-2Q13) (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Wages and Salaries Expenses -24,200 -23,037 5.0% -29,149 -17.0% -70,529 -75,949 -7.1% Benefits and Employees Empregados -2,337 -1,892 23.5% -2,679 -12.8% -5,865 -5,861 0.1% Travel expenses and utilities -1,170 -1,502 -22.1% -2,112 -44.6% -3,859 -5,237 -26.3% Services rendered -7,377 -6,803 8.4% -11,410 -35.3% -20,363 -24,886 -18.2% Rentals and condos fees -2,984 -2,149 38.9% -2,488 19.9% -7,899 -7,830 0.9% IT -5,491 -2,021 171.7% -598 818.5% -10,251 -7,175 42.9% Stock Option Plan -4,171 -4,884 -14.6% -3,085 35.2% -13,715 -14,798 -7.3% Provision for Profit Sharing -8,808 -8,599 2.4% -10,364 -15.0% -26,235 -30,750 -14.7% Other 1,383 1,288 7.4% 1,779 -22.3% 958 -7,350 -113.0% Total -55,155 -49,599 11.2% -60,105 -8.2% -157,758 -179,835 -12.3% 54 Inventory Table 4. Inventory (Balance sheet at cost) (R$000) 3Q13 2TQ3 Q-o-Q (%) 3Q12 Y-o-Y (%) Landbank 1,095,174 913,076 19.9% 733,861 49.2% Units under construction 727,855 788,879 -7.7% 1,086,336 -33.0% Finished units 323,224 324,768 -0.5% 182,440 77.2% Total 2,026,723 5.9% 7.2% Table 5. Inventory (Balance sheet at cost) Landbank available for sale (R$000) Pro-Forma (Gafisa + Tenda) 3Q13 2TQ3 Q-o-Q (%) 3Q12 Y-o-Y (%) Landbank 122,168 144,470 -15.4% 180,703 -32.4% Provisions Table 6. Provisions (R$000) Pro-Forma Balance 3Q13 Balance 2Q13 Change Q/Q Balance 3Q12 Change Y/Y Provision for Dissolutions & NPL 78,162 77,139 1.3% 138,076 -44.1% Additional Charges 39,984 41,302 -3.2% 79,446 -48.0% Negative Margins 11,089 9,156 21.1% 26,358 -65.3% Cancellations 2,576 2,843 -9.4% 6,636 -57.2% Penalty for Delays 34,832 24,151 44.2% 49,469 -51.2% Impairment 53,062 53,511 -0.8% 51,579 3.7% Contingencies 199,346 183,350 8.7% 182,705 0.4% Warranty 51,783 54,353 -4.7% 47,486 14.5% Total 470,834 445,805 5.6% 581,755 -23.4% Covenants Table 7. Debenture Covenants – 7th issuance 3Q13 (Total receivables + Finished Units) / (Total Debt - Cash – Project Debt) >2 or <0 9.41 (Total Debt - Project Debt - Cash) / (Equity + Minority) ≤ 75% 38.93% Total receivables + Revenues to be recognized + Inventory of finished units / Total debt - SFH + Obligations related to construction + costs to be incurred > 1.5 1.70 55 G AFISA S EGMENT Focuses on residential developments within the upper, upper-middle, and middle-income segments, with unit prices exceeding R$250,000. Launches Gafisa Segment Table 8. Launches by Market Region Gafisa Segment (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Gafisa São Paulo 107,248 215,910 -50.3% 51,482 108.3% 406,187 732,072 -44.5% Rio de Janeiro 0 0 0.0% 62,809 -100.0% - 62,809 -100.0% Other 0 0 0.0% 0 0.0% - - 0.0% Total (R$) -50.3% -6.2% 406,187 794,881 -48.9% # Units 44 -88.1% -67.2% 578 578 1,199 -51.8% Table 9. Launches by Unit Price Gafisa Segment (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Gafisa ≤ R$500K 0 0 0.0% 0 0.0% - 96,310 96,310 -100.0% R$500K a R$750K 0 215,910 -100.0% 51,482 -100.0% 298,939 348,205 -14.1% >R$750K 107,248 0 0.0% 62,809 62,809 70.8% 107,248 350,366 350,366 -69.4% Total (R$) -50.3% -6.2% 406,187 794,881 794,881 -48.9% Pre-Sales Gafisa Segment Table 10. Pre-Sales by Market Region Gafisa Segment (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Gafisa São Paulo 153,669 170,360 -9.8% 240,319 -36.1% 421,116 872,071 -51.7% Rio de Janeiro 20,840 31,246 -33.3% 90,009 -76.8% 72,617 204,925 -64.6% Other 14,206 15,305 -7.2% -2,338 -707.5% 13,010 24,079 -46.0% Total (R$) -13.0% -42.5% 506,742 1,101,076 -54.0% # Units -17.3% -35.9% 934 2,017 -53.7% Table 11. Pre-Sales by Unit Price Gafisa Segment (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Gafisa ≤ R$500K 64,485 49,039 31.5% 43,970 46.7% 125,012 232,062 -46.1% R$500K - R$750K 67.021 101,559 -34.0% 117,376 -42.9% 204,334 334,963 -39.0% > R$750K 57,210 66,313 -13.7% 166,644 -65.7% 177,396 534,051 -66.8% Total (R$) 188,716 216,911 -13.0% 327,990 -42.5% 506,742 1,101,076 -54.0% Table 12. Pre-Sales by Unit Price Gafisa Segment (# units) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Gafisa ≤ R$500K 185 163 13.4% 188 -1.9% 438 858 -49.0% R$500K - R$750K 106 185 -42.6% 185 -42.7% 355 633 -44.4% > R$750K 43 57 -25.4% 149 -71.5% 141 526 -73.3% Total # Unidades -17.7% -36.2% 2.017 -53.8% 56 Delivered Projects Gafisa Segment Table 13 - Delivered Projects Gafisa Segment (9M13) Company Project Delivery Launch Location % co Units PSV R$000 Gafisa Estação Sorocaba feb/13 2009 Rio de Janeiro - RJ 100% 86 38,995 Total 1Q13 86 Gafisa Portal da Vila apr/13 2010 São José dos Campos - SP 100% 152 39,673 Gafisa Igloo Vila Olímpia may/13 2010 São Paulo - SP 80% 96 28,690 Gafisa Global Offices may/13 2009 Rio de Janeiro - RJ 100% 160 33,875 Gafisa Manhattan Square - SOHO may/13 up to 2008 Salvador - BA 50% 272 48,402 Gafisa London Ville jun/13 2009 Barueri - SP 100% 200 70,507 Gafisa Jardim dos Girassóis jun/13 2010 São Paulo - SP 50% 300 44,254 Gafisa Jardim das Orquídeas jun/13 2010 São Paulo - SP 50% 200 43,734 Gafisa Parque Barueri - Fase II jun/13 2010 Barueri - SP 100% 171 47,399 Gafisa Quintas do Pontal jun/13 up to 2008 Rio de Janeiro - RJ 100% 91 79,505 Total 2Q13 Gafisa Central Life Club jul/13 2010 São Paulo - SP 100% 252 94,073 Gafisa Manhattan Square - Tribeca jul/13 up to 2008 Salvador - BA 50% 612 63,528 Gafisa Vistta Laguna aug/13 2010 Rio de Janeiro - RJ 100% 128 91,289 Gafisa Smart Perdizes sep/13 2010 São Paulo - SP 100% 90 45,420 Gafisa Parque Barueri - FIII 2B sep/13 2010 Barueri - SP 100% 171 46,213 Gafisa Canto dos Pássaros sep/13 2009 Porto Alegre - RS 80% 224 32,622 Total 3Q13 373,144 Total 9M13 848,178 Launched Projects Gafisa Segment Table 14 - Launched Projects Gafisa Segment (9M13) Project Launch Date Location % co Units (% co) PSV (% co) % Sales 30/Sep/13 Sales 30/Sep/13 1Q13 Today Santana mar/13 São Paulo - SP 100% 165 83,029 22% 14,234 Total 1Q13 22% 2Q13 Go Maracá jun/13 São Paulo - SP 100% 129 72,096 40% 12,330 Follow jun/13 São Paulo - SP 100% 240 143,814 67% 83,345 Total 2Q13 58% 3Q13 Delux aug/13 São Paulo - SP 100% 44 107,248 20% 21,375 Total 3Q13 44 20% Total 9M13 40% Nota: A velocidade consolidada de vendas refere-se à Pre-Sales durante o período correspondente da oferta. Neste cálculo, consideramos o estoque ajustado para refletir o preço correto. EBITDA Gafisa Segment Table 15. Adjusted EBITDA Gafisa Segment (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Net Income (Loss) 33,631 (14,688) -329.0% (29,763) -50.6% (30,190) (64,396) -53.1% (+) Financial results 42,115 35,563 18.4% 47,725 -25.5% 129,774 145,966 -11.1% (+) Income taxes 2,396 3,460 -30.8% 1,687 105.1% 8,772 13,080 -32.9% (+) Depreciation & Amortization 15,284 8,558 78.6% 11,547 -25.9% 30,328 33,563 -9.6% (+) Capitalized interests 25,956 20,510 26.6% 24,556 -16.5% 68,541 81,108 -15.5% (+) Expenses w/ stock options 4,131 4,851 -14.8% 2,940 65.0% 13,611 14,363 -5.2% (+) Minority shareholders (2,482) (983) 152.5% (4,675) -79.0% (6,202) (14,832) -58.2% Adjusted EBITDA¹ 121,031 57,271 111.3% 54,017 6.0% 214,634 208,852 2.8% Net Revenue 432,252 374,360 15.5% 435,609 -14.1% 1,173,897 1,362,253 -13.8% Adjusted EBITDA Margin¹ 28.0% 15.3% 1270 bps 12.4% 1560 bps 18.3% 15.3% 295 bps 57 T ENDA S EGMENT Focuses on affordable residential developments, with unit prices between R$100,000 and R$250,000. Launches Tenda Segment Table 16. Launches by Market Region Tenda Segment (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Tenda São Paulo 40,852 33,056 23.6% 0 0.0% 141,663 0 0.0% Rio de Janeiro 0 0 0.0% 0 0.0% 0 0 0.0% Minas Gerais 0 0 0.0% 0 0.0% 0 0 0.0% Northeast 37,912 0 0.0% 0 0.0% 83,853 0 0.0% Other 24,880 0 0.0% 0 0.0% 24,880 0 0.0% Total (R$) 213.5% 0 0.0% 0 0.0% # Units 233.3% 0 0.0% 0 0.0% Table 17. Launches by Unit Price Tenda Segment (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Tenda ≤ MCMV 103,644 33,056 213.5% 0 0.0% 250,396 0 0.0% > MCMV 0 0 0.0% 0 0.0% 0 0 0.0% Total (R$) 33,056 213.5% 0 0.0% 250,396 250,396 0 - 0.0% Pre-Sales Tenda Segment Table 18. Pre-Sales (Dissolutions) by Market Region Tenda Segment (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Tenda São Paulo 33,281 43,569 -23.6% -8,111 -510.3% 89,865 -52,820 -270.1% Rio de Janeiro 12,469 32,444 -61.6% 11,481 8.6% 61,520 21,918 180.7% Minas Gerais 8,036 11,714 -31.4% -13,077 -161.5% 4,260 -76,067 -105.6% Northeast 36,126 23,253 55.4% 17,384 107.8% 69,593 6,905 907.9% Other 60,239 58,862 2.3% 22,373 169.2% 101,539 55,399 83.3% Total (R$) -11.6% 399.7% -44,664 -831.6% # Units -24.7% 562.3% -680 -492.6% Table 19. Pre-Sales (Dissolutions) by Unit Price Tenda Segment (R$000) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Tenda ≤ MCMV 119,215 140,602 -15.2% 7,977 1394.6% 296,008 - 67,321 -539.7% > MCMV 30,936 29,239 5.8% 22,074 40.1% 30,769 22,657 35.8% Total (R$) -11.6% 399.7% 326,777 - 44,664 -831.6% Table 20. Pre-Sales (Dissolutions) by Unit Price Tenda Segment (# units) 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Tenda ≤ MCMV 934 1,273 -26.6% 50 1770.7% 2,524 - 796 -416.9% > MCMV 142 156 -9.1% 113 26.2% 148 116 27.1% Total (R$) -24.7% 562.3% 2,671 - 680 -492.6% 58 Delivered Projects Tenda Segment Table 21. Delivered Projects Tenda Segment (9M13) Company Project Delivery Launch Location % co Units PSV R$000 Tenda Parma Tower Feb 2009 Belo Horizonte - MG 100% 36 4,434 Tenda Espaço Engenho Life I Mar up to 2008 Rio de Janeiro - RJ 100% 80 7,290 Tenda Brisa do Parque III Mar 2010 São José dos Campos - SP 100% 105 12,285 Tenda Fit Cristal Mar up to 2008 Porto Alegre - RS 80% 154 19,008 Tenda Germânia F1C Mar 2010 São Leopoldo - RS 100% 100 10,280 Tenda Igara Life Mar 2010 Canoas - RS 100% 240 21,494 Tenda Valle Verde Cotia VII Mar 2011 Cotia - SP 100% 80 9,600 Total 1Q13 Tenda Espaço Engenho Life II Apr up to 2008 Rio de Janeiro - RJ 100% 79 6,646 Tenda Residencial Papa Joao XXIII May up to 2008 Cachoeirinha - RS 100% 96 16,072 Tenda São Matheus Life May up to 2008 Duque de Caxias - RJ 100% 144 15,849 Tenda Vila Allegro May up to 2008 Salvador - BA 100% 300 57,170 Tenda Parque Baviera Life - F3A (Bl 14 a 21) Jun up to 2008 São Leopoldo - RS 100% 160 12,084 Tenda Residencial Napoli Jun up to 2008 Poá - SP 100% 120 8,823 Tenda Pendotiba Life Jun up to 2008 São Gonçalo - RJ 100% 160 12,070 Tenda Parque Green Village Duo Jun 2009 Aparecida de Goiânia - GO 100% 176 15,800 Tenda Villagio do Jockey I Jun up to 2008 São Paulo - SP 100% 180 13,988 Tenda Fit Giardino Jun 2009 Caxias - RS 70% 148 31,916 Tenda Residencial Guaianazes Life Jun 2010 São Paulo - SP 100% 168 19,047 Total 2Q13 Tenda Res. Di Stefano Life jul/13 up to 2008 Belo Horizonte - MG 100% 120 8,882 Tenda Res. Buenos Aires Tower jul/13 2010 Belo Horizonte - MG 100% 88 13,376 Tenda Piedade Life - F3 (Bl 8,9 e 14) aug/13 up to 2008 Jaboatão dos Guararapes - PE 100% 108 73,360 Tenda Residencial Colubande aug/13 2010 São Gonçalo - RJ 100% 160 16,562 Tenda Florença Life sep/13 2010 Campo Grande - RJ 100% 202 15,656 Tenda Primavera Ville sep/13 up to 2008 Duque de Caxias - RJ 100% 256 22,066 Tenda Parque Baviera Life - F3B (Bl 22 a 25) sep/13 up to 2008 São Leopoldo - RS 100% 80 6,578 Total 3Q13 156,479 Total 9M13 450,336 Launched Projects Tenda Segment Table 22. Launched Projects Tenda Segment (9M13) Project Date Location Units (% co) % co PSV- R$000 (% co) % Sold Sales ¹ R$000 Novo Horizonte - Turíbio March Osasco - SP 100% 580 67,755 100% 52,613 Vila Cantuária March Camaçari - BA 100% 440 45,941 41% 10,135 Tenda Total 1Q13 113,696 76% Itaim Paulista Life I May São Paulo - SP 100% 240 33,056 46% 5,793 Tenda Total 2Q13 46% Residencial Germania Life - Fase 2 July Porto Alegre - RS 100% 200 24,880 23% 5,713 Verde Vida - Fase 1 July Salvador -BA 100% 340 37,912 50 % 19,008 Jaraguá Life August São Paulo - SP 100% 260 40,852 40% 16,315 Tenda Total 3Q13 103,644 40% 41,036 Tenda Total 9M13 250,396 57% 142,848 EBITDA Tenda Segment Table 23. Adjusted EBITDA Tenda 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Net Loss 134.3% 38.9% 97.5% (+) Financial results 6,370 (1,901) -435.1% 1,400 -235.8% 1,539 (388) -496.8% (+) Income taxes 4,622 3,532 30.9% 5,658 -37.6% 11,675 12,315 -5.2% (+) Depreciation & Amortization 2,858 2,464 16.0% 5,770 -57.3% 8,245 11,919 -30.8% (+) Capitalized interests 16,613 15,664 6.1% 27,147 -42.3% 43,795 48,062 -8.9% (+) Expenses w/ stock options 39 33 18.1% 145 -77.3% 104 435 -76.1% (+) Minority shareholders 2,425 396 512.4% 5,087 -92.2% 6,115 16,112 -62.0% Adjusted EBITDA 381.2% 26,480 -122.0% 26,585 -290.7% Net Revenue 195,795 -26.5% 307,844 -13.4% 602,563 875,083 -31.1% Adjusted EBITDA Margin -14.3% -2.2% -1213bps 8.6% -292bps -8.4% 3.0% -145bps 59 A LPHAVILLE S EGMENT Focuses on the sale of residential lots, with unit prices between R$130.000 and R$R$500.000, and is present in 68 cities across 23 states and in the Federal District. Launches Alphaville Segment Table 24 - Launches by Market Region Alphaville Segment (R$000) % co - R$000 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Alphaville 287,455 212,077 35.5% 337,652 -14.9% 610,360 667,320 -8.5% Total (R$) 287,455 212,077 35.5% 337,652 -14.9% 610,360 667,320 -8.5% # Units -21.7% -2.4% 3,158 2,627 20.2% Table 25- Launches by Unit Price Alphaville Segment (R$000) % co - R$000 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Alphaville ≤ R$200K; 67,408 212,077 -68.2% 65,217 3.4% 329,209 274,071 20.1% > R$200K; R$500K 220,048 - 0.0% 272,435 -19.2% 281,151 393,249 -28.5% > R$500K - - 0.0% - 0.0% - - 0.0% Total (R$) 35.5% -14.9% 610,360 667,320 -8.5% Pre-Sales Alphaville Segment Table 26 - Pre-Sales Alphaville Segment (R$000) % co - R$000 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Alphaville 90,127 166,887 -46.0% 331,290 -72.8% 367,394 671,451 -45.3% Total (R$) -46.0% -72.8% 367,394 671,451 -45.3% # Units -41.1% -60.4% 1,799 2,722 -33.9% Table 27. Pre-Sales by Unit Price Alphaville Segment (R$000) %Alphaville R$000 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Alphaville ≤ R$200K; 52,117 108,081 -51.8% 188,011 -72.3% 200,036 290,236 -31.1% > R$200K; ≤R$500K 34,241 51,947 -34.1% 122,348 -72.0% 147,725 352,355 -58.1% > R$500K 3,769 6,859 -45.0% 20,931 -82.0% 19,633 28,861 -32.0% Total (R$) -46.0% -72.8% 367,394 671,451 -45.3% Table 28. Pre-Sales by Unit Price Alphaville Segment (# units) % Alphaville R$000 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Alphaville ≤ R$200K; 368 671 -45.1% 922 -60.1% 1,326 1,575 -15.8% > R$200K; ≤ R$500K 116 158 -26.7% 310 -62.6% 448 1,147 -60.9% > R$500K 9 7 20.7% 12 -29.8% 25 1 2440.9% Total # Units -41.1% -60.4% 1,799 2,722 -33.9% Delivered Projects Alphaville Segment Table 29. Delivered Projects Alphaville Segment (9M13) TableTable 21. Delivered Projects Tenda Segment (9M13) 31 - Delivered Projects (9M13) – Alphaville Segment Company Project Delivery Launch Location % co Units PSV R$000 Alphaville Terras Alphaville Resende mar/13 jun/11 Resende/RJ 77% 419 49,204 Total 1Q13 Total 2Q13 0 - Alphaville Terras Alpha Maricá Sta Rita - F1 jul/13 2011 Maricá - RJ 47% 615 46,363 46,363 Total 3Q13 46,363 46,363 Total 9M13 95,567 95,567 60 Launched Projects Alphaville Segment Table 30 – Launched Projects (9M13) – Alphaville Segment Project Date Location % co Units (% co) PSV - R$000 (% co) % ¹ Sales ¹ R000 Alphaville Castello Mar Itú – SP 69% 153 61,103 69% 44,642 Terras Alphaville Maricá 2 Maricá - RJ 47% 280 49,725 59% 27,825 Alplaville Total 1Q13 65% Terras Alphaville Ponta Grossa Mai Ponta Grossa – PR 77% 568 69,965 69% 47,864 Terras Alphaville Vitória da Conquista Jun Vitória da Conquista / BA 75% 424 66,544 28% 13,888 Terras Alphaville Sergipe F2 Jun Barra dos Coqueiros / SE 88% 537 75,567 44% 26,018 Alplaville Total 2Q13 48% Alphaville Feira de Santana 2 Aug Feira de Santana - BA 72% 106,314 9% 9,520 Alphaville Ribeirão Preto 3 Aug Ribeirão Preto - SP 60% 113,734 7% 7,997 Terras Alphaville Camaçari 2 Sep Camaçari - BA 74% 67,408 48% 32,471 Alphaville Total 3Q13 287,455 17% 49,988 Alplaville Total 9M13 610,360 36% 222,535 1 Note: YTD sales. EBITDA Alphaville Segment Table 31. Adjusted EBITDA Alphaville 3Q13 2Q13 Q-o-Q (%) 3Q12 Y-o-Y (%) 9M13 9M12 Y-o-Y (%) Net Income 43,100 62.3% 53,331 -50.2% 98,526 100,638 -2.1% (+) Financial results 6,217 7,493 -17.0% 7,819 -4.2% 20,846 20,153 3.4% (+) Income taxes 10,637 6,139 73.3% 9,687 -36.6% 17,981 14,501 24.0% (+) Depreciation & Amortization 748 734 2.0% 552 32.9% 2,371 1,621 46.2% (+) Capitalized interests 2,561 1,912 34.0% 1,328 44.0% 5,108 3,546 44.1% (+) Expenses w/ stock options 185 11,116 -98.3% 335 3216.1% 11,554 8,405 37.5% (+) Minority shareholders 3,894 15,918 -75.5% 18,642 -14.6% 29,232 32,385 -9.7% Adjusted EBITDA 67,343 -3.6% -23.8% 2.4% Net Revenue 208,325 -10.9% 227,095 2.9% 603,097 504,857 19.5% Adjusted EBITDA Margin 32.3% 29.9% 243bps 40.4% -805bps 30.8% 35.9% -512bps 61 G LOSSARY Affordable Entry Level Residential units targeted to the mid-low and low income segments with prices below R$200 thousand per unit. Backlog of Results As a result of the Percentage of Completion Method of recognizing revenues, we recognize revenues and expenses over a multi-year period for each residential unit we sell. Our backlog of results represents revenues minus costs that will be incurred in future periods from past sales. Backlog of Revenues As a result of the Percentage of Completion Method of recognizing revenues, we recognize revenues over a multi-year period for each residential unit we sell. Our backlog represents revenues that will be incurred in future periods from past sales. Backlog Margin Equals to “Backlog of Results” divided “Backlog of Revenues” to be recognized in future periods. Landbank Land that Gafisa holds for future development paid either in Cash or through swap agreements. Each decision to acquire land is analyzed by our investment committee and approved by our Board of Directors. LOT (Urbanized Lots) Land subdivisions, or lots, with prices ranging from R$150 to R$600 per square meter PoC Method Under Brazilian GAAP, real estate development revenues, costs and related expenses are recognized using the percentage-of-completion (“PoC”) method of accounting by measuring progress towards completion in terms of actual costs incurred versus total budgeted expenditures for each stage of a development. Pre-sales Contracted pre-sales are the aggregate amount of sales resulting from all agreements for the sale of units entered into during a certain period, including new units and units in inventory. Contracted pre-sales will be recorded as revenue as construction progresses (PoC method). There is no definition of "contracted pre-sales'' under Brazilian GAAP. PSV Potential Sales Value. SFH Funds Funds from SFH are originated from the Governance Severance Indemnity Fund for Employees (FGTS) and from savings accounts deposits. Banks are required to invest 65% of the total savings accounts balance in the housing sector, either to final customers or developers, at lower interest rates than the private market. Swap Agreements A system in which we grant the land-owner a certain number of units to be built on the land or a percentage of the proceeds from the sale of units in such development in exchange for the land. By acquiring land through this system, we intend to reduce our cash requirements and increase our returns. Operating Cash Flow Operating cash flow (non-accounting) A BOUT G AFISA Gafisa is a leading diversified national homebuilder serving all demographic segments of the Brazilian market. Established over 59 years ago, we have completed and sold more than 1,000 developments and built more than 12 million square meters of housing only under Gafisa’s brand, more than any other residential development company in Brazil. Recognized as one of the foremost professionally managed homebuilders, "Gafisa" is also one of the most respected and best-known brands in the real estate market, recognized among potential homebuyers, borrowers, lenders, landowners, competitors, and investors for its quality, consistency, and professionalism. Our pre-eminent brands include Tenda, serving the affordable/entry level housing segment, and Gafisa and Alphaville, which offer a variety of residential options to the mid to higher-income segments. Gafisa S.A. is traded on the Novo Mercado of the BM&FBOVESPA (BOVESPA:GFSA3) and on the New York Stock Exchange (NYSE:GFA). This release contains forward-looking statements relating to the prospects of the business, estimates for operating and financial results, and those related to growth prospects of Gafisa. These are merely projections and, as such, are based exclusively on the expectations of management concerning the future of the business and its continued access to capital to fund the Company’s business plan. Such forward-looking statements depend, substantially, on changes in market conditions, government regulations, competitive pressures, the performance of the Brazilian economy and the industry, among other factors; therefore, they are subject to change without prior notice. 62 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly information September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 1. Operations Gafisa S.A. ("Gafisa" or "Company") is a publicly traded company with headquarters at Avenida das Nações Unidas, 8.501, 19º andar, in the City of São Paulo, State of São Paulo, Brazil, and started its operations in 1997 with the objectives of: (i) promoting and managing all forms of real estate ventures on its own behalf or for third parties, taking into consideration that in the case of the latter, as construction company and proxy; (ii) selling and purchasing real estate properties in general; (iii) carrying out civil construction and civil engineering services; (iv) developing and implementing marketing strategies related to its own or third party real estate ventures; and (v) investing in other companies which have similar objectives as the Company’s. Real estate development ventures of the Company with third parties are structured through specific purpose partnerships (“Sociedades de Propósito Específico” or “SPEs”) or formation of consortia and condominiums. Controlled entities substantially share the managerial and operating structures and the corporate, managerial and operating costs with the Company. SPEs, condominiums and consortia operate solely in the real estate industry and are linked to specific ventures. On June 7, 2013, the Company disclosed a material fact informing about the signature of a contract for selling the majority interest of 70% it held in Alphaville (“AUSA”) to Private Equity AE Investimentos e Participações S.A., represented by Blackstone Real Estate Advisors L.P and Pátria Investimentos Ltda, for R$1,409,800, giving continuity to the material fact disclosed on September 10, 2012, related to the analysis of strategic options regarding the AUSA business. This amount will be paid in cash, at the closing date of this transaction, up to 180 days from the contract signature. The completion of this sale is subject to usual closing conditions of a transaction of this nature. On July 3, 2013, the Company disclosed a material fact informing that the acquisition of the remaining shares of AUSA, corresponding to 20% of its capital stock, was completed through the acquisition by Tenda of the totality of shares of EVP Participações S.A. amounting to R$366,662, giving continuity to the material fact disclosed on June 7, 2013. 63 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 2. Presentation of quarterly information and summary of significant accounting practices 2.1. Basis of presentation and preparation of individual and consolidated quarterly information The individual quarterly information (Company) and consolidated quarterly information were prepared and are being presented based on the technical pronouncement CPC 21(R1) – Interim Financial Reporting, using the same accounting practices, judgments, estimates and assumptions adopted in the presentation and preparation of the financial statements for the year ended December 31, 2012, except the pronouncement effective as of January 1st, 2013, described in Note 3, and the accounting practices described in Notes 2.2.1, 2.2.2 and 2.2.3 to this quarterly information. Therefore, the corresponding quarterly information shall be read together with the financial statements as of December 31, 2012. The individual and consolidated quarterly information are specifically in compliance with the International Financial Reporting Standards (IFRS) applicable to real estate development entities in Brazil, including the Guideline OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, in relation to the treatment of the recognition of revenue from this sector and involves certain matters related to the meaning and application of the continuous transfer of the risks, benefits and control over the real estate unit sales. Certain matters related to the meaning and application of the continuous transfer of the risks, benefits and control over the real estate unit sales have been analyzed by the International Financial Reporting Interpretation Committee (IFRIC), at the request of some countries, including Brazil. However, in view of the project for issuing a revised standard relating to revenue recognition, IFRIC has been discussing this topic in its agenda, understanding that the concept for recognizing revenue is included in the standard that is currently under discussion. Accordingly, this issue is expected to be resolved only after the revised standard relating to revenue recognition is issued. 64 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 2. Presentation of quarterly information and summary of significant accounting practices Continued 2.1. Basis of presentation and preparation of individual and consolidated quarterly information Continued The individual and consolidated quarterly information were prepared based on historical cost basis, except if otherwise stated in the summary of significant accounting practices. The historical cost is usually based on the considerations paid in exchange for assets. The quarterly information has been prepared over the normal course of business and on a going concern basis. Management makes an assessment of the Company’s ability to continue as going concern when preparing the quarterly information. The Company is in compliance with all its debt covenants at the date of issue of this quarterly information. All amounts reported in the accompanying quarterly information are in thousands of Reais, except as otherwise stated. The non-accounting and/or non-financial information included in the accompanying quarterly information, such as sales volume, contractual data, revenue and costs not recognized in units sold, economic projections, insurance and environment, were not reviewed by the independent auditors. The reported difference between the individual and consolidated equity arises from the goodwill reserve recognized at the amount of R$252,449, according to Note 19.3. Except for the profit (loss) for the period, the Company does not have other comprehensive income (loss). On November 5, 2013, the Board of Directors of the Company approved the individual and consolidated quarterly information of the Company and authorized its disclosure. The other explanation related to this note was not subject to significant changes in relation to those reported in Note 2 to the individual and consolidated financial statements as of December 31, 2012. 65 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 2. Presentation of quarterly information and summary of significant accounting practices Continued 2.1. Basis of presentation and preparation of individual and consolidated quarterly information Continued 2.1.1. Consolidated quarterly information The consolidated quarterly information as of September 30, 2013 and 2012 and the consolidated financial statements as of December 31, 2012 include the full consolidation of the following subsidiaries: Interest % 09/30/2013 12/31/2012 Gafisa and subsidiaries (*) 100 100 Construtora Tenda and subsidiaries (“Tenda”) (*) 100 100 Alphaville Urbanismo and subsidiaries (“AUSA”) (*)(a) - 80 (*) It does not include jointly-controlled investees, which as of January 1st, 2013 are accounted for under the equity method, according to the CPCs 18(R2) and 19(R2) (See Note 3). (a) According to Note 8.2, the assets of AUSA are classified into asset held for sale. See further details on these subsidiaries and jointly controlled investees in Note 9. 2.2. Summary of significant accounting practices In addition to the significant accounting practices disclosed in the financial statements as of December 31, 2012, the following accounting practice applies to the Company in 2013. 2.2.1 Business combination The business combination transactions are accounted for by applying the acquisition method. The cost of an acquisition is measured by the sum of the transferred consideration, measured at fair value at the acquisition date, and the amount of any noncontrolling interest in the acquiree. The costs directly attributable to the acquisition shall be recognized as expense when incurred. In the acquisition of a business, Management measures the financial assets and liabilities assumed with the objective of classifying and designating them according to the contractual terms, economic conditions, and the pertinent conditions at the acquisition date. 66 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 2. Presentation of quarterly information and summary of significant accounting practices Continued 2.2. Summary of significant accounting practices Continued 2.2.1 Business combination Continued Goodwill is initially measured as the excess of transferred consideration in relation to the fair value of net assets acquired (identifiable assets and liabilities assumed, net). If the consideration is lower than the fair value of the net assets acquired, the difference shall be recognized as a gain in statement of operations. After initial recognition, goodwill is measured at cost, less any accumulated impairment. For purposes of the impairment test, the goodwill acquired in a business combination, as of the acquisition date, shall be designated to each cash-generating unit of the Company that are expected to benefit from the synergies of the combination, whether or not other assets or liabilities of the acquiree are designated to these units. In the period ended September 30, 2013, the Company carried out two business combination transactions, as follows: (i) On February 27, 2013, regarding SPE Parque Ecoville, as detailed in Note 9.1 (i). (ii) On September 12, 2013, regarding the real estate ventures Manhattan Square Empreendimentos Imobiliários Comercial 02 and Manhattan Square Empreendimentos Imobiliários Residencial 02, as detailed in Note 9.1 (ii). 67 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 2. Presentation of quarterly information and summary of significant accounting practices Continued 2.2. Summary of significant accounting practices Continued 2.2.2 Non-current assets held for sale and profit of discontinued operations The Company classifies a non-current asset into held for sale if its carrying value is recovered by means of a sale transaction. In such case, the asset or the group of assets held for sale shall be available for immediate sale on current conditions, only subject to the usual and customary terms for selling such assets held for sale. Then its sale shall be highly probable. For a sale to be highly probable, Management shall be committed to a plan to sell the asset, and have initiated a solid program for finding a buyer and complete the plan. In addition, the asset held for sale shall be effectively put on sale at a price that is reasonable in relation to its current fair value. In addition, the sale is expected to be completed in up to one year after the classification date, unless events that are beyond the control of the Company change this period. The asset held for sale is measured at the lower of its carrying value and fair value, less cost to sell. In case the carrying value exceeds its fair value, an impairment loss is recognized in the statement of operations for the year. Any reversal or gain shall only be recorded until the limit of such recognized loss. Assets and liabilities of the group of discontinued assets are reported in separate lines in assets and liabilities. The profit of discontinued operations is presented at a single amount in statement of operations, which includes the total profit after income tax of these operations, less any impairment-related loss. The net cash amounts attributable to operating, investing and financing activities of discontinued operations are presented in Note 8.2. According to Note 1, on June 7, 2013, the Company disclosed a material fact informing about the signature of the contract for selling the majority interest it held in 70% of AUSA, as detailed in Note 8.2. 68 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 2. Presentation of quarterly information and summary of significant accounting practices Continued 2.2. Summary of significant accounting practices Continued 2.2.2 Non-current assets held for sale and profit of discontinued operations Continued As required by CPC 31 – Non-current Asset Held for Sale and Discontinued Operations, for purposes of comparability, the information in the statement of operations as of September 30, 2012 were restated and its retrospective effects are shown in Note 3.1. 2.2.3 Goodwill of indefinite useful life According to Note 1, on July 3, 2013, the Company disclosed a material fact informing that the acquisition of the remaining shares of Alphaville Urbanismo S.A. (AUSA), corresponding to 20% of its capital stock, was completed through the acquisition by Tenda of the totality of shares of EVP Participações S.A. (EVP), a holding company which had as shareholders Renato de Albuquerque and Nuno Luís de Carvalho Lopes Alves, and holds such remaining shares amounting to R$366,662, completing the arbitration process. In view of this transaction, a goodwill was recorded in the amount of R$252,449. For purposes of fulfilling the provisions of paragraph 64 of ICPC09 (R1) – Individual Financial Statements, Separate Statements, Consolidated Statements and Adoption of the Equity Method, regarding transactions with noncontrolling interests, as of September 30, 2013, this goodwill is recorded in an offset account of the consolidated equity of the Company. 69 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 3. Pronouncements (new or revised) and pronouncement interpretation issued by IASB and CPC and standards released but not yet effective 3.1. Pronouncements (new or revised) and interpretation applicable to years beginning January 1, 2013 The pronouncements (new or revised) and the interpretation listed below, issued by CPC and approved by CVM, are mandatory for the years beginning January 1, 2013 or later. They are the following: · CPC 18 (R2) – Investments in associates, subsidiaries and joint ventures – CVM Resolution no. 696 of December 13, 2012; · CPC 19 (R2) – Joint arrangements – CVM Resolution no. 694 of November 23, 2012; · CPC 33 (R1) – Employee benefits –CVM Resolution no. 695 of December 13, 2012; · CPC 36 (R3) – Consolidated statements – CVM Resolution no. 698 of December 20, 2012; · CPC 44 – Combined financial statements – CVM Resolution no. 708 of May 2, 2013; · CPC 45 – Disclosure of interests in other entities – CVM Resolution no. 697 of December 13, 2012; and · CPC 46 – Fair value measurement – CVM Resolution no. 699 of December 20, 2012; · OCPC 06 – Presentation of pro-forma financial information – CVM Resolution no. 709 of May 2, 2013. Of the pronouncement listed above, the only one that impacted the Company was CPC 19(R2), and, consequently, CPC 18(R2) and CPC 36(R3). These pronouncements establish that subsidiaries shall be fully consolidated from the date control is acquired, and continue to be consolidated until such control ceases, except the joint ventures which were stated at equity method in the individual and consolidated quarterly information. 70 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 3. Pronouncements (new or revised) and pronouncement interpretation issued by IASB and CPC and standards released but not yet effective Continued 3.1. Pronouncements (new or revised) and interpretation applicable to years beginning January 1, 2013 Continued The quarterly information of subsidiaries and joint-controlled investees is prepared for the same reporting period that those of the Company, adopting the accounting policies consistent with those adopted by the Company. For consolidation, the following criteria are adopted: (i) elimination of investment in subsidiaries, as well as their equity pick-up; (ii) the profit from transactions between consolidated companies, as well as those corresponding to balances of assets and liabilities are equally eliminated; and (iii) noncontrolling interests are calculated and reported separately. The following jointly-controlled investees, which used to be recognized in the consolidated statements under the proportionate consolidation method until December 31, 2012, are recognized under the equity method as of January 1, 2013 and for the corresponding periods reported in this quarterly information: % - Interest Investees 09/30/2013 12/31/2012 Gafisa SPE 48 S.A. (**) 80% 80% Sítio Jatiuca Emp Im.SPE Ltda. 50% 50% GAFISA SPE-116 Emp. Imob. Ltda. 50% 50% FIT 13 SPE Emp. Imob. Ltda. 50% 50% Gafisa SPE 47 Emp. Imob. Ltda. (**) 80% 80% Gafisa SPE 85 Emp. Imob. Ltda. (**) 80% 80% Gafisa SPE 71 Emp. Imob. Ltda. (**) 80% 80% Manhattan Square Emp. Imob. Coml. 1 SPE Ltda. 50% 50% Gafisa SPE 65 Emp. Imob. Ltda. (**) 80% 80% Alto da Barra de São Miguel Em. Imob SPE Ltda. 50% 50% Costa Maggiore Emp. Imob. Ltda 50% 50% Gafisa SPE 73 Emp. Imob. Ltda. (**) 80% 80% Gafisa SPE 46 Emp. Imob. Ltda. 60% 60% Dubai Residencial Emp. Imob. Ltda. 50% 50% Gafisa SPE 113 Emp. Imob. Ltda. 60% 60% Grand Park-Parque das Arvores Em. Im. Ltda 50% 50% O Bosque Empr. Imob. Ltda. 60% 60% Grand Park - Parque das Aguas Emp Im Ltda. 50% 50% Other (*) Several Several (*)It includes companies with investment balance below R$3,000. (**)In the adoption of CPC 18 (R2) – Investments in associates, subsidiaries and joint ventures, based on the analysis of corporate documents and past decisions, the Company found that it does not hold the control of these companies, so the equity method was adopted for consolidation. 71 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 3. Pronouncements (new or revised) and pronouncement interpretation issued by IASB and CPC and standards released but not yet effective Continued 3.1. Pronouncements (new or revised) and interpretation applicable to years beginning January 1, 2013 —Continued For purposes of comparability, the corresponding balances as of December 31, 2012 and September 30, 2012 were adjusted considering the aforementioned change in accounting practice. As required by CPC 23 – Accounting Practices, Changes in Accounting Estimates and Errors, the retrospective effects of the adoption of CPCs 18(R2), 19 (R2) and 36 (R3) are as follows: Balance originally reported as of 12/31/2012 Impact of the adoption of CPCs 18(R2), 19 (R2) and 36 (R3) 12/31/2012 balances, after the adoption of CPCs 18(R2), 19 (R2) and 36 (R3) Balance sheet Current assets 7,218,690 (812,344) 6,406,346 Non-current assets 1,575,371 (189,877) 1,385,494 Investments - 646,590 646,590 Property and equipment and intangible assets 276,933 (701) 276,232 Total assets Current liabilities 2,879,590 (247,281) 2,632,309 Non-current liabilities 3,499,037 (111,572) 3,387,465 Total liabilities (358,853) Equity 2,692,367 2,521 2,694,888 Total liabilities and equity 72 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 3. Pronouncements (new or revised) and pronouncement interpretation issued by IASB and CPC and standards released but not yet effective Continued 3.1. Pronouncements (new or revised) and interpretation applicable to years beginning January 1, 2013 —Continued Balances originally reported as of 09/30/2012 Impact of the adoption of CPCs 18(R2), 19 (R2) and 36 (R3) Impact of the adoption of CPC 31 (note 2.2.2) 09/30/2012 balances, after the adoption of CPCs 18(R2), 19 (R2), 36 (R3) and 31 Statement of operations Net operating revenue 3,032,464 (290,271) (504,857) 2,237,336 Net operating costs (2,243,612) 210,708 232,392 (1,800,512) Operating expenses, net (575,893) 9,322 112,148 (454,423) Equity pick-up - 70,946 (7,361) 63,585 Financial income (expense) (158,613) (7,118) 20,153 (145,578) Income and social contribution taxes (46,983) 7,087 14,501 (25,395) Noncontrolling interests (32,991) (674) - (33,665) Profit of discontinued operations - - 133,024 133,024 Loss for the period - - Cash flow for the period Operating activities 351,480 (74,241) (127,285) 149,954 Financing activities (19,987) (8,162) - (28,149) Investing activities (5,245) 121,369 127,285 243,409 Statement of value added Net added value produced by the entity 842,600 (81,506) (111,426) 649,668 Added value received on transfer 58,804 60,617 (15,989) 103,432 Total added value to be distributed 901,404 (20,889) (127,415) 753,100 In the individual statement of operations for the period ended September 30, 2012, the amount of R$61,861 was reclassified from “Equity Pick-up” to “Net Profit (Loss) of Discontinued Operations”, as required by CPC 31 –Non-current Assets Held for Sale and Discontinued Operations, for purposes of comparability. There was no impact on the statements of comprehensive income (loss) and changes in equity for the period ended September 30, 2012. The notes related to the corresponding amounts that are being restated are identified as “restated”. There is not any other new standard or interpretation issued and not yet adopted that may, in the opinion of Management, produce significant impact on the profit (loss) for the period or on the equity reported by the Company. 73 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 3. Pronouncements (new or revised) and pronouncement interpretation issued by IASB and CPC and standards released but not yet effective Continued Standards released by IASB not yet effective We list below the standards and interpretations issued and not yet effective until the reporting date of the interim accounting information. This list of issued standards and interpretation comprises those that the Company reasonably estimates that will produce impact on disclosures, financial position or performance when they are adopted at a future date. The Company intends to adopt such standards when they enter into effect. The IASB issued clarification on the IFRS standards and amendments. We describe below the main amendments: IAS 32 - Financial Instruments - Presentation (CPC 39) – adds guidance on offsets between financial assets and financial liabilities, which amendment is effective for periods beginning on or after January 1, 2014, and the Company does not estimate any significant effect arising from its adoption. IAS 36 – Impairment of Assets (CPC 01) – adds guidance on the recoverable amount disclosures for non-financial assets, which amendment is effective for years beginning on or after January 1, 2014, and the Company is assessing the impacts of the disclosure at the time it is adopted. IAS 39 – Impairment de Assets (CPC 01) – adds guidance clarifying that there is no need of discontinuing hedge accounting if the derivative instrument is novated, provided that certain criteria are met. This amendment is effective for years beginning on or after January 1, 2014, and the Company does not make hedge accounting transactions until this moment. IFRIC 21 - Levies – provides guidance on the timing of the recognition of a liability regarding levies imposed by the government, effective beginning on January 1, 2014, and the Company is assessing the disclosure impacts upon its adoption. 74 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 3. Pronouncements (new or revised) and pronouncement interpretation issued by IASB and CPC and standards released but not yet effective Continued Standards released by IASB not yet effective Continued IFRS applicable for annual periods beginning on or after January 1, 2015 IFRS 9 - Financial Instruments – Classification and Measurement (CPC 38, 39 and 40) - IFRS 9 completes the first stage of the project for replacing “IAS 39 - Financial Instruments: Recognition and Measurement”. IFRS 9 adopts a simple approach for determining whether a financial asset should be measured at amortized cost or fair value, based on how an entity manages its financial instruments (its business model) and the characteristic contractual cash flow of financial assets. The standard also requires the adoption of only one method for determining losses on the recoverable amount of assets. This standard is effective for years beginning on and after January 1, 2015, and the Company is assessing the disclosure impacts upon its adoption. 4. Cash and cash equivalents e short-term investments 4.1. Cash and cash equivalents Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) Cash and banks 30,546 219,453 Funds held in trust by third parties (a) - - - Securities purchased under agreement to resell (Note 21.i.d) 65,290 368,503 Cash and cash equivalents of operations for sale - - - Total cash and cash equivalents (Note 21.ii.a) 95,836 587,956 (a) Amount held in trust by Itaú Corretora de Valores S.A. for the settlement on October 1, 2013, of the ninth interest installment and the third amortization installment related to the first placement of the debentures of the subsidiary Tenda (Nota 32 (iii)). The other explanation related to this note was not subject to significant changes in relation to those reported in Note 4.1 to the financial statements as of December 31, 2012. 75 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 4. Cash and cash equivalents and short-term investments Continued 4.2. Short-term investments Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) Investment funds - - 1,190 Bank deposit certificates 258,164 586,276 Restricted cash in guarantee to loans 21,005 414 Restricted credits 22,697 386,081 Other - 5,838 - 5,838 Short-term investments of operations for sale - - - Total short-term investments (Note 21.ii.a) 307,704 979,799 The other explanation related to this note was not subject to significant changes in relation to those reported in Note 4.2 to the financial statements as of December 31, 2012. 5. Trade accounts receivable of development and services Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) Real estate development and sales (Note 30) 1,068,562 3,638,711 ( - ) Allowance for doubtful accounts and cancelled contracts (17,029) (260,494) ( - ) Adjustments to present value (9,590) (89,095) Services and construction and other receivables 22,073 24,822 Operations for sale - - - 1,064,016 3,313,944 Current 826,531 2,493,170 Non-current 237,485 820,774 The current and non-current portions fall due as follows: Company Consolidated Maturity 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) 2013 853,150 2,184,722 2014 109,962 631,712 2015 70,853 402,676 2016 15,092 136,377 2017 onwards 41,578 308,046 1,090,635 3,663,533 ( - ) Adjustment to present value (12,092) (9,590) (135,820) (260,494) ( - ) Allowance for doubtful accounts and cancelled contracts (13,231) (17,029) (170,439) (89,095) ( - ) Operations for sale - - - 1,064,016 3,313,944 76 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 5. Trade accounts receivable of development and services Continued During the period ended September 30, 2013, the changes in the allowance for doubtful accounts and cancelled contracts are summarized as follows: Company Balance at December 31, 2012 Write-offs (Note 23) Balance at September 30, 2013 Consolidated Receivables Properties for sale (Note 6) Net Balance at December 31, 2012 (restated) (260,494) 180,399 Additions - - - Write-offs (Nota 23) 90,055 (88,122) Balance at September 30, 2013 (170,439) 92,277 As of September 30, 2013, the balance composition of the subsidiary AUSA, related to operations for sale, is as follows: 09/30/2013 Real estate development and sales (Note 30) ( - ) Adjustments to present value Services and construction and other receivables Current Non-current Maturity 09/30/2013 2013 2014 2015 2016 2017 2018 onwards ( - ) Adjustment to present value The other explanation related to this note was not subject to significant changes in relation to those reported in Note 5 to the financial statements as of December 31, 2012. 77 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 6. Properties for sale Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) Land 664,181 897,201 ( - ) Provision for realization of land - - (7,663) Property under construction (Note 30) 175,610 761,018 Real estate cost in the recognition of the provision for cancelled contracts - Note 5 - - 180,399 Completed units 85,843 344,749 Properties for sale of operations for sale - - - 925,634 2,175,704 Current portion 730,869 1,901,670 Non-current portion 194,765 274,034 There was no change in the provision for realization for land in the period ended September 30, 2013. The change in the non-current portion balance was due to the acquisition of lands over the period and the reclassification of cancelled real estate ventures of the subsidiary Tenda, with units which contracts are not yet cancelled with the respective customers, without expectation of getting back in short term. As of September 30, 2013, the balance composition of subsidiary AUSA, related to operations for sale, is as follows: 09/30/2013 Land Property under construction (Note 30) Completed units Current portion Non-current portion The other explanation related to this note was not subject to significant changes in relation to those reported in Note 6 to the financial statements as of December 31, 2012. 78 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 7. Other accounts receivable Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) Advances to suppliers 931 4,262 Recoverable taxes (IRRF, PIS, COFINS, among other) 26,804 78,250 Judicial deposit (Note 17) 101,456 130,371 Other 7,016 29,844 Other accounts receivable of operations for sale - - - 136,207 242,727 Current portion 16,259 77,573 Non-current portion 119,948 165,154 8. Non-current assets held for sale 8.1 Land available for sale The changes in land available for sale are summarized as follows: Consolidated Cost Provision for impairment Net balance Balance at December 31, 2012 (restated) 185,463 (46,104) Additions 16,865 (12,047) Transfer from properties for sale (Note 6) (1,981) - Transfer to properties for sale (Note 6) (8,200) - Reversal/ Write-offs (24,207) 12,379 Balance at September 30, 2013 Gafisa and SPEs Tenda and SPEs The other explanation related to this note was not subject to significant changes in relation to those reported in Note 8 to the financial statements as of December 31, 2012. 79 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 8. Non-current assets held for sale Continued 8.2 Non-current assets held for sale and profit of discontinued operations Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 Goodwill portion for sale - - Investment portion - - - Asset for sale (i) - Liability for sale(i) - - - (i)Net amount of eliminations relating to intercompany transactions. As mentioned in Note 1, on September 10, 2012, the Company disclosed a material fact informing about the beginning of the analysis of strategic options for the Alphaville business aimed at maximizing shareholder value. On June 7, 2013, the Company disclosed a material fact informing about the signature of a contract for selling the majority interest of 70% it held in AUSA to Private Equity AE Investimentos e Participações S.A., represented by Blackstone Real Estate Advisors L.P and Pátria Investimentos Ltda, for R$1,409,800. This amount will be paid in cash, at the closing date of this transaction, up to 180 days from the contract signature. The completion of this sale is subject to the usual completion conditions of such a transactions. On July 3, 2013, the Company disclosed a material fact informing that the acquisition of the remaining shares of AUSA, corresponding to 20% of its capital stock, was completed through the acquisition by Tenda of the totality of shares of EVP Participações S.A., a holding company which had as shareholders Renato de Albuquerque and Nuno Luís de Carvalho Lopes Alves, and holds such remaining shares. In order to meet the provisions of paragraph 38 of CPC 31 – Non-current Asset Held for Sale and Discontinued Operations, the Company shows below the main classes of assets and liabilities classified into held for sale of subsidiary AUSA as of September 30, 2013, after eliminations of consolidation items, as follows: 80 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 8. Non-current assets held for sale Continued 8.2 Non-current assets held for sale and profit of discontinued operations Assets Liabilities Current assets Current liabilities Cash and cash equivalents (Note 4.1) Loans and financing (Note 12) Short-term investments (Note 4.2) Payables for purchase of properties and advances from customers (Note 18) Trade accounts receivable (Note 5) Obligations assumed on the assignment of receivables (Note 14) Properties for sale (Note 6) Payables to venture partners (Note 15) Other current assets Other payables Total current assets Total current liabilities Non-current assets Non-current liabilities Trade accounts receivable (Note 5) Loans and financing (Note 12) Properties for sale (Note 6) Obligations assumed on the assignment of receivables (Note 14) Other non-current assets Payables to venture partners (Note 15) Investments Provision for legal claims (Note 17) Property and equipment and intangible assets Other payables Total non-current assets Total non-current liabilities Total assets Total liabilities The main lines of the statement of income and statement of cash flows of subsidiary AUSA are as follows: Statement of income 09/30/2013 09/30/2012 Net operating revenue 504,857 Operating costs (232,392) Operating expenses, net (102,122) Depreciation and amortization (10,026) Equity pick-up 7,361 Financial income (expense) (20,153) Income and social contribution taxes (14,501) 133,024 Noncontrolling interests (7,226) Profit for the period Cash flow for the period 09/30/2013 09/30/2012 Operating activities (203,149) 23,949 Investing activities 102,463 44,222 Financing activities (18,386) (24,491) Management does not consider necessary to perform an impairment test in view of the investment return and the comparison of the carrying amount of these net assets with their fair values less cost to sell. 81 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 9. Investments in subsidiaries (i) Ownership interest (a) Information on subsidiaries and jointly-controlled investees Company Consolidated Company Consolidated Ownership interest - % Total assets Total liabilities Equity and advance for future capital increase Income (loss) for the quarter Investments Equity pick-up Direct investees 09/30/2013 12/31/2012 09/30/2013 09/30/2013 09/30/2013 12/31/2012 09/30/2013 09/30/2012 09/30/2013 12/31/2012 09/30/2013 12/31/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Construtora Tenda S.A. 100% 100% 1,845,739 1,845,739 - - (61,871) - - Shertis Emp. Part. S.A. (f) 100% 100% 104,144 104,144 - - 24,743 1 - Gafisa SPE 89 Emp. Im. Ltda. 100% 100% 67,668 67,668 - - 14,191 - - Alphaville Urbanismo S.A. (f) 60% 60% 533,218 319,931 - - 12,372 (1,647) (1,662) SPE Pq Ecoville Emp Im S.A. (e) 100% 50% 32,292 16,146 - 7,751 (2,328) 7,751 Gafisa SPE 51 Emp. Im. Ltda. 100% 100% 52,351 52,351 - - (5,689) - - Gafisa SPE 48 S.A. (e) 80% 80% 68,687 54,950 11,787 310 11,787 EDSP 88 Participações S.A. 100% 100% 12 46,479 46,479 - - (1,516) - - Gafisa SPE 72 Emp. Im. Ltda. 100% 100% 45,868 45,868 - - 3,178 - - Sítio Jatiuca Emp Im.SPE Ltda. (e) 50% 50% 69,989 34,995 3,042 244 3,042 GAFISA SPE-116 Emp. Im. Ltda. (e) 50% 50% 64,030 2 32,015 1 (53) 1 FIT 13 SPE Emp. Im. Ltda. (e) 50% 50% 48,493 - 26,939 16,373 (1,192) (123) Città Ville SPE Emp. Im. Ltda. (e) 50% 50% 17,098 17,098 - - (2,238) - (292) Gafisa SPE 41 Emp. Im. Ltda. 100% 100% 26,858 26,858 - - (256) - - Gafisa SPE 50 Emp. Im. Ltda. 100% 100% 26,283 26,283 - - 1,314 - - Gafisa SPE 31 Emp. Im. Ltda. 100% 100% 31 26,014 26,014 - - (234) - - Gafisa SPE 47 Emp. Im. Ltda. (e) 80% 80% 10 31,151 24,921 (310) (1) (310) Gafisa SPE 110 Emp. Im. Ltda. 100% 100% 15,457 15,457 - - 2,676 - - Gafisa SPE 32 Emp. Im. Ltda. 100% 100% 18,043 91 18,043 - - 91 (1,500) - - Gafisa SPE 113 Emp. Im. Ltda. (e) 60% 60% 15,795 9,477 (354) 2,899 (354) Manhattan Square Emp. Im. Coml. 1 SPE Ltda.(e) 50% 50% 29,501 14,751 2,023 (1,413) 2,023 Gafisa SPE 30 Emp. Im. Ltda. 100% 100% 16,243 16,243 - - (327) - - Gafisa SPE-71 Emp. Im. Ltda. 80% 80% 18,908 15,126 (47) 388 (47) Apoena SPE Emp Im S.A. (e) 100% 80% 13,253 10,602 - - 2,499 (52) - Gafisa SPE 123 Emp. Im. Ltda. 100% 100% 5,953 5,953 - - 2,689 - - Gafisa SPE-65 Emp. Im. Ltda. 80% 80% 14,214 11,371 1,816 (62) 1,816 Alto da Barra de São Miguel Em.Im. SPE Ltda. (e) 50% 50% 22,124 11,062 1,108 (19) 1,108 Varandas Grand Park Emp. Im. SPE Ltda 50% 50% 6,136 3,068 851 7,501 851 Gafisa SPE 73 Emp. Im. Ltda. (e) 80% 80% 12,668 10,134 (1,729) (5) (1,729) Gafisa SPE 46 Emp. Im. Ltda. (e) 60% 60% 16,585 9,951 786 (53) 786 Costa Maggiore Emp. Im. Ltda (e) 50% 50% 19,426 10,379 717 1,480 717 Gafisa SPE 38 Emp. Im. Ltda. 100% 100% 7,850 7,850 - - (52) - - Gafisa SPE 85 Emp. Im. Ltda. (e) 80% 80% 22,890 18,312 3,354 (10,389) 3,354 Gafisa SPE 36 Emp. Im. Ltda. 100% 100% 6,605 6,605 - - 374 - - Grand Park-Parque das Arvores Em. Im. Ltda(e) 50% 50% 13,871 6,936 (6,908) 793 (6,908) Gafisa SPE 111 Emp. Im. Ltda. 100% 100% 4,556 4,556 - - 3,075 - - Maraville GFSA SPE Emp. Im. Ltda 100% 100% 5,043 5,043 - - (3,003) - - Gafisa SPE 37 Emp. Im. Ltda. 100% 100% 6,647 6,647 - - 2,179 - - Aram SPE Emp. Imob. Ltda (e) 100% 80% 13,207 8,391 - (3,530) (6,649) (3,530) Gafisa SPE 27 Emp. Im. Ltda. 100% 100% 5,430 5,430 - - (965) - - Gafisa SPE 42 Emp. Im. Ltda. 100% 100% 5,881 5,881 - - (2,570) - - O Bosque Empr. Imob. Ltda. (e) 60% 60% 73 9,371 5,623 (84) (102) (84) Gafisa SPE 22 Emp. Im. Ltda. 100% 100% 5,280 16 5,280 - - 16 (159) - - Dubai Residencial Emp. Im. Ltda. 50% 50% 19,578 9,789 (1,735) (2,553) (1,735) 82 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 9. Investments in subsidiaries Continued (i) Ownership interest Continued (a) Information on subsidiaries and jointly-controlled investees —Continued Company Consolidated Company Consolidated Ownership interests - % Total assets Total liabilities Equity and advance for future capital increase Income (loss) for the quarter Investments Equity pick-up Direct investees 09/30/2013 12/31/2012 09/30/2013 09/30/2013 09/30/2013 12/31/2012 09/30/2013 09/30/2012 09/30/2013 12/31/2012 09/30/2013 12/31/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Gafisa SPE 53 Emp. Im. Ltda. 100% 100% 5,455 635 5,455 - - 635 - - Gafisa SPE-118 Emp. Im. Ltda. 100% 100% 7 3,496 115 3,496 - - 115 - - Manhattan Square Emp. Imob. Res. 2 SPE Ltda 100% 50% - (52) 1,209 - 1,209 (27) 23 (27) OCPC01 adjustment – capitalized interests (d) - 30,052 3,687 11,962 3,616 Other (*) 100,248 15,828 83,070 53,604 14,110 11,983 Gafisa SPE 55 Ltda. 80% 100% 39,628 - (330) - - 38,611 - - (264) Saí Amarela S/A 50% 50% 3,001 (412) - - 2,888 - - (206) Sunshine SPE S/A 60% 60% 3,373 33 - - 3,372 - - 20 Other 3,247 (3,394) - - 1,702 - - 266 Indirect subsidiaries of Gafisa 49,249 (4,103) - - 46,573 - - (184) Consolidated FIT 13 50% 50% 47,958 - 32,991 - - 51,651 - - 33,001 FIT Jardim Botanico SPE 55% 55% 15,256 2,135 - - 20,526 - - 1,174 FIT 34 SPE Emp. Imob. 70% 70% 8,516 1,036 - - 19,453 - - 725 FIT SPE 11 Emp. Imob. 70% 70% 8,543 3,834 - - 13,083 - - 2,684 AC Participações 80% 80% (85) (1,058) - - 12,659 - - (847) FIT 31 SPE Emp. mob. 70% 70% 8,138 3,014 - - 9,734 - - 2,110 Maria Ines SPE Emp. Imob. 60% 60% 3,297 232 - - 12,303 - - 139 FIT Planeta Zoo/Ipitanga 50% 50% 12,887 777 - - 8,470 - - 389 FIT SPE 03 Emp. Imob 80% 80% - (2,608) - - 10,440 - - (2,087) Cittá Itapoan 50% 50% 1,870 435 - - 9,898 - - 217 FIT SPE 02 Emp. mob. 60% 60% (2,871) 233 - - 7,061 - - 140 FIT Cittá Imbuí 50% 50% 9,097 75 - - 4,549 - - 37 Parque dos Pássaros 50% 50% 3,415 (8,452) - - 1,708 - - (4,226) FIT Campolim SPE 55% 55% - 41 - - 3,617 - - 23 Klabin Segall FIT 1 SPE Ltda 50% 50% 42 6,305 (2) - - 3,299 - - (1) Other 969 807 - - 4,037 - - 386 Indirect subsidiaries of Tenda 123,295 33,490 - - 192,488 - - 33,864 SPE Leblon S.A. 100% 90% - - - 44,360 - 16,220 - Krahô Empreendimentos Imobiliário S.A. 48% 48% - - - 28,205 - 13,397 - SL Sociedade Loteadora Ltda. (i) 40% 40% - - - 40,551 - 4,510 - Alphaville Reserva Santa Clara Empreendimentos Imobiliarios Ltda 25% 25% - - - 14,566 - 4,192 - Other - - - 29,175 - 621 - Indirect subsidiaries of AUSA - - - 156,857 - 38,940 - Subtotal 3,895,477 152,995 3,149,641 646,590 50,617 65,714 Other investments (a) 226,131 - Goodwill on acquisition of subsidiaries (b) 171,423 - Total investments 3,547,195 646,590 50,617 65,714 (*) It includes companies with investment balance below R$3,000. 83 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 9. Investments in subsidiaries Continued (i) Ownership interest Continued (a) Information on subsidiaries and jointly-controlled investees —Continued Company Consolidated Company Consolidated Interest - % Total assets Total liabilities Equity and advance for future capital increase Income (loss) for the quarter Investments (provision for capital deficiency Equity pick-up Direct investees 09/30/2013 12/31/2012 09/30/2013 09/30/2013 09/30/2013 12/31/2012 09/30/2013 09/30/2012 09/30/2013 12/31/2012 09/30/2013 12/31/2012 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Provision for capital deficiency (c): Manhattan Square Emp. Imob. Res. 1 SPE Ltda 50% 50% (29,760) (2,783) (14,880) - (18,037) (1,858) (1,858) Gafisa SPE 117 Emp. Im. Ltda. 100% 100% (5,918) (4,972) (5,918) - - (4,972) - - Gafisa SPE 45 Emp. Im. Ltda. 100% 100% - (3) 81 - - (3) - - Gafisa SPE 69 Emp. Im. Ltda. 100% 100% (2,172) 212 (2,172) - - 212 - - Península SPE 2 S/A 50% 50% (4,521) 377 (1,851) - (2,265) 188 188 Others (*) (11,154) (1,897) (10,830) - 1,063 (1,253) (459) Total provision for capital deficiency (53,525) (9,066) (35,570) - (19,239) (7,686) 68 (2,129) Total equity pick-up - 42,931 63,585 (a) As a result of the establishment in January 2008 of a unincorporated venture (SCP), the Company holds interests in such company that as of September 30, 2013 amounts to R$122,182 (December 31, 2012 - R$226,131) - Note 15. (b) See composition in Note 11. (c) Provision for capital deficiency is recorded in account “Other payables” (Note 16). (d) Charges not appropriated to the income of subsidiaries, as required by paragraph 6 of OCPC01. (e) Jointly-controlled investees. (f) The Company has 80% interest in AUSA, of which 60% is held directly and 20% indirectly through the subsidiary Shertis Emp. e Part. S.A Of the direct interest of 60%, 50% is for sale, according to Note 8.2., therefore, the recorded investment balance corresponds to 10% of interest. (g) On February 27, 2013, the Company carried out a business combination related to the barter for interest in joint ventures SPE Reserva Ecoville and SPE Parque Ecoville, as detailed in Note 9.1. (h) Fully consolidated companies which control is held by the companies of the group. 84 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 9. Investments in subsidiaries Continued (b) Change in investments Company Consolidated Balance at December 31 (restated) Equity pick-up Capital contribution Redemption of shares of subsidiaries (Note 15) - Advance for future capital increase Acquisition /sale of interest Effect reflecting the program for purchase of treasury shares of Gafisa by Tenda (i) - Dividends receivable Other investments FIDC - Write-off of Cipesa goodwill for sale of land Asset held for sale (Note 8.2) Result of asset held for sale Balance at September 30 (i) On November 27, 2012, the Board of Directors of the subsidiary Tenda approved the creation of a program to repurchase (“Program”) the common shares issued by its parent company Gafisa to hold them in treasury and later sell them. According to the Program, the acquisition in the stock exchange of shares by Tenda shall be measured at the market prices of shares of Gafisa at BM&F BOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros and will be carried out by charging the capital reserve account of Tenda. The Program can be carried out in up to 365 days and the acquisition of shares on the Program shall be limited to 10,000,000 common shares of Gafisa. In the period ended September 30, 2013, the totality of 10,000,000 shares were acquired under the Program (Note 19.1), for the total amount of R$39,970. The other explanation related to this note was not subject to significant changes in relation to those reported in Note 9 to the financial statements as of December 31, 2012. 85 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 9. Investments in subsidiaries Continued 9.1. Business combination (i) SPE Parque Ecoville On February 27, 2013, the Company carried out a business combination related to the barter for interest in the joint ventures SPE Reserva Ecoville (interest of 50% granted) for SPE Parque Ecoville (interest of 50% received). The base value of the transaction of barter for interests, supported by an economic appraisal report, amounted to R$ 59,592. This transaction gave rise to a goodwill amounting to R$22,644, which, according to CPC15 (R1) – Business Combinations, represents the net value in the determination of the fair value of net assets acquired, allocated to the heading “Properties for Sale”. The following table shows the calculation of the acquisition cost as provided by CVM Resolution No. 665/11: Net assets granted by SPE Reserva Ecoville 41,118 Net assets received from SPE Parque Ecoville 18,474 We show below the goodwill arising from the barter for SPEs interests: Carrying amount of acquisition: Acquisition cost 41,118 Net assets acquired 18,474 Goodwill based on the inventory surplus 22,644 The Company commissioned a specialized company to do a study on the Purchase Price Allocation (PPA) for allocating the goodwill arising from the barter for interests. We show below a summary of the allocation of goodwill arising from the barter for interest in SPEs, taking into account the fair values of assets and liabilities of SPE Parque Ecoville at the acquisition date: 86 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 9. Investments in subsidiaries Continued 9.1. Business combination Continued Net assets acquired CPC 15 (R1) adjustments Net assets acquired at fair value Properties for sale 55,097 7,626 62,723 Other 40,852 40,852 Total current assets Properties for sale - 15,017 15,017 Other 11,322 - 11,322 Total non-current assets Total assets Total do current liabilities 69,100 - 69,100 Total non-current liabilities 1,223 - 1,223 Equity 36,948 22,643 59,591 Total liabilities In the period ended September 30, 2013, the Company amortized R$4,766 of the fair value transferred in the purchase price allocation. (ii) Manhattan On September 12, 2013, the Company made a business combination regarding the acquisition of control, by purchasing 50% of interest in the joint ventures Manhattan Square Empreendimentos Imobiliários Comercial 02 and Manhattan Square Empreendimentos Imobiliários Residencial 02. As a result of this transaction, the Company allocated, preliminarily, the amount of R$62,343 to the heading “Properties for Sale”, in the consolidated information. In the individual information, this amount is recorded in the heading “Investments". The definite allocation of this amount will be carried out in up to one year, according to CPC 15(R1) – Business Combinations. The Company commissioned a specialized company to estimate the Purchase Price Allocation (PPA) for allocating the goodwill arising from the transaction. We show below a preliminary allocation of goodwill from the Company’s perspective: 87 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 9. Investments in subsidiaries Continued 9.1. Business combination Continued Manhattan Residencial 02 Manhattan Comercial 02 Current assets 19,674 8,196 Total acquired assets 19,674 8,196 Total assumed liabilities (18,104) (5,086) Net assets acquired 1,570 3,110 Net assets of Manhattan Residencial 02 1,570 Net assets of SPE Manhattan Comercial 02 3,110 Carrying value of acquisition: Acquisition cost 64,683 Net assets acquired 2,340 Goodwill based on inventory surplus 62,343 88 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 10. Property and equipment Company Consolidated Description 12/31/2012 Addition Write-off/ Depreciation 09/30/2013 12/31/2012 Addition Write-off/ Depreciation (-) Operations for sale 09/30/2013 Cost (restated) Hardware 15,919 29,440 Vehicles and aircrafts 31 - - 31 7,627 - Leasehold improvements and installations 8,545 - - 33,375 Furniture and fixtures 1,471 - - 7,822 Machinery and equipment 2,636 1 - 4,162 53 Molds - 8,130 - - - Sales stands 121,719 - 194,952 - 150,321 285,508 Accumulated depreciation Hardware (11,321) 3 (19,443) 15 Vehicles and aircrafts (31) - - (6,038) - Leasehold improvements and installations (4,771) - (17,225) Furniture and fixtures (992) - (4,408) - Machinery and equipment (553) - (737) 5 Molds - (7,253) - - Sales stands (115,745) - (184,259) - - (133,413) 3 (239,363) 16,908 46,145 The other explanation related to this note was not subject to significant changes in relation to those reported in Note 10 to the financial statements as of December 31, 2012. 89 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 11. Intangible assets Company 12/31/2012 09/30/2013 Balance Addition Write-down/ amortization Balance Software – Cost Software – Depreciation - Other Consolidated 12/31/2012 09/30/2013 Balance Addition Write-down/amortization (-) Operations for sale Balance Goodwill (restated) AUSA - - Cipesa - - - Provision for non-realization / Write-off – sale of land - - - Software – Cost Software – Depreciation 49 Other - The other explanation related to this note was not subject to significant changes in relation to those reported in Note 11 to the financial statements as of December 31, 2012. The Company evaluates the recovery of the carrying amount of goodwill at the end of each year. As of September 30, 2013, the Company did not find any indication of impairment in the carrying amount of goodwill. 12. Loans and financing Company Consolidated Type Maturity Annual interest rate 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) Certificate of Bank Credit - CCB October 2013 to December 2017 0.82 % to 2.20% + CDI/ 114% to 118% of CDI /13.20% 867,155 1,118,553 Promissory notes December 2013 125% of CDI 80,159 80,159 National Housing System - SFH July 2014 to January 2018 TR + 8.30 % to 11.00% 227,376 704,758 Assumption of debt in connection with inclusion of subsidiaries’ debt and other April 2013 TR + 12% - 1,064 - 1,064 Operations for sale - - - 1,175,754 1,904,534 Current 356,781 613,973 Non-current 818,973 1,290,561 90 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 12. Loans and financing Continued On May 9, 2013, the Company issued Certificates of Bank Credit (CCB) in the amount of R$217,000, maturing on May 9, 2017, and with secured guarantee, represented by first-priority mortgage of select real estate venture units of the Company, and the pledging of these real estate receivables. Company Consolidated Maturity 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) 2013 356,781 613,973 2014 436,324 701,401 2015 261,023 397,519 2016 105,528 161,883 2017 onwards 16,098 29,758 Operations for sale - - - 1,175,754 1,904,534 The Company and its subsidiaries have restrictive covenants under certain loans and financing that limit its ability to perform certain actions, such as the issuance of debt, and that could require the early redemption or refinancing of loans if the Company does not fulfill such covenants. The ratio and minimum and maximum amounts required under such restrictive covenants as of September 30, 2013 and December 31, 2012 are disclosed in Note 13. As of September 30, 2013, the Company is in compliance with such covenants. As of September 30, 2013, the composition of the subsidiary AUSA’s balance, related to operations for sale, is as follows: Type Maturity Annual interest rate 09/30/2013 Certificate of Bank Credit - CCB October 2013 to December 2017 0.82 % to 3.04% + CDI 260,342 Current portion Non-current portion Maturity 09/30/2013 2013 2014 2015 2016 2017 onwards 91 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 12. Loans and financing Continued The following table shows the summary of financial expenses and charges and the capitalized rate in the account properties for sale. Company Consolidated 09/30/2013 09/30/2012 09/30/2013 09/30/2012 (restated) Total financial expenses for the period 203,229 289,443 Capitalized financial charges (80,840) (164,551) Financial expenses (Note 25) 122,389 124,892 Financial charges included in “Properties for sale” Opening balance 108,450 204,739 Capitalized financial charges 80,840 164,551 Charges appropriated to statement of operations (Note 24) (58,985) (132,716) (-) Reclassification of asset held for sale - - (8,426) Closing balance 130,305 228,148 The other explanation related to this note were not subject to significant changes in relation to those reported in Note 12 to the financial statements as of December 31, 2012. 13. Debentures Company Consolidated Program/placement Principal - R$ Annual interest Final maturity 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) Third program/first placement- Fifth placement (i) 250,000 120% of CDI May 2013/ May 2018 - 129,569 - 129,569 Sixth placement 100,000 CDI + 1.50% June 2014 137,763 137,763 Seventh placement 600,000 TR + 10.17% December 2017 601,200 601,200 Eighth placement/first placement 288,427 CDI + 1.95% October 2015 291,956 291,956 Eight placement/second placement 11,573 IPCA + 7.96% October 2016 13,411 13,411 First placement (Tenda) 600,000 TR + 9.33% October 2015 - - 562,004 Second placement (Tenda) (ii) 250,000 120% of CDI June 2015 - - - 1,173,899 1,735,903 Current portion 184,279 346,360 Non-current portion - 989,620 1,389,543 92 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 13. Debentures —Continued (i) On April 12, 2013, with the re-ratification on April 18, 2013, the Board of Directors approved the conditions to be provided to the debenture holders of the 5 th placement 2 nd Series because of the scheduled renegotiation established in the Indenture, on conditions that are identical to those effective in such indenture. On these same dates, the conditions were disclosed to debenture holders, who could accept the conditions and hold the debenture through maturity or reject them, having ensured the acquisition by the Issuer. On May 6, 2013, the Company paid the interest established in the indenture of the 5 th placement Debentures, and acquired the debentures related to the non-renegotiation option, in the amount of R$130,203, not having other restrictive covenants to be fulfilled regarding this placement. (ii) On June 19, 2013, the subsidiary Tenda approved the public distribution with restrict efforts of the 2 nd Placement of nonconvertible simple Debentures, with secured and unsecured guarantee, in single series, in the total amount of R$250,000, maturing in 24 months. The placement provides for the chattel mortgage of the shares of Alphaville Urbanismo S.A., held by subsidiary Shertis Empreendimentos e Participações S.A. and the guarantee of the Company and the subsidiary AUSA. As of September 30, 2013, the Company projected the contractual cash flow of obligations adding to the contractual amortization the amount of variable interest of its contracts, based on market estimates, as shown below: Company Consolidated Maturity 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) 2013 184,279 346,360 2014 329,358 529,281 2015 300,000 500,000 2016 156,642 156,642 2017 onwards 203,620 203,620 1,173,899 1,735,903 93 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 13. Debentures Continued The ratios and minimum and maximum amounts stipulated by these restrictive covenants at September 30, 2013 and December 31, 2012 are as follows: 09/30/2013 12/31/2012 Fifth placement (restated) Total receivables (2) plus inventory of finished units required to be equal to or over 2.2 times the net debt or below zero N/A 3.61 times Total debt less venture debt (3) less cash and cash equivalents and short-term investments (1) cannot exceed 75% of equity N/A 8.05% Seventh placement Total receivables plus inventory required to be below zero or 2.0 times over net debt less venture debt (3) 9.41 times 46.13 times Total debt less venture debt (3) , less cash and cash equivalents and short-term investments (1) , cannot exceed 75% of equity plus noncontrolling interests 38.93% 7.60% Total receivables (2) plus unappropriated income plus total inventory of finished units required to be 1.5 time over the net debt plus payables for purchase of properties plus unappropriated cost 1.70 time 1.85 time Eighth placement - first and second series, second issuance of Promissory Notes, first and second series Total receivables (2) plus inventory of finished units required to be below zero or 2.0 times over net debt less venture debt 7.20 times 36.51 times Total debt less venture debt, less cash and cash equivalents and short-term investments (1) , cannot exceed 75% of equity plus noncontrolling interests 38.93% 7.60% 09/30/2013 12/31/2012 First placement – Tenda (restated) Total receivables (2) plus inventory required to be equal to or over 2.0 times net debt less debt with secured guarantee (3) or below zero, considering that TR plus TE is always above zero. -4.13 -3.19 Net debt less debt with secured guarantee (3) required to be not in excess of 50% of equity. -26.35% -41.97% Total receivables (2) plus unappropriated income plus total inventory of finished units required to be 1.5 times the net debt plus payable for purchase of properties plus unappropriated cost 2.02 times 6.18 times (1) Cash and cash equivalents and short-term investments refer to cash and cash equivalents and marketable securities. (2) Total receivables, whenever mentioned, refers to the amount reflected in the Balance Sheet plus the amount not shown in the Balance Sheet (3) Venture debt and secured guarantee debt refer to SFH debts, defined as the sum of all disbursed borrowing contracts which funds were provided by SFH, as well as the debt related to the seventh placement. (4) Total receivables. (5) Total inventory. The other explanation related to this note was not subject to significant changes in relation to those reported in Note 13 to the financial statements as of December 31, 2012. 94 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 14. Obligations assumed on assignment of receivables The Company’s transactions of assignment of receivables portfolio are as follows : Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) Assignment of receivables: CCI obligation Jun/09 - - 14,666 CCI obligation Jun/11 24,362 40,376 CCI obligation Sep/11 - 8,729 - 8,729 CCI obligation Dec/11 11,590 16,864 CCI obligation May/12 11,179 20,824 CCI obligation Jul/12 7,561 7,561 CCI obligation Nov/12 - - 113,431 CCI obligation Dec/12 62,325 62,325 Other 7,037 5,523 Operations for sale - - - 132,783 290,299 Current portion 70,360 134,339 Non-current portion 62,423 155,960 The other explanation related to this note was not subject to significant changes in relation to those reported in Note 14 to the financial statements as of December 31, 2012. 15. Payables to venture partners Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 Payables to venture partners (a) 200,000 266,565 Usufruct of shares (b) 30,048 57,141 Operations for sale - - - 230,048 323,706 Current portion 110,513 161,373 Non-current portion 119,535 162,333 As of September 30, 2013 the Company projected the contractual cash flow of obligations adding to the contractual amortization the amount of variable interest of its contracts, from market estimates, as shown below. 95 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 15. Payables to venture partners Continued Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 2013 110,513 161,373 2014 108,741 142,713 2015 6,081 11,179 2016 3,573 6,388 2017 onwards 1,140 2,053 Operations for sale - - - Total 230,048 323,706 (a) At a meeting of the venture partners held on February 2, 2012, they decided to reduce the SCP capital by 100,000,000 Class B units and, as consequence of this resolution, the SCP paid R$100,000 to the partners that held such units. As of September 30, 2013, the SCP has a capital of R$113,084 (composed of 13,084,000 Class A units held by the Company and 100,000,000 Class B units held by other unit holders). On April 1, 2013,it was resolved the redemption of 26,666,666 redeemable Class B preferred shares issued by Alphaville 08 Empreendimentos Imobiliários S.A., which caused shareholders to receive R$26,666. On the same date, dividends arising from the preferred shares were paid to their holders. (b) In the period ended September 30, 2013, dividends were paid to the holders of preferred shares through Alphaville Ribeirão Preto Empreendimentos Imobiliários and Gafisa SPE 89 Empreendimentos Imobiliários in the amounts of R$10,800 and R$6,700, respectively. As of September 30, 2013, the balance composition of subsidiary AUSA, related to operations for sale, is as follows: 09/30/2013 Payables to venture partners (a) Usufruct of shares (b) Current portion Non-current portion 09/30/2013 Carrying value Contractual cash flow 2013 - - 2014 2015 2016 2017 onwards Total The other explanation related to this note was not subject to significant changes in relation to those reported in Note 15 to the financial statements as of December 31, 2012. 96 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 16. Other payables Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) Acquisition of interests 2,286 21,679 Provision for penalties for delay in construction works 8,883 36,249 Cancelled contract payable 2,363 57,458 FIDC payable (a) - - - 9,592 Warranty provision 28,345 73,934 Deferred sales taxes (PIS and COFINS) 21,772 31,712 Provision for net capital deficiency (Note 9) 35,570 19,239 Other liabilities 13,781 35,192 Other obligations of operations for sale - - - 113,000 285,055 Current portion 90,953 196,346 Non-current portion 22,047 88,709 (a) Refers to the operation of assignment of receivables portfolio. On May 7, the Company entered into an agreement with the shareholders of Gafisa FIDC for the assignment of the totality of subordinated shares it owned in the Fund. As provided in the agreement, the Company received R$5,008 in cash and R$2,911 in real estate receivables previously assigned to Gafisa FIDC. 17. Provision for legal claims and commitments In the period ended September 30, 2013, the changes in the provision are summarized as follows: Company Civil claims Tax claims Labor claims Total Balance at December 31, 2012 Addition to and reversal of provision (Note 24) 9,996 (117) 22,901 32,780 Payment (10,975) - (13,151) (24,126) Balance at September 30, 2013 Current portion Non-current portion - - Consolidated Civil claims Tax claims Labor claims Total Balance at December 31, 2012 Addition to and reversal of provision (Note 24) 12,672 (12,416) 36,237 36,493 Payment (19,711) (58) (21,158) (40,927) Operation for sale (3,098) (506) (976) (4,580) Balance at September 30, 2013 Current portion 35,834 255 28,160 64,249 Non-current portion 92,644 1,435 41,018 135,097 97 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 17. Provision for legal claims and commitments —Continued (i) Lawsuits in which likelihood of loss is rated as possible In addition, as of September 30, 2013, the Company and its subsidiaries are aware of other claims and civil, labor and tax risks. For purposes of improving the presentation and comparability of legal claims, the Company reviewed the criteria for estimating possible claims, according to the history of probable processes and the specific analysis of main claims. According to this criteria, the likelihood of loss rated as possible amounted to R$539,111 (R$228,548 as of December 31, 2012), based on average past outcomes adjusted to current estimates, for which the Company’s Management also believes it is not necessary to recognize a provision for occasional losses. The change in the period was caused by the higher volume of lawsuits with smaller amounts, review of the involved amounts, and civil claims involving a discussion on the building of the venture. Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) (restated) Civil claims 230,374 42,890 487,070 111,663 Tax claims 41,269 46,241 70,846 54,675 Labor claims 31,175 33,120 63,855 62,210 Operations for sale - - (82,660) - 302,818 122,251 539,111 228,548 As of September 30, 2013, the Company and its subsidiaries have deposited in court the amount of R$112,566 (R$101,456 as of December 31, 2012) in the Company’s statements and R$151,075 (R$130,371 as of December 31, 2012) in the consolidated statement (Note 7) in connection with the legal claims of the Company. (ii) Commitments In addition to the commitments mentioned in Notes 6, 12 and 13, the Company has the following other commitments: (a) The Company has contracts for the rental of 27 properties where its facilities are located, the monthly cost amounting to R$1,825 adjusted by the IGP-M/FGV variation. The rental term ranges from 1 to 10 years and there is a fine in case of cancelled contracts corresponding to three-month rent or in proportion to the contract expiration time. (b) As of September 30, 2013, the Company, through its subsidiaries, has long-term obligations in the amount of R$13,623 (R$163 as of December 31, 2012), related to the supply of the raw material used in the development of its real estate ventures. The other explanation related to this note were not subject to significant changes in relation to those reported in Note 17 to the financial statements as of December 31, 2012. 98 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 18. Payables for purchase of properties and advances from customers Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 (restated) Payables for purchase of properties 108,039 256,263 Adjustment to present value (923) (2,010) Advances from customers - Development and sales (Note 30) 22,895 132,789 Barter transaction – Land 150,396 187,041 Operations for sale - - - 280,407 574,083 Current portion 246,218 503,889 Non-current portion 34,189 70,194 19. Equity 19.1. Capital As of September 30, 2013, the Company's authorized and paid-in capital amounts to R$2,740,660 (R$2,735,794 as of December 31, 2012), represented by 435,380,407 (433,229,779 as of December 31, 2012) registered common shares, without par value, of which 10,599,486 (599,486 as of December 31, 2012) were held in treasury. According to the Company’s articles of incorporation, capital may be increased without need of making amendment to it, upon resolution of the Board of Directors, which shall set the conditions for issuance until the limit of 600,000,000 (six hundred million) common shares. In the year ended December 31, 2012, there was no change in common shares held in treasury. According to Note 9, in the period ended September 30, 2013, 10,000,000 treasury shares were purchased in stock exchange on the program for repurchase of shares of the Company by the subsidiary Tenda. 99 Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 19. Equity Continued 19.1. Capital Continued Treasury shares – 09/30/2013 Type GFSA3 common R$ % R$ thousand R$ thousand Acquisition date Number Weighted average price % - on shares outstanding Market value Carrying amount 11/20/2001 599,486 2.8880 0.14% 2,146 1,731 02/18/2013 1,000,000 4.3316 0.23% 3,580 4,336 04/05/2013 121,000 3.9689 0.03% 433 481 04/16/2013 1,660,000 4.0512 0.38% 5,943 6,732 04/17/2013 500,000 3.8376 0.11% 1,790 1,921 04/18/2013 719,000 3.9114 0.17% 2,574 2,815 04/22/2013 2,000,000 4.0352 0.46% 7,160 8,079 06/07/2013 4,000,000 3.8972 0.92% 14,320 15,606 10,599,486 3.9302 0.37% 37,946 41,701 (*) Market value calculated based on the closing share price at September 30, 2013 (R$3.58), not considering the effect of occasional volatilities. Treasury shares - 12/31/2012 Type GFSA3 common R$ % R$ thousand R$ thousand Acquisition date Number Weighted average price % - on shares outstanding Market value Carrying amount 11/20/2001 599,486 2.8880 0.14% 2,824 1,731 (*) Market value calculated based on the closing share price at December 31, 2013 (R$4.71), not considering the effect of occasional volatilities. The Company holds shares in treasury acquired in 2001 in order to guarantee the performance of claims. During the period ended September 30, 2013, a capital increase amounting to R$4,866, with the issuance of 2,150,628 new common shares was approved. The change in the number of shares outstanding is as follows: Common shares – In thousands Shares outstanding as of December 31, 2012 432,629 Exercise of stock option 2,151 Repurchase of treasury shares (10,000) Shares outstanding as of September 30, 2013 Treasury shares Paid-in shares as of September 30, 2013 Weighted average shares outstanding Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 19. Equity Continued 19.2. Stock option plan Expenses for granting stocks recorded under the account “General and administrative expenses” (Note 24) in the periods ended September 30, 2013 and 2012, are as follows: 09/30/2013 09/30/2012 (restated) Gafisa 14,363 Tenda 433 14,796 Alphaville 8,407 23,203 (i) Gafisa During the period ended September 30, 2013, the Company granted 5,383,627 options in connection with its stock option plans comprising common shares. The fair value of the new granted options totaled R$11,048, which was set based on the following assumptions: 09/30/2013 Pricing model Binomial MonteCarlo Exercise price of options (R$) R$4.05 R$4.08 and R$0.01 Weighted average price of options (R$) R$4.05 R$1.11 Expected volatility (%) – (*) 40% 40% Expected option life (years) 12.43 years 2.45 years Dividend income (%) 1.90% 1.90% Risk-free interest rate (%) 7.23% 7.23% (*)The volatility was determined based on regression analyses of the ratio of the share volatility of the parent company, Gafisa S.A., to the Ibovespa index. Changes in the stock options outstanding in the period ended September 30, 2013 and December 31, 2012, including the respective weighted average prices, are as follows: Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 19. Equity Continued 19.2. Stock option plan Continued Number of options Weighted average exercise price (Reais) Number of options Weighted average exercise price (R$) Options outstanding at the beginning of the period 16,634,974 9.81 Options granted 7,639,048 1.66 Options exercised (i) (530,220) 3.09 Options substituted - - (9,264,253) 8.28 Options expired - - (579,774) 8.49 Options forfeited (4,157,375) 7.58 Options outstanding at the end of the period 9,742,400 1.32 Exercisable options at the end of the period - (i) In the period ended September 30, 2013, the amount received for the exercised options was R$4,866 (R$1,637 in the year ended December 31, 2012) The options outstanding and exercisable as of September 30, 2013 are as follows: Options outstanding Options exercisable Number of Options Weighted average remaining contractual life (years) Weighted average exercise price (R$) Number of options Weighted average exercise price (R$) - - (ii) Tenda Due to the acquisition by Gafisa of the total shares outstanding issued by Tenda, the stock option plans related to Tenda shares were transferred to the parent company Gafisa, responsible for share issuance. As of September 30, 2013, the amount of R$14,888, related to the provision for granting options of Tenda is recognized under the account “Related Parties” of Gafisa. In the period ended September 30, 2013 and in the year ended December 31, 2012, the Company did not grant options in connection with its stock option plans comprising common shares. Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 19. Equity Continued 19.2. Stock option plan Continued (iii) AUSA Changes in the stock options outstanding in the period ended September 30, 2013 and in the year ended December 31, 2012, including the respective weighted average exercise prices, are as follows: 09/30/2013 Number of options Weighted average exercise price (R$) Options outstanding at the beginning of the period Options exercised Options expired Options outstanding at the end of the period As of September 30, 2013, the stock options outstanding and exercisable are as follows: Options outstanding Options exercisable Number of Options Weighted average remaining contractual life (years) Weighted average exercise price (R$) Number of options Weighted average exercise price (R$) AUSA recorded stock option expenses amounting to R$11,554. Of this amount, R$10,931 refer to the adjustment of the balance paid to beneficiaries in the repurchase by AUSA of options exercised by the grantees under the Phantom Stocks model, in the amount of R$17,782, in the period ended September 30, 2013. The other explanation related to this note was not subject to significant changes in relation to those reported in Note 19 to the financial statements as of December 31, 2012. 19.3. Goodwill reserve In view of the acquisition of the remaining shares of AUSA, mentioned in Note 1, a goodwill was recorded in the amount of R$252,449. For purposes of fulfilling the provisions of paragraph 64 of ICPC09 (R1) – Individual Financial Statements, Separate Statements, Consolidated Statements and Adoption of the Equity Method, regarding transactions with noncontrolling interests, as of September 30, 2013, this goodwill is recorded in an offset account of the consolidated equity of the Company . Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 20. Income and social contribution taxes (i) Current income and social contribution taxes The reconciliation of the effective tax rate for the periods ended September 30, 2013 and 2012 is as follows: Consolidated 09/30/2013 09/30/2012 (restated) Loss before income and social contribution taxes, and statutory interest and profit of discontinued operation 33,432 Income tax calculated at the applicable rate - 34% (11,367) Net effect of subsidiaries whose taxable profit is calculated as a percentage of gross sales 67,656 Tax losses (tax loss carryforwards used) (3,883) Equity pick-up 21,619 Stock option plan (5,031) Effect of the profit of discontinued operations 45,228 Other permanent differences (20,467) Charges on payables to venture partners (796) Tax benefits not recognized (118,354) (25,395) Effective rate of income and social contribution taxes Tax expenses - current (16,874) Tax income/expenses - deferred (8,521) (ii) Deferred income and social contribution taxes As of September 30, 2013 and December 31, 2012, deferred income and social contribution taxes are from the following sources: Company Consolidated 09/30/2013 12/31/2012 09/30/2013 12/31/2012 Assets (restated) Provision for legal claims 43,645 67,777 70,842 Temporary differences – PIS and COFINS deferred 7,477 15,114 18,682 Provisions for realization of non-financial assets 1,888 19,003 15,902 Temporary differences – CPC adjustment 22,370 30,774 36,668 Other provisions 42,481 81,541 109,962 Income and social contribution tax loss carryforwards 119,478 344,396 327,035 Tax credits from downstream acquisition 11,799 13,420 11,799 Differences between income taxed on cash basis and recorded on an accrual basis - 4,132 - 11,656 Tax benefits not recognized (222,279) (527,398) 30,991 75,148 Liabilities Negative goodwill (91,323) (96,347) Temporary differences –CPC adjustment (3,594) (3,594) Differences between income taxed on cash basis and recorded on an accrual basis - (55,582) (94,917) (155,523) Total net (63,926) (80,375) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 20. Income and social contribution taxes Continued The Company has income and social contribution tax loss carryforwards for offset limited to 30% of annual taxable profit, which have no expiration, in the following amounts: Company 09/30/2013 12/31/2012 Income tax Social contribution tax Total Income tax Social contribution tax Total Balance of income and social contribution tax loss carryforwards 410,535 410,535 351,406 351,406 - Deferred tax asset (25%/9%) 102,634 36,948 139,582 87,852 31,627 119,479 Recognized deferred tax asset 20,145 7,252 27,397 20,145 7,252 27,397 Unrecognized deferred tax asset 67,707 24,375 92,082 Consolidated 09/30/2013 12/31/2012 Income tax Social contribution tax Total Income tax Social contribution tax Total (restated) Balance of income and social contribution tax loss carryforwards 1,012,928 1,012,928 961,866 961,866 - Deferred tax asset (25%/9%) 253,232 91,164 344,396 240,467 86,568 327,035 Recognized deferred tax asset 20,145 7,252 27,397 22,647 8,153 30,800 Unrecognized deferred tax asset 217,820 78,415 296,235 The other explanation related to this note was not subject to significant changes in relation to those reported in Note 20 to the financial statements as of December 31, 2012. 21. Financial instruments The Company and its subsidiaries participate in operations involving financial instruments. These instruments are managed through operational strategies and internal controls aimed at liquidity, return and safety. The use of financial instruments with the objective of hedging is made through a periodical analysis of exposure to the risk that the management intends to cover (exchange, interest rate, etc.) which is submitted to the corresponding Management bodies for approval and performance of the proposed strategy. The policy on control consists of permanently following up the contracted conditions in relation to the conditions prevailing in the market. The Company and its subsidiaries do not invest for speculation in derivatives or any other risky assets. The result from these operations is consistent with the policies and strategies devised by Company management. The Company and its subsidiaries operations are subject to the risk factors described below: Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued September 30, 2013 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 21. Financial instruments Continued (i) Risk considerations a) Credit risk There was no change in relation to the credit risks disclosed in Note 21(i)(a) to the financial statements as of December 31, 2012. b) Derivative financial instruments The Company adopts the policy of participating in operations involving derivative financial instruments with the objective of mitigating or eliminating currency, index and interest rate risks to its operations, when considered necessary. The Company holds derivative instruments to mitigate the risk of its exposure to index and interest volatility recognized at their fair value in profit (loss) for the period. Pursuant to its treasury policies, the Company does not own or issue derivative financial instruments for purposes other than hedging. As of September 30, 2013, the Company had derivative contracts for hedging purposes in relation to interest fluctuations, with final maturity from September 2013 to June 2017. The derivative contracts are as follows: Consolidated Reais Percentage Validity Gain (loss) not realized by derivative instruments - net Companies Swap agreements (Fixed for CDI) Face value Original index Swap Beginning End 09/30/2013 12/31/2012 (restated) Alphaville Urbanismo S/A Banco Votorantim S.A. 90,000 Fixed 12.7901% CDI 0.31% 09/28/2012 03/28/2013 - 2,198 Alphaville Urbanismo S/A Banco Votorantim S.A. 90,000 Fixed 12.0559% CDI 0.31% 03/28/2013 09/30/2013 - 1,938 Alphaville Urbanismo S/A Banco Votorantim S.A. 90,000 Fixed 14.2511% CDI 2.41% 09/30/2013 03/28/2014 784 1,641 Alphaville Urbanismo S/A Banco Votorantim S.A. 67,500 Fixed 12.619
